Case 5:20-cv-03639-EJD Document 100-7 Filed 09/29/20 Page 1 of 103




         Exhibit F
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                           3:20-cv-05285 Document
                                                                         Document 1100-7
                                                                                     FiledFiled
                                                                                           07/31/20
                                                                                                09/29/20
                                                                                                     PagePage
                                                                                                          1 of 102
                                                                                                               2 of 103



                                             1 Aaron M. Sheanin (SBN 214472)
                                               ROBINS KAPLAN LLP
                                             2 2440 West El Camino Real, Suite 100

                                             3 Mountain View, CA 94040
                                               Telephone: (650) 784-4040
                                             4 Facsimile: (650) 784-4041
                                               asheanin@robinskaplan.com
                                             5
                                               Attorney for Plaintiff James Kaufman
                                             6 and the Proposed Classes

                                             7 [Additional Counsel on Signature Page]

                                             8                             UNITED STATES DISTRICT COURT
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                 JAMES KAUFMAN, on behalf of himself      Case No.
                                            10   and all others similarly situated,
                                                                                          CLASS ACTION COMPLAINT
R OBINS K APLAN LLP




                                            11                    Plaintiff,
            A TTORNEYS A T L AW




                                                                                          JURY TRIAL DEMANDED
                          M OUNTAIN V IEW




                                            12   v.
                                            13
                                                 CELESTRON ACQUISITION, LLC,
                                            14   NANTONG SCHMIDT OPTO-
                                                 ELECTRICAL TECHNOLOGY CO. LTD.,
                                            15   NINGBO SUNNY ELECTRONIC CO.
                                                 LTD. OLIVON MANUFACTURING CO.
                                            16   LTD., OLIVON USA, LLC, PACIFIC
                                                 TELESCOPE CORP., SKY-WATCHER
                                            17
                                                 CANADA, SUZHOU SYNTA OPTICAL
                                            18   TECHNOLOGY CO., LTD., SW
                                                 TECHNOLOGY CORP., SYNTA
                                            19   CANADA INTERNATIONAL
                                                 ENTERPRISES LTD., and SYNTA
                                            20   TECHNOLOGY CORP. OF TAIWAN,
                                            21
                                                                  Defendants.
                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28


                                                                                                           CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                           3:20-cv-05285 Document
                                                                         Document 1100-7
                                                                                     FiledFiled
                                                                                           07/31/20
                                                                                                09/29/20
                                                                                                     PagePage
                                                                                                          2 of 102
                                                                                                               3 of 103



                                             1                                                          TABLE OF CONTENTS

                                             2                                                                                                                                 Page
                                                 I.     INTRODUCTION ............................................................................................................... 1
                                             3
                                                 II.    JURISDICTION AND VENUE........................................................................................... 2
                                             4
                                                 III.   PARTIES ............................................................................................................................. 3
                                             5
                                                        A.         Plaintiff..................................................................................................................... 3
                                             6
                                                        B.         Defendants ............................................................................................................... 3
                                             7                     1. The Synta Defendants........................................................................................ 3
                                             8                     2. The Sunny Defendant ........................................................................................ 5
                                             9          C.         Agents and Co-Conspirators .................................................................................... 5
                                            10                     1. The Synta Co-Conspirators ............................................................................... 5
R OBINS K APLAN LLP




                                            11                     2. The Sunny Co-Conspirators .............................................................................. 6
            A TTORNEYS A T L AW




                                                                   3. Defendant Corporate Families Acted as Single Enterprises, with
                          M OUNTAIN V IEW




                                            12
                                                                   Defendant Parent Companies Exercising Substantial Control over U.S.
                                            13                     Affiliates................................................................................................................... 8

                                            14                     4. Defendants’ High-Level Employees Organized the Conspiracy That
                                                                   Their Subordinate Employees—Including Those of Their United States’
                                            15                     Subsidiaries—Executed ........................................................................................... 9

                                            16                     5. Defendants and Co-Conspirators Did Not Distinguish Between
                                                                   Corporate Entities in the Same Corporate Family .................................................. 10
                                            17
                                                                   6. The Foreign Companies Named Used Their United States Subsidiaries
                                            18                     and Affiliates As Distribution and Sales Arms ...................................................... 11

                                            19   IV.    INTERSTATE TRADE AND COMMERCE.................................................................... 12
                                                 V.     FACTUAL ALLEGATIONS ............................................................................................. 13
                                            20
                                                        A.         Consumer Telescopes and Accessories.................................................................. 13
                                            21
                                                        B.         The U.S. Consumer Telescope Market .................................................................. 14
                                            22
                                                        C.         The Consumer Telescope Market is Ripe for Conspiracy. .................................... 15
                                            23
                                                                   1. The Consumer Telescope Market Has High Barriers to Entry........................ 15
                                            24
                                                                   2. The Consumer Telescope Market is Highly Concentrated .............................. 15
                                            25                     3. Demand for Consumer Telescopes is Inelastic ................................................ 16
                                            26          D.     The Federal Trade Commission’s Actions in the Consumer Telescope
                                                        Market ................................................................................................................................ 16
                                            27
                                                        E.         Defendants Are Liable for the Anticompetitive Conduct Alleged......................... 17
                                            28


                                                                                                                     i                                  CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                           3:20-cv-05285 Document
                                                                         Document 1100-7
                                                                                     FiledFiled
                                                                                           07/31/20
                                                                                                09/29/20
                                                                                                     PagePage
                                                                                                          3 of 102
                                                                                                               4 of 103



                                             1           F.    Defendants and Co-Conspirators Monopolized Different Products in the
                                                         Consumer Telescope Market.............................................................................................. 19
                                             2
                                                         G.    Defendants and Co-Conspirators Colluded on Sunny’s Acquisition of
                                             3           Meade ................................................................................................................................ 19
                                             4           H.     Defendants and Co-Conspirators Conspired to Interfere with Orion’s
                                                         Acquisition of the Hayneedle Assets ................................................................................. 20
                                             5
                                                         I.    Illustrative Examples of Defendants’ Anticompetitive Conduct and
                                             6           Conspiracy to Fix Prices .................................................................................................... 21
                                             7   VI.     PLAINTIFF AND THE CLASSES SUFFERED ANTITRUST INJURY ........................ 26

                                             8   VII.    CLASS ACTION ALLEGATIONS ................................................................................... 29

                                             9           A.         Class Definitions .................................................................................................... 29
                                                         B.         California Law Should Be Applied to Establish the Damages Class..................... 35
                                            10
R OBINS K APLAN LLP




                                                 VIII.   THE STATUTE OF LIMITATIONS DOES NOT BAR PLAINTIFF’S CLAIMS .......... 36
                                            11
            A TTORNEYS A T L AW




                                                         A.    The Statute of Limitations Did Not Begin to Run Because Plaintiff Did Not
                          M OUNTAIN V IEW




                                            12           and Could Not Discover Plaintiff’s Claims ....................................................................... 36
                                            13           B.         Fraudulent Concealment Tolled the Statute of Limitations ................................... 37
                                            14   IX.     CAUSES OF ACTION ...................................................................................................... 39

                                            15           First Cause of Action Violation of Section 1 of the Sherman Act (15 U.S.C. § 1)
                                                         Restraint of Trade (on behalf of Plaintiff and the Nationwide Class)................................ 39
                                            16
                                                         Second Cause of Action Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
                                            17           Monopolization (on behalf of Plaintiff and the Nationwide Class) ................................... 41

                                            18           Third Cause of Action Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
                                                         Attempted Monopolization (on behalf of Plaintiff and the Nationwide Class) ................. 43
                                            19
                                                         Fourth Cause of Action Violation of Section 7 of the Clayton Act (15 U.S.C. § 18)
                                            20           (on behalf of Plaintiff and the Nationwide Class).............................................................. 44

                                            21           Fifth Cause of Action Violation of State Antitrust Statutes (on behalf of Plaintiff
                                                         and the Damages Class, or Alternatively, the State Damages Classes) ............................. 45
                                            22           Sixth Cause of Action Violation of State Consumer Protection Statutes (on behalf
                                            23           of Plaintiff and the Damages Class, or Alternatively, the State Damages Classes)........... 66
                                                         Seventh Cause of Action Unjust Enrichment (on behalf of Plaintiff and the
                                            24
                                                         Damages Class, or Alternatively, the State Damages Classes).......................................... 97
                                            25   X.      PRAYER FOR RELIEF ..................................................................................................... 98
                                            26   XI.     JURY DEMAND ............................................................................................................... 99
                                            27

                                            28


                                                                                                                   - ii -                               CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                           3:20-cv-05285 Document
                                                                         Document 1100-7
                                                                                     FiledFiled
                                                                                           07/31/20
                                                                                                09/29/20
                                                                                                     PagePage
                                                                                                          4 of 102
                                                                                                               5 of 103



                                             1          Plaintiff James Kaufman, files this action, individually on behalf of himself and as a class

                                             2   action on behalf of all others similarly situated, against Defendants Celestron Acquisition, LLC,

                                             3   Nantong Schmidt Opto-Electrical Technology Co., Ltd., Olivon Manufacturing Co. Ltd., Olivon

                                             4   USA, LLC, Pacific Telescope Corp., Sky-Watcher Canada, Suzhou Synta Optical Technology Co.,

                                             5   Ltd., SW Technology Corp., Synta Canada International Enterprises Ltd., and Synta Technology

                                             6   Corp. of Taiwan, (together, “Synta Defendants”), and Ningbo Sunny Electronic Co. Ltd. (the

                                             7   “Sunny Defendant”) (collectively, “Defendants”), for damages, injunctive relief, and any and all

                                             8   other relief that is available pursuant to federal antitrust laws. Plaintiff demands a trial by jury on

                                             9   all issues so triable and complains and alleges as follows:

                                            10   I.     INTRODUCTION
R OBINS K APLAN LLP




                                            11          1.      There are few greater joys than looking up and seeing the stars in the night sky.
            A TTORNEYS A T L AW




                                                 Many Americans buy telescopes to better focus their sights on the cosmos. Unfortunately, these
                          M OUNTAIN V IEW




                                            12

                                            13   astronomers’ views have been clouded by Defendants’ anticompetitive conspiracy, which has cost

                                            14   telescope purchasers millions of dollars in overcharges.

                                            15          2.      In November 2016, a California-based distributor and seller of telescopes,

                                            16   binoculars, and accessories, Optronic Technologies Inc. d/b/a Orion Telescopes & Binoculars

                                            17   (“Orion”) filed a lawsuit in this District against Ningbo Sunny Electronic Co., Ltd., Meade

                                            18   Instruments Inc., and Sunny Optics, Inc., alleging that they conspired with their primary

                                            19   competitor, certain Synta Defendants, to divide the market, fix prices, and eliminate competition in

                                            20   the telescope market. See Optronic Techs., Inc. v. Ningbo Sunny Electronic Co., Ltd. et al., No.

                                            21   5:16-cv-06370-EJD-VKD (N.D. Cal.) (“Orion Litigation”). On November 26, 2019, following a

                                            22   six-week jury trial and two days of deliberation, the jury found that the defendants had violated

                                            23   the Sherman Act and the Clayton Act by engaging in a conspiracy to fix the price for, and allocate

                                            24   the market of, telescopes and accessories and to monopolize the domestic consumer telescope

                                            25   market, and delivered a $16.8 million verdict to Orion. U.S. District Judge Edward J. Davila

                                            26   trebled the amount of damages, resulting a $50.4 million partial final judgment.

                                            27          3.      As a direct result of the anticompetitive and unlawful conduct alleged in the Orion

                                            28   Litigation and herein, Plaintiff and the Classes (defined infra) paid artificially inflated prices for


                                                                                                 -1-                       CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                           3:20-cv-05285 Document
                                                                         Document 1100-7
                                                                                     FiledFiled
                                                                                           07/31/20
                                                                                                09/29/20
                                                                                                     PagePage
                                                                                                          5 of 102
                                                                                                               6 of 103



                                             1   consumer telescopes during the period from and including January 1, 2005 through the present

                                             2   (“Class Period”) and have thereby suffered antitrust injury to their business and property.

                                             3   II.    JURISDICTION AND VENUE

                                             4          4.      Plaintiff and the Classes bring this action against Defendants under Sections 4 and

                                             5   16 of the Clayton Act, 15 U.S.C. §§ 15, 26, seeking equitable and injunctive relief against

                                             6   Defendants for violating Sections 1 and 2 of the Sherman Act (15 U.S.C. §§ 1 and 2) and Section

                                             7   7 of the Clayton Act (15 U.S.C. § 18). Plaintiff also asserts claims for actual and exemplary

                                             8   damages and restitution pursuant to state antitrust, consumer protection, and unjust enrichment

                                             9   laws. Plaintiff and the Classes also seek attorneys’ fees, costs, and all other expenses allowed

                                            10   under state and federal law.
R OBINS K APLAN LLP




                                            11          5.      This Court has jurisdiction over the subject matter of this action pursuant to
            A TTORNEYS A T L AW




                                                 Sections 4, 7, and 16 of the Clayton Act (15 U.S.C. §§ 15, 18, 26), Sections 1 and 2 of the Sherman
                          M OUNTAIN V IEW




                                            12

                                            13   Act (15 U.S.C. §§ 1& 2), and 28 U.S.C. §§ 1331 and 1337. This Court has subject matter

                                            14   jurisdiction of the state law claims pursuant to 28 U.S.C. §§ 1332(d) and 1367 because: (1) this is

                                            15   a class action in which the matter or controversy exceeds the sum of $5,000,000, exclusive of

                                            16   interest and costs, and in which some members of the Classes are citizens of a state different from

                                            17   the Defendants; and (2) Plaintiff’s state law claims form part of the same case or controversy as

                                            18   their federal claims.

                                            19          6.      Venue is proper in this District pursuant to Section 12 of the Clayton Act (15 U.S.C.

                                            20   § 22) and 28 U.S.C. §§ 1391 (b), (c), and (d), because Defendants can be found in and transact

                                            21   substantial business in this District and a substantial part of the events or occurrences giving rise

                                            22   to the claims occurred in this District.

                                            23          7.      This Court has personal jurisdiction over Defendants because they, either directly

                                            24   or through the ownership and/or control of their subsidiaries, (a) regularly do and solicit substantial

                                            25   business in the United States including this District; (b) are continuously and systematically and

                                            26   present in the United States including this District; (c) have established minimum contacts with

                                            27   the United States and this District; (d) engaged in an illegal scheme to fix prices and maintain and

                                            28   enhance monopoly power that was purposefully directed at the United States and this District; and


                                                                                                 -2-                       CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                           3:20-cv-05285 Document
                                                                         Document 1100-7
                                                                                     FiledFiled
                                                                                           07/31/20
                                                                                                09/29/20
                                                                                                     PagePage
                                                                                                          6 of 102
                                                                                                               7 of 103



                                             1   (e) purposefully availed themselves of the laws of the United States. The Court’s exercise of

                                             2   personal jurisdiction would comport with fair play and substantial justice. Furthermore, Defendant

                                             3   Celestron Acquisition, LLC and Co-Conspirator Meade Instruments Corp. are headquartered in

                                             4   California.

                                             5   III.      PARTIES

                                             6             A.    Plaintiff
                                             7             8.    Plaintiff James Kaufman is a citizen of North Carolina. During the Class Period,

                                             8   Plaintiff indirectly purchased in North Carolina at least one consumer telescope manufactured or

                                             9   sold by Defendants or Co-Conspirators, and was injured in his business or property as a result of

                                            10   their unlawful conduct alleged herein.
R OBINS K APLAN LLP




                                            11             B.    Defendants
            A TTORNEYS A T L AW
                          M OUNTAIN V IEW




                                            12                   1.     The Synta Defendants
                                            13             9.    On information and belief, the Synta Defendants are all parents, subsidiaries, and

                                            14   affiliates of one another.

                                            15             10.   Defendant Synta Technology Corporation of Taiwan (“Synta Technology”) is

                                            16   a company headquartered at No. 89 Lane 4, Chia An W. Road, Lung-Tan, Taoyuan, 32546,

                                            17   Taiwan R.O.C. On information and belief, together with its parents, subsidiaries and affiliates, it

                                            18   has manufactured, marketed and/or sold telescopes and accessories that were sold, purchased, and/or

                                            19   delivered throughout the United States, including this District, during the Class Period.

                                            20             11.   Defendant SW Technology Corporation (“SW Technology”) is a Delaware

                                            21   corporation with its principal place of business at 2835 Columbia Street, Torrance, CA 90503. SW

                                            22   Technology is a subsidiary and wholly owned and/or controlled by its parent, Defendant Synta

                                            23   Technology. On information and belief, together with its parents, subsidiaries and affiliates, SW

                                            24   Technology manufactured, marketed, and/or sold telescopes and accessories that were sold,

                                            25   purchased, and/or delivered throughout the United States, including this District, during the Class

                                            26   Period.

                                            27             12.   Defendant Suzhou Synta Optical Technology Co., Ltd. (“Suzhou Synta”) is a

                                            28   company located in Suzhou, China, with its headquarters at No. 65, Yushan Road, New District,


                                                                                                 -3-                      CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                           3:20-cv-05285 Document
                                                                         Document 1100-7
                                                                                     FiledFiled
                                                                                           07/31/20
                                                                                                09/29/20
                                                                                                     PagePage
                                                                                                          7 of 102
                                                                                                               8 of 103



                                             1   215011, Jiangsu, China. On information and belief, together with its parents, subsidiaries and

                                             2   affiliates, Suzhou Synta manufactured, marketed, and/or sold telescopes and accessories that were

                                             3   sold, purchased, and/or delivered throughout the United States, including this District, during the

                                             4   Class Period.

                                             5          13.      Defendant Nantong Schmidt Opto-Electrical Technology Co. Ltd. (“Nantong

                                             6   Synta”) is a company located in Nantong, China, with its principal place of business located No.

                                             7   399 West Zhongshan Rd, Rugao City Jiangsu, China. On information and belief, together with its

                                             8   parents, subsidiaries and affiliates, Nantong Synta manufactured, marketed, and/or sold telescopes

                                             9   and accessories that were sold, purchased, and/or delivered throughout the United States, including

                                            10   in this District, during the Class Period.
R OBINS K APLAN LLP




                                            11          14.      Defendant Celestron Acquisition, LLC (“Celestron”) is a Delaware corporation
            A TTORNEYS A T L AW




                                                 with its principal place of business at 2835 Columbia Street, Torrance, California 90503. Celestron
                          M OUNTAIN V IEW




                                            12

                                            13   is a subsidiary of Defendant SW Technology Corporation, and an affiliate of Defendant Synta

                                            14   Technology. On information and belief, together with its parents, subsidiaries and affiliates,

                                            15   Celestron manufactured, marketed, and/or sold telescopes and accessories that were sold,

                                            16   purchased, and/or delivered throughout the United States, including in this District, during the

                                            17   Class Period.

                                            18          15.      Defendant Synta Canada International Enterprises Ltd. (“Synta Canada”) is a

                                            19   Canadian corporation with its principal place of business in British Columbia, Canada. On

                                            20   information and belief, together with its parents, subsidiaries and affiliates, Synta Canada

                                            21   manufactured, marketed, and/or sold telescopes and accessories that were sold, purchased, and/or

                                            22   delivered throughout the United States, including in this District, during the Class Period.

                                            23          16.      Defendant Olivon Manufacturing Co. Ltd. (“Olivon Canada”) is a Canadian

                                            24   corporation with its principal place of business at 11880 Hammersmith Way, Richmond, BC V7A

                                            25   5C8, Canada. On information and belief, together with its parents, subsidiaries and affiliates,

                                            26   Olivon Canada manufactured, marketed, and/or sold telescopes and accessories that were sold,

                                            27   purchased, and/or delivered throughout the United States, including in this District, during the

                                            28   Class Period.


                                                                                                -4-                      CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                           3:20-cv-05285 Document
                                                                         Document 1100-7
                                                                                     FiledFiled
                                                                                           07/31/20
                                                                                                09/29/20
                                                                                                     PagePage
                                                                                                          8 of 102
                                                                                                               9 of 103



                                             1          17.     Defendant Olivon USA, LLC (“Olivon USA”) is a Nevada corporation with its

                                             2   principal place of business at 701 Carson Street, Suite 200, Carson City, Nevada 89701. On

                                             3   information and belief, together with its parents, subsidiaries and affiliates, Olivon USA

                                             4   manufactured, marketed, and/or sold telescopes and accessories that were sold, purchased, and/or

                                             5   delivered throughout the United States, including in this District, during the Class Period.

                                             6          18.     Defendant Pacific Telescope Corp. (“Pacific Telescope”) is a Canadian corporation

                                             7   with its principal place of business at 11880 Hammersmith Way, Unit 160, Richmond, BC V7A

                                             8   5C8, Canada. On information and belief, together with its parents, subsidiaries and affiliates,

                                             9   Pacific Telescope Corp. manufactured, marketed, and/or sold telescopes and accessories that were

                                            10   sold, purchased, and/or delivered throughout the United States, including in this District, during
R OBINS K APLAN LLP




                                            11   the Class Period.
            A TTORNEYS A T L AW




                                                        19.     Defendant Sky-Watcher Canada is a Canadian corporation with its principal place
                          M OUNTAIN V IEW




                                            12

                                            13   of business at 11880 Hammersmith Way, Richmond, BC V7A 5C8, Canada. On information and

                                            14   belief, together with its parents, subsidiaries and affiliates, Sky-Watcher Canada manufactured,

                                            15   marketed, and/or sold telescopes and accessories that were purchased throughout the United

                                            16   States, including in this District, during the Class Period.

                                            17                  2.      The Sunny Defendant
                                            18          20.     Defendant Ningbo Sunny Electronic Co. Ltd. (“Ningbo Sunny”) is a Chinese

                                            19   corporation organized and existing under the laws of China with its principal place of business in

                                            20   Yuyao Zhejiang, China. On information and belief, together with its parents, subsidiaries and

                                            21   affiliates, Ningbo Sunny manufactured, marketed, and/or sold telescopes and accessories that were

                                            22   purchased throughout the United States, including in this District, during the Class Period.

                                            23          C.      Agents and Co-Conspirators
                                            24                  1.      The Synta Co-Conspirators
                                            25          21.     Co-Conspirator Dar Tson (“David”) Shen is the founder, owner, and chairman

                                            26   of the Synta Defendants and Synta Co-Conspirators. These companies are affiliates of each other.

                                            27   Some of them are shell companies and others are holding companies. On information and belief,

                                            28   Shen and his family, including Jean Shen and Sylvia Shen, controlled the aforementioned entities


                                                                                                 -5-                      CLASS ACTION COMPLAINT
                                                 Case Case
                                                      5:20-cv-03639-EJD
                                                           3:20-cv-05285 Document
                                                                         Document 100-7
                                                                                  1 FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                     Page
                                                                                                        Page
                                                                                                          9 of 10
                                                                                                               102of 103



                                             1   during the Class Period. Even though Shen founded and oversees Synta, he was concurrently an

                                             2   officer of Ningbo Sunny from 2001 to 2005—a direct, horizontal competitor. His family members

                                             3   also hold a 26% interest in Ningbo Sunny.

                                             4          22.     Co-Conspirator Jean Shen is the sister of David Shen, who exercises control over

                                             5   Defendants Olivon Manufacturing and Olivon USA through her.

                                             6          23.     Co-Conspirator Sylvia Shen is a member of Defendant Celestron’s executive

                                             7   committee, a Director of Defendant Pacific Telescope and Defendant SW Technology’s CEO,

                                             8   CFO, and Secretary. She is the sister of David Shen, who exercises control over Defendant

                                             9   Celestron and other Synta affiliates through Sylvia Shen.

                                            10          24.     Co-Conspirator Corey Lee is Defendant Celestron’s CEO.
R OBINS K APLAN LLP




                                            11          25.     Co-Conspirator Laurence Huen is Defendant Celestron’s board member and
            A TTORNEYS A T L AW




                                                 David Shen’s close advisor and confidante. Huen assisted Joseph Lupica and acted as a conduit
                          M OUNTAIN V IEW




                                            12

                                            13   of information between horizontal competitors Synta and Sunny.

                                            14          26.     Co-Conspirator Joseph Lupica is Celestron’s former CEO who, through the

                                            15   collusive arrangements of Defendants and Co-Conspirators, became the CEO of Meade after it

                                            16   was acquired by Ningbo Sunny. Lupica replaced Meade’s management with officers from

                                            17   Celestron, including Celestron’s Vice President of Sales, Victor Aniceto, who was hired as the

                                            18   Vice President of Sales and became the President of Meade after Lupica retired.

                                            19          27.     Co-Conspirator Dave Anderson is also Celestron’s former CEO.

                                            20          28.     Co-Conspirator Good Advance Industries Ltd. (“Good Advance”) is a

                                            21   Taiwanese corporation with its principal place of business at No. 89 Lane 4 Chia-An W. Road

                                            22   Lung-Tan Taoyuan Taiwan R.O.C. On information and belief, together with its parents,

                                            23   subsidiaries and affiliates, Good Advance manufactured, marketed, and/or sold telescopes and

                                            24   accessories that were sold, purchased, and/or delivered throughout the United States, including in

                                            25   this District, during the Class Period.

                                            26                  2.      The Sunny Co-Conspirators
                                            27          29.     Co-Conspirator Sunny Optical Technology Co., Ltd. (“Sunny Optical”) is a

                                            28   Chinese affiliate of Ningbo Sunny. On information and belief, together with its parents,


                                                                                               -6-                      CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         10 of11
                                                                                                               102
                                                                                                                 of 103



                                             1   subsidiaries, and affiliates, Sunny Optical manufactured, marketed, and/or sold telescopes and

                                             2   accessories that were sold, purchased, and/or throughout the United States, including in this

                                             3   District, during the Class Period. On information and belief, at all times during the Class Period,

                                             4   Sunny Optical’s activities in the United States were under the control and direction of Ningbo

                                             5   Sunny.

                                             6            30.   Co-Conspirator Meade Instruments Corp. (“Meade”) is a Delaware corporation

                                             7   with its principal place of business at 27 Hubble, Irvine, California 92618. Meade is a wholly-

                                             8   owned subsidiary of Sunny Optics, Inc., which is wholly owned by Ningbo Sunny. Meade

                                             9   manufactured, marketed, and/or sold telescopes and accessories that were sold, purchased, and/or

                                            10   delivered throughout the United States, including in this District, during the Class Period. On
R OBINS K APLAN LLP




                                            11   information and belief, at all times during the Class Period, Meade’s activities in the United States
            A TTORNEYS A T L AW




                                                 were under the control and direction of its Ningbo Sunny.
                          M OUNTAIN V IEW




                                            12

                                            13            31.   Co-Conspirator Sunny Optics Inc. (“Sunny Optics”) is a Delaware corporation

                                            14   formed for the purpose of merging with Meade. Sunny Optics is a subsidiary of Ningbo Sunny.

                                            15            32.   Co-Conspirator Wenjun (“Peter”) Ni is the founder, owner, and CEO of Ningbo

                                            16   Sunny and, on information and belief, controlled the aforementioned Sunny Co-Conspirators

                                            17   during the Class Period.

                                            18            33.   Co-Conspirator Wang WenJian is the director and controlling shareholder of

                                            19   Sunny Optical and the uncle of Ni.

                                            20            34.   As indicated above, Defendants and Co-Conspirators shared certain executives that

                                            21   facilitated the conspiracy. For example, although, upon information and belief, David Shen

                                            22   founded Synta Technology in around 1980, he also served as an officer of its direct competitor,

                                            23   Ningbo Sunny, from November 2001 to July 2005. Meanwhile, David Shen’s brother and sister-

                                            24   in-law have continuously held a 26% interest in Ningbo Sunny. In addition, Joe Lupica

                                            25   transitioned from Celestron CEO to Meade consultant to Meade CEO.

                                            26            35.   Various persons and entities not named as Defendants participated as agents and/or

                                            27   co-conspirators in the alleged violations and performed acts and made statements in furtherance

                                            28   of the conspiracy. These other persons and entities facilitated, adhered to, participated in, aided


                                                                                                -7-                       CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         11 of12
                                                                                                               102
                                                                                                                 of 103



                                             1   and abetted and/or communicated with others regarding Defendants’ anticompetitive conduct.

                                             2   Plaintiff reserves the right to name some or all of these persons and entities as Defendants at a

                                             3   later date. On information and belief, other persons, corporations, partnerships, or business

                                             4   entities, currently unknown to Plaintiff, are agents of Defendants in their unlawful conduct.

                                             5           36.     Each Defendant acted as the principal, agent, co-conspirator, or joint venturer of or

                                             6   for other Defendants with respect to the acts, violations, and common course of conduct alleged

                                             7   by Plaintiff.

                                             8           37.     Individuals alleged to have engaged in misconduct in violation of the federal laws

                                             9   listed herein are alleged to have done so on behalf of all members of their corporate family.

                                            10   Individuals within the companies and customers did not know or did not distinguish between the
R OBINS K APLAN LLP




                                            11   corporate affiliations of different individuals.
            A TTORNEYS A T L AW
                          M OUNTAIN V IEW




                                            12                   3.     Defendant Corporate Families Acted as Single Enterprises, with
                                                                        Defendant Parent Companies Exercising Substantial Control over U.S.
                                            13                          Affiliates
                                            14           38.     Defendants and Co-Conspirators effectuated a cartel to establish prices and allocate

                                            15   the market in which they compete. Defendants and Co-Conspirators intended for their

                                            16   anticompetitive agreement to affect the pricing for all telescopes subject to the cartel’s

                                            17   anticompetitive efforts regardless of where they were sold.

                                            18           39.     Defendants and Co-Conspirators sell their telescopes around the world, including in

                                            19   the United States. Foreign-based Defendants and Co-Conspirators established their United States

                                            20   and North American subsidiaries to market and sell their telescopes in the United States and to

                                            21   effectuate and achieve the cartel’s aims and purposes.

                                            22           40.     The United States and other North American subsidiaries are controlled by their

                                            23   parent companies and officers in China and perform functions dictated from abroad. The Chinese

                                            24   parents and affiliates largely held pricing authority; the subsidiaries had no authority to set

                                            25   telescope prices below the level to which the cartel members agreed.

                                            26           41.     Because their foreign-based corporate parents or affiliates had significant control

                                            27   over all aspects of the business (e.g., type of telescopes, prices, supply, business strategy, customer

                                            28   development and relations, sales, personnel decisions), the United States (and other North


                                                                                                    -8-                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         12 of13
                                                                                                               102
                                                                                                                 of 103



                                             1   American) subsidiaries operated as little more than distribution and sales offices for their foreign

                                             2   corporate parent or affiliate. Indeed, the foreign corporate parent or affiliate named their own

                                             3   family members employees and officers of their United States’ subsidiaries. As a result, the United

                                             4   States (and other North American subsidiaries) were—as intended—able to advance the cartel’s

                                             5   aims in the United States.

                                             6                  4.      Defendants’ High-Level Employees Organized the Conspiracy That
                                                                        Their Subordinate Employees—Including Those of Their United
                                             7                          States’ Subsidiaries—Executed
                                             8            42.   Defendants and Co-Conspirators’ anticompetitive conspiracy was arranged at a

                                             9   high-level within their respective corporate families. Both executives and subordinate employees

                                            10   carried out the conspiracy. The subsidiaries and affiliates implemented the conspiratorial
R OBINS K APLAN LLP




                                            11   agreements within their respective corporate families.
            A TTORNEYS A T L AW




                                                          43.   The affiliates of each corporate family alleged herein (i.e., Synta and Sunny)
                          M OUNTAIN V IEW




                                            12

                                            13   operate not as separate corporate entities but as part of a single enterprise. Each corporate family

                                            14   holds itself out to the public as a single, integrated enterprise. Each of the parent and/or foreign

                                            15   entities named in this case operates a hierarchical corporate structure wherein it treats subsidiaries

                                            16   not as separate corporate entities but as mere divisions of the corporate parent. For example, Sunny

                                            17   Optical’s financial statements reflect Meade paying invoices issued by Sheppard, Mullin, Richter,

                                            18   & Hampton LLP (“Sheppard Mullin”), the law firm that represented Sunny in the acquisition of

                                            19   Meade.

                                            20

                                            21

                                            22

                                            23

                                            24            44.   Each corporate parent also coordinates and manages the finances and meetings
                                            25   between officers from each of the different subsidiaries to facilitate an integrated enterprise to link
                                            26   the various supply chains to the corporate families’ clients. The parent Defendants dominate and
                                            27   control the finances, policies, and business practices of their various subsidiaries, including the
                                            28


                                                                                                 -9-                       CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         13 of14
                                                                                                               102
                                                                                                                 of 103



                                             1   United States subsidiaries.

                                             2          45.     Because the U.S. and North American subsidiaries were treated as mere distribution

                                             3   and sales offices of the Chinese parents or foreign affiliates, they were kept informed about the

                                             4   competitor meetings and discussions occurring abroad and were not permitted to undercut the

                                             5   pricing and market allocation agreements reached during those meetings and discussions.

                                             6          46.     By virtue of their integrated enterprises, each Defendant and Co-Conspirator

                                             7   entered into the conspiracy on behalf of, and reported these meetings and discussions to, its

                                             8   respective corporate family and United States subsidiaries. In fact, Chinese-based parents and

                                             9   affiliates often provided pricing instructions to their United States subsidiaries, which acted as

                                            10   their distribution and sales arms in the United States.
R OBINS K APLAN LLP




                                            11                  5.      Defendants and Co-Conspirators Did Not Distinguish Between
            A TTORNEYS A T L AW




                                                                        Corporate Entities in the Same Corporate Family
                          M OUNTAIN V IEW




                                            12

                                            13          47.     In meetings and discussions between Defendants and Co-Conspirators in

                                            14   furtherance of the telescope conspiracy, Plaintiff alleges which corporate family was represented

                                            15   in a particular meeting or communications. This is because the individual participants in the

                                            16   conspiratorial meetings and discussions did not distinguish between entities within a particular

                                            17   corporate family, referring to themselves or others, for example, merely as “Synta,” “Celestron,”

                                            18   “Sunny,” or “Meade.” Defendants’ officers attended the conspiratorial meetings on behalf of their

                                            19   entire corporate families, including their respective United States’ subsidiaries. Further, because

                                            20   of their generic uses of Defendants and Co-Conspirators’ names, individual participants in the

                                            21   conspiratorial meetings and discussions did not always know the specific corporate affiliation of

                                            22   their counterparts nor did they distinguish between entities within the respective corporate

                                            23   families. Participants in the conspiratorial meetings entered into agreements on behalf of, and

                                            24   reported these meetings and discussions to their respective corporate families and United States

                                            25   affiliates. As a result, the entire corporate family was represented in meetings and discussions by

                                            26   their agents and were parties to the agreements reached therein.

                                            27          48.     For example, in an email to Anderson, Huen, Chen and Sylvia Shen, Ni wrote “But

                                            28   the premise of this case is CELESTRON/SYNTA should be provided the financial support to


                                                                                                - 10 -                   CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         14 of15
                                                                                                               102
                                                                                                                 of 103



                                             1   SUNNY” and “[a]t present, Meade has already started to borrow money from East West Bank by

                                             2   offering guarantees from sunny.”

                                             3           49.     Similarly, Meade’s then Vice-President of Sales Victor Aniceto wrote to then-

                                             4   Meade CEO Defendant Lupica, “Mr. Ni . . . doesn’t want to disrupt Synta business. However, this

                                             5   promo will not be disruptive to Celestron business.”

                                             6           50.     Additionally, while at Meade, Lupica wrote in an email to Sunny Optics, stating,

                                             7   “if we take advantage of the strong relationships among Sunny, Synta, Celestron and Meade

                                             8   (under Peter’s ownership) we can quickly turn the company around and the four companies can

                                             9   dominate the telescope industry.”

                                            10           51.     The two corporate families were so interrelated that Ningbo Sunny’s engagement
R OBINS K APLAN LLP




                                            11   letter with Sheppard Mullin provided that it would “take direction and communicate directly with
            A TTORNEYS A T L AW




                                                 [Ningbo Sunny’s] advisors, Dave Anderson (President of Celestron), Laurence Huen, David Shen
                          M OUNTAIN V IEW




                                            12

                                            13   (head of Synta) and Joe Lupica.”

                                            14           52.     Defendants and Co-Conspirators knew the individuals at the conspiratorial

                                            15   meetings represented their entire respective corporate family; Defendants and Co-Conspirators

                                            16   would not have entered into the illegal agreements if affiliate companies could undercut their

                                            17   agreements.

                                            18                   6.      The Foreign Companies Named Used Their United States Subsidiaries
                                                                         and Affiliates As Distribution and Sales Arms
                                            19

                                            20           53.     Defendants and Co-conspirators’ United States subsidiaries are wholly-owned

                                            21   and/or controlled by their foreign parents or affiliates. As part of Defendants’ global enterprise,

                                            22   the United States subsidiary or affiliate assists the foreign parent or affiliate with the distribution

                                            23   and/or sale of telescopes to consumers in the United States. In most cases, the United States

                                            24   subsidiaries distribute and/or sell telescopes to customers in the United States after obtaining

                                            25   products manufactured at the foreign parent or affiliate’s factories abroad. The United States’

                                            26   subsidiaries facilitate direct purchaser orders for telescopes with parents or affiliates overseas. That

                                            27   is, the foreign parent or affiliate manufactures telescopes abroad and sends the telescopes to the

                                            28   United States, often through its United States (or other North American) subsidiaries or affiliates.


                                                                                                 - 11 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         15 of16
                                                                                                               102
                                                                                                                 of 103



                                             1   The foreign parents and affiliates make millions of dollars of sales annually to their United States’

                                             2   (and other North American) subsidiaries and affiliates as part of their global business.

                                             3          54.     In sum, the foreign-based Defendants and Co-Conspirators sell to the United States

                                             4   and operate their telescope business as a single global enterprise.

                                             5   IV.    INTERSTATE TRADE AND COMMERCE

                                             6          55.     During the Class Period, Defendants, their Co-Conspirators, or one or more of their

                                             7   subsidiaries or affiliates, sold consumer telescopes and accessories in the United States in a

                                             8   continuous and uninterrupted flow of interstate commerce and foreign commerce, including

                                             9   through and into this District.

                                            10          56.     Sales by Defendants and their Co-Conspirators in the United States to purchasers
R OBINS K APLAN LLP




                                            11   such as Plaintiff and members of the Classes constitute United States domestic commerce.
            A TTORNEYS A T L AW




                                                        57.     The collusive conduct of Defendants and their Co-Conspirators within the United
                          M OUNTAIN V IEW




                                            12

                                            13   States and abroad was intended to produce, and did produce, a substantial effect in the United

                                            14   States. Defendants and their Co-Conspirators expressly aimed their conspiracy at the U.S.

                                            15   marketplace. Their conduct caused injury to Plaintiff and the Classes.

                                            16          58.     Defendants collectively imported hundreds of millions of dollars of consumer

                                            17   telescopes into the United States. Such conduct constitutes United States import trade and/or

                                            18   import commerce.

                                            19          59.     The activities of Defendants in connection with the production, sale, and/or

                                            20   importation of consumer telescopes, and the conduct of Defendants and their Co-Conspirators as

                                            21   alleged in this Complaint: (a) constituted United States domestic interstate trade or commerce; (b)

                                            22   constituted United States import trade or import commerce; and/or (c) were within the flow of and

                                            23   had a direct, substantial, and reasonably foreseeable effect on United States domestic trade or

                                            24   commerce and/or United States import trade or commerce. Given the marketing, importation, and

                                            25   sales by Defendants of consumer telescopes in the United States, and the volume of affected

                                            26   commerce, as alleged in this Complaint, such effects were direct and substantial.

                                            27          60.     The United States is one of the world’s largest markets for consumer telescopes.

                                            28   Therefore, it is reasonably foreseeable that Defendants’ wrongful conduct, as alleged in this


                                                                                                - 12 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         16 of17
                                                                                                               102
                                                                                                                 of 103



                                             1   Complaint, would raise and artificially inflate prices for consumer telescopes sold in the United

                                             2   States, and would have an effect on United States domestic trade or commerce and/or United

                                             3   States import trade or commerce.

                                             4           61.     Such effects, including the artificially raised and inflated prices that Plaintiff and

                                             5   members of the proposed Classes paid for consumer telescopes during the Class Period, caused

                                             6   antitrust injury in the United States to Plaintiff and members of the proposed Classes, and give

                                             7   rise to their antitrust claims.

                                             8   V.       FACTUAL ALLEGATIONS
                                             9           A.      Consumer Telescopes and Accessories
                                            10           62.     A telescope is an optical instrument that magnifies and enhances the view of distant
R OBINS K APLAN LLP




                                            11   objects. Most consumer telescopes are either refractor telescopes, reflector telescopes, or Schmidt-
            A TTORNEYS A T L AW




                                                 Cassegrain telescopes. A refractor telescope use convex lenses to collect, focus, and magnify light.
                          M OUNTAIN V IEW




                                            12

                                            13   Rays of light travel through the objective (main) lens where they are focused at the focal length of

                                            14   the eyepiece. In contrast, a reflector telescope contains concave mirrors. In reflector telescopes,

                                            15   light travels down the tube where it is reflected up to a secondary mirror near the top of the tube,

                                            16   which directs the light into the eyepiece. Schmidt-Cassegrain telescopes, meanwhile, use both

                                            17   lenses and mirrors in a compound system.

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25   Picture: http://www.occc.edu/ktapp/goexplore/PHYS1013/PHYS_Telescopes/Telescopes_Lectur
                                                 e.htm.
                                            26

                                            27           63.     Telescope purchasers may also buy accessories to enhance their viewing

                                            28   experience. For, example, some telescopes can be used with motorized mounts and software that


                                                                                                - 13 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         17 of18
                                                                                                               102
                                                                                                                 of 103



                                             1   automatically move the telescope to track objects in the sky.

                                             2             B.    The U.S. Consumer Telescope Market
                                             3             64.   The relevant product market consists of consumer telescopes and accessories.

                                             4   Consumer telescopes do not include advanced telescopes found at observatories and universities.

                                             5             65.   The relevant geographic market is the United States. The global market for

                                             6   consumer telescopes is at least $200 million annually. 1 North America is the largest market for

                                             7   consumer telescopes. Telescopes are manufactured globally and then distributed in the United

                                             8   States.

                                             9             66.   The number of telescope manufacturers has been consolidating for a number of

                                            10   years. Beginning in 2008, revenue volatility became a concern for industry players and many
R OBINS K APLAN LLP




                                            11   participant sought to consolidate operations to stabilize fluctuations in revenue and achieve
            A TTORNEYS A T L AW




                                                 economies of scales. 2
                          M OUNTAIN V IEW




                                            12

                                            13             67.   Although Sunny and Synta are each capable of manufacturing all types of consumer

                                            14   telescopes, Sunny and Synta have an illegal agreement that Synta manufactures higher-end

                                            15   products while Sunny manufactures lower-end products. Pursuant to that unlawful agreement,

                                            16   Synta will not manufacture or respond to a request for quotation (“RFQ”) for products offered by

                                            17   Sunny and vice versa. Because of their agreement, Sunny and Synta can and do charge supra-

                                            18   competitive prices, restrict supply, and engage in other anticompetitive conduct that artificially

                                            19   increases the prices of the telescopes purchased by Plaintiff and members of the Classes.

                                            20             68.   Once the telescopes have been manufactured by Synta and Sunny, Celestron and

                                            21   Meade account for the vast majority of consumer telescope sales in the United States.

                                            22             69.   Synta acquired Celestron in 2005, and Sunny, with Synta’s assistance, acquired

                                            23   Meade in 2013. Synta and Sunny manufacture, market, and/or sell their telescopes to distributors,

                                            24   including their respective wholly-owned subsidiaries Celestron and Meade, which then sell the

                                            25
                                                 1
                                                   Stuart Parkerson, Global Amateur Telescope Market Predicted to Grow to $294 Million,
                                            26   Astronomy        Technology       Today      (Feb.     19,      2020),      available at
                                                 https://astronomytechnologytoday.com/2020/02/19/amateur-telescope-market/.
                                            27   2
                                                   Telescope Manufacturing in the US Industry Market Research Report Now Available from
                                                 IBISWorld,         PR       Web        (Dec.       28,       2012),        available  at
                                            28   https://www.prweb.com/releases/2012/12/prweb10276804.htm.

                                                                                              - 14 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         18 of19
                                                                                                               102
                                                                                                                 of 103



                                             1   telescopes online, in stores, and through dealers to astronomy enthusiasts throughout the U.S.

                                             2          C.      The Consumer Telescope Market is Ripe for Conspiracy.
                                             3          70.     The consumer telescope market is ripe for a price-fixing conspiracy because it (1)

                                             4   has high barriers to entry; (2) is highly concentrated; and (3) has inelastic demand.

                                             5                  1.      The Consumer Telescope Market Has High Barriers to Entry
                                             6          71.     A collusive arrangement that raises product prices above competitive levels should

                                             7   attract new entrants to the market seeking to benefit from the supra-competitive pricing. Where,

                                             8   however, there are significant barriers to entry, new entrants are less likely to enter the market.

                                             9   Thus, barriers to entry help facilitate the formation and maintenance of monopolies and cartels.

                                            10          72.     There are substantial barriers that preclude, reduce, or make entry into the
R OBINS K APLAN LLP




                                            11   consumer telescope market difficult. A new entrant would face costly and lengthy start-up costs,
            A TTORNEYS A T L AW




                                                 including multi-million-dollar costs associated with manufacturing plants and equipment, energy,
                          M OUNTAIN V IEW




                                            12

                                            13   transportation, distribution infrastructure, skilled labor, and long-standing customer relationships.

                                            14          73.     The high barriers to entry allow Defendants and Co-Conspirators to control prices

                                            15   and output. First, manufacturing telescopes requires high capital investments, and Sunny and

                                            16   Synta are vertically integrated with the largest distributors. There is an insufficient number of

                                            17   independent distributors to render independent manufacturing profitable. Second, manufacturing

                                            18   telescopes requires key intellectual property rights, such as patents on software that automatically

                                            19   detects celestial objects. Meade invented this software and initially owned the patents. Defendants

                                            20   and Co-Conspirators colluded so that Sunny could acquire Meade, thereby blocking independent

                                            21   manufacturers from using this intellectual property to compete with Sunny or Synta.

                                            22          74.     In 2013, in light of Sunny’s acquisition of Meade, which also had manufacturing

                                            23   capabilities, the number of suppliers has essentially dwindled to Sunny and Synta.

                                            24                  2.      The Consumer Telescope Market is Highly Concentrated
                                            25          75.     A highly concentrated market is more susceptible to collusion and other

                                            26   anticompetitive practices.

                                            27          76.     Sunny and Synta transformed the consumer telescope market by colluding to

                                            28   prevent competitors from entering the market and ensuring that they are the only viable sources


                                                                                                - 15 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         19 of20
                                                                                                               102
                                                                                                                 of 103



                                             1   of consumer telescopes.

                                             2           77.     To do so, Sunny and Synta leveraged their collective market power in consumer

                                             3   telescope manufacturing to control consumer telescope distribution. Because of their vertically-

                                             4   integrated capacities, Celestron and Meade are two of the most prominent consumer telescope

                                             5   distributors.

                                             6           78.     Furthermore, Sunny and Synta consolidated control of the distribution channels by

                                             7   fixing prices and engaging in anticompetitive conduct. With no other meaningful sources of

                                             8   supply, Plaintiff and the Classes had no choice but to pay the supra-competitive prices caused by

                                             9   Defendants and Co- Conspirators’ anticompetitive conduct.

                                            10                   3.     Demand for Consumer Telescopes is Inelastic
R OBINS K APLAN LLP




                                            11           79.     “Elasticity” describes the sensitivity of supply and demand to changes in one or the
            A TTORNEYS A T L AW




                                                 other. Demand is “inelastic” if an increase in the price of a product results in only a small decline
                          M OUNTAIN V IEW




                                            12

                                            13   in the quantity sold of that product. Demand is inelastic where customers have nowhere to turn for

                                            14   cheaper alternatives of similar quality and thus continue to purchase despite increased prices.

                                            15           80.     For a cartel to profit from raising prices above competitive levels, demand must be

                                            16   relatively inelastic. Otherwise, increased prices would result in declining sales, revenues and

                                            17   profits, as customers purchased substitute products or declined to buy altogether. Inelastic demand

                                            18   is a market characteristic that facilitates collusion, allowing producers to raise their prices without

                                            19   triggering customer substitution and lost sales revenue.

                                            20           81.     Demand for consumer telescopes is highly inelastic because there are no close

                                            21   substitutes for these products.

                                            22           D.      The Federal Trade Commission’s Actions in the Consumer Telescope Market
                                            23           82.     Unsurprisingly given the aforementioned factors, the Federal Trade Commission

                                            24   (“FTC”) has been involved in the consumer telescope market for decades, repeatedly intervening

                                            25   to prevent consolidation and monopolization.

                                            26           83.     In 1991, the FTC gave final approval to a consent agreement settling charges that

                                            27   a proposed joint venture between Meade and Celestron would have created a virtual monopoly in

                                            28   the manufacture and sale of certain telescopes. The agreement placed a 10-year requirement on


                                                                                                 - 16 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         20 of21
                                                                                                               102
                                                                                                                 of 103



                                             1   Harbour Group Investments, L.P. and Diethelm Holding Ltd. (the former parents of Meade and

                                             2   Celestron, respectively) to obtain FTC approval before acquiring any company that manufactures

                                             3   or sells certain telescopes in the United States. This consent agreement followed a decision by the

                                             4   U.S. District Court for the District of Columbia granting the FTC’s motion for a preliminary

                                             5   injunction barring the acquisition of any assets or other interest in Celestron International by

                                             6   Harbour Group (Meade’s parent) and further barring Diethelm (Celestron’s parent) from acquiring

                                             7   any assets or other interest in Meade. 3

                                             8          84.     Little more than a decade later, in May 2002, the FTC prevented Meade from

                                             9   acquiring Celestron by authorizing its staff to seek a temporary restraining order and preliminary

                                            10   injunction to stop the deal. According to the FTC’s complaint, Meade’s acquisition of Celestron
R OBINS K APLAN LLP




                                            11   assets would have adversely affected the performance telescope market and create a monopoly in
            A TTORNEYS A T L AW




                                                 the Schmidt-Cassegrain telescope market. 4
                          M OUNTAIN V IEW




                                            12

                                            13          E.      Defendants Are Liable for the Anticompetitive Conduct Alleged
                                            14          85.     Yet despite the FTC’s efforts, Defendants successfully engaged in an

                                            15   anticompetitive conspiracy to lessen competition and raise prices. Indeed, the fact of Defendants’

                                            16   antitrust liability is not in doubt; the Orion Litigation resulted in a jury verdict against Ningbo

                                            17   Sunny, Meade, and Sunny Optical, leading to a $50.4 million partial final judgment. The jury

                                            18   unanimously found, inter alia:

                                            19                   a.      defendants agreed with a competitor to fix the price or credit terms for

                                            20                           telescopes and accessories in violation of Section 1 of the Sherman Act;

                                            21                   b.      defendants agreed with a third party, other than a competitor, to fix the

                                            22                           price or credit terms for telescopes and accessories in a manner that

                                            23                           unreasonably restrained trade, such that the anticompetitive effects

                                            24                           outweighed any procompetitive effects, in violation of Section 1 of the

                                            25                           Sherman Act;

                                            26   3
                                                  FTC v. Harbour Group Investments, No. 90-2525,1990 WL 198819 (D.D.C. Nov. 19, 1990)
                                                 4
                                                  FTC Authorizes Injunction to Pre-empt Meade Instruments' Purchase of All, or Certain Assets, of
                                            27   Tasco Holdings, Inc.’s Celestron International, FTC (May 29, 2002), available at
                                                 https://www.ftc.gov/news-events/press-releases/2002/05/ftc-authorizes-injunction-pre-empt-
                                            28   meade-instruments-purchase-all.

                                                                                               - 17 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         21 of22
                                                                                                               102
                                                                                                                 of 103



                                             1                c.    defendants agreed with a competitor or potential competitor to either (a)

                                             2                      not compete with each other in the manufacture or sale of telescopes and

                                             3                      accessories, or (b) divide customers or potential customers between them,

                                             4                      in violation of Section 1 of the Sherman Act;

                                             5                d.    defendants agreed with a third party, other than a competitor or potential

                                             6                      competitor, to either (a) not compete with each other in the manufacture or

                                             7                      sale of telescopes and accessories, or (b) divide customers or potential

                                             8                      customers between them in a manner that unreasonably restrained trade,

                                             9                      such that the anticompetitive effects outweighed any procompetitive

                                            10                      effects, in violation of Section 1 of the Sherman Act;
R OBINS K APLAN LLP




                                            11                e.    defendants engaged in anticompetitive conduct in violation of Section 2 of
            A TTORNEYS A T L AW




                                                                    the Sherman Act;
                          M OUNTAIN V IEW




                                            12

                                            13                f.    defendants had a specific intent to achieve monopoly power in the

                                            14                      telescope manufacturing market in violation of Section 2 of the Sherman

                                            15                      Act;

                                            16                g.    there is or was a dangerous probability that defendants could achieve

                                            17                      monopoly power in violation of Section 2 of the Sherman Act;

                                            18                h.    defendants knowingly entered into an agreement with another person or

                                            19                      entity to obtain or maintain monopoly power in the telescope

                                            20                      manufacturing market in violation of Section 2 of the Sherman Act;

                                            21                i.    defendants specifically intended that one of the parties to the agreement

                                            22                      would obtain or maintain monopoly power in the telescope manufacturing

                                            23                      market in violation of Section 2 of the Sherman Act;

                                            24                j.    defendants committed an overt act in furtherance of the conspiracy in

                                            25                      violation of Section 2 of the Sherman Act; and

                                            26                k.    Ningbo Sunny and Sunny Optical’s acquisition of Meade created a

                                            27                      reasonable likelihood of substantially lessening competition or creating a

                                            28                      monopoly in the telescope manufacturing market in violation of Section 7


                                                                                          - 18 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         22 of23
                                                                                                               102
                                                                                                                 of 103



                                             1                           of the Clayton Act. 5

                                             2            F.     Defendants and Co-Conspirators Monopolized Different Products in the
                                                                 Consumer Telescope Market
                                             3

                                             4            86.    Through their unlawful agreements with horizontal competitors, Synta and Sunny

                                             5   effectively divided the consumer telescope market. Synta and Sunny agreed that Synta would

                                             6   manufacture higher-end products and Sunny would manufacture lower-end products. They also

                                             7   agreed that Synta would not respond to an RFQ for products manufactured by Sunny and vice

                                             8   versa. Both adhered to their agreements. As a result of their respective market shares, agreements

                                             9   not to compete, and significant barriers to entry, Synta and Sunny both have, and have maintained,

                                            10   an effective monopoly over the respective products that each sell. Sunny and Synta therefore can
R OBINS K APLAN LLP




                                            11   and do limit supply, charge supra-competitive prices, and engage in other anticompetitive conduct
            A TTORNEYS A T L AW




                                                 that artificially increases the prices of the telescopes that they respectively manufacture, market,
                          M OUNTAIN V IEW




                                            12

                                            13   and/or sell.

                                            14            G.     Defendants and Co-Conspirators Colluded on Sunny’s Acquisition of Meade
                                            15            87.    Meade was among the leading American telescope manufacturers and suppliers for

                                            16   many years. It owned critical patents, had a manufacturing facility in Mexico, and manufactured

                                            17   high- and low-end telescopes. One of the patents was for GoTo technology, a highly valued type

                                            18   of telescope mount and related software that can automatically point a telescope at astronomical

                                            19   objects that the user selects which was also the subject of extensive litigation between Meade and

                                            20   Celestron.

                                            21            88.    Jinghua Optical Co. Ltd. (“JOC”), a small telescope manufacturer, made a bid to

                                            22   purchase Meade when it was for sale in 2013. Had JOC purchased Meade, it would have gained

                                            23   critical knowledge about the manufacture of high-end telescopes and accessories as well as

                                            24   Meade’s patent portfolio, enabling it to compete with Sunny and Synta in both manufacturing and

                                            25   distribution.

                                            26            89.    Synta and Sunny did not want JOC to become a more substantial competitor.

                                            27
                                                 5
                                            28       See Verdict Form, Orion Litigation (Nov. 26, 2019), ECF No. 501.


                                                                                                 - 19 -                  CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         23 of24
                                                                                                               102
                                                                                                                 of 103



                                             1   Because Synta could not acquire Meade for itself, with the FTC having prevented Celestron and

                                             2   Meade from merging in 1991 and Synta owning Celestron, it instead agreed that if Sunny moved

                                             3   to acquire Meade, Celestron and Synta would provide financial and other assistance to complete

                                             4   the acquisition.

                                             5          90.     Synta/Celestron made substantial payments and loans to Ningbo Sunny to facilitate

                                             6   the Meade acquisition. These payments were documented, for example, in an accounting provided

                                             7   by Celestron’s CFO, Paul Roth. As part of this unlawful agreement, Celestron took equity in

                                             8   Meade, which is memorialized in shadow books kept by Defendants and Co-Conspirators.

                                             9          91.     On information and belief, in exchange for this support, Sunny concealed Synta’s

                                            10   and Celestron’s involvement or assistance in its acquisition of Meade from the FTC; offered
R OBINS K APLAN LLP




                                            11   Celestron equity in Meade; and provided Celestron and Synta with access to Meade’s intellectual
            A TTORNEYS A T L AW




                                                 property rights, thereby ensuring that Celestron no longer needed to compete with Meade
                          M OUNTAIN V IEW




                                            12

                                            13   (previously an independent company). Sunny also shared its customers’ data—including pricing

                                            14   data—with Celestron and Synta, thus enabling them to coordinate their prices and strategies. This

                                            15   cooperation reinforced Synta and Sunny’s respective monopoly in the United States for their

                                            16   products.

                                            17          92.     Synta and Sunny’s combination and conspiracy eliminated a competitor (Meade),

                                            18   increased market concentration, and solidified their monopoly power. Specifically, the effect of

                                            19   Sunny’s acquisition of Meade lessened competition, raised the already-high barriers to entry and

                                            20   tended to create monopolies for Synta and Sunny in the United States.

                                            21          H.      Defendants and Co-Conspirators Conspired to Interfere with Orion’s
                                                                Acquisition of the Hayneedle Assets
                                            22

                                            23          93.     In 2014, Orion attempted to acquire certain assets, including web domains like

                                            24   telescopes.com, from online retailer, Hayneedle (“Hayneedle Assets”). Sunny and Synta colluded

                                            25   to prevent Orion from doing so. Defendants and Co-Conspirators used their market power to fix

                                            26   credit terms to prevent Orion from acquiring the Hayneedle Assets. Specifically, they cut off

                                            27   Orion’s credit when they learned that Orion sought to acquire these assets.

                                            28          94.     Orion sent a letter of intent to Hayneedle indicating that Orion sought to purchase


                                                                                              - 20 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         24 of25
                                                                                                               102
                                                                                                                 of 103



                                             1   the Hayneedle Assets. Synta then sent an email cutting Orion’s credit, stating “[w]e are surprised

                                             2   to know that Orion still want to buy Hayneedle. Since it seems that you still want to carry on this

                                             3   project, we have to protect ourselves to avoid any possible risk and stop your credit immediately.”

                                             4   Synta concluded the email by stating, “if Orion really buys Hayneedle, this will be the beginning

                                             5   of hazard.” Synta then forwarded this email to Sunny and requested that Sunny also withdraw

                                             6   Orion’s line of credit. Sunny then sent Orion an email nearly identical to Synta’s email.

                                             7          95.     With its supplier credit cut off, Orion could not move forward with the asset

                                             8   acquisition. Synta and Sunny therefore sabotaged Orion’s purchase of the Hayneedle Assets that

                                             9   would have enabled it to compete with them.

                                            10          I.      Illustrative Examples of Defendants’ Anticompetitive Conduct and
                                                                Conspiracy to Fix Prices
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW




                                                        96.     In the Orion Litigation, evidence demonstrated that the defendants fixed the prices
                          M OUNTAIN V IEW




                                            12

                                            13   for consumer telescopes, allocated the market thereof, illegally acquired assets, and unlawfully

                                            14   monopolized, and/or attempted to monopolize, the telescope manufacturing and distribution

                                            15   markets. They also used cooperation and dominance in the consumer telescope manufacturing

                                            16   market to facilitate their companies’ takeover of the distribution market. The defendants’

                                            17   anticompetitive conduct includes, without limitation:

                                            18                   a.     Fixing the prices of consumer telescopes;

                                            19                   b.     Allocating the market for consumer telescopes;

                                            20                   c.     Facilitating Sunny’s acquisition of Celestron’s horizontal competitor,

                                            21                          Meade;

                                            22                   d.     Exchanging non-public, material information with each other, including

                                            23                          Meade’s intellectual property, business plans, and product pricing

                                            24                          strategies;

                                            25                   e.     Exchanging non-public, material information about competitors’

                                            26                          businesses, including intellectual property, business plans, and product

                                            27                          pricing strategies; and

                                            28                   f.     Aiding and abetting each other’s consolidation and maintenance of


                                                                                                  - 21 -                 CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         25 of26
                                                                                                               102
                                                                                                                 of 103



                                             1                          monopoly power.

                                             2          97.    Through these activities, Sunny and Synta illegally combined and conspired with

                                             3   each other enabling them to dominate the consumer telescope market

                                             4          98.    For example, regarding the horizontal competitors’ conspiracy to acquire Meade

                                             5   for Sunny, Sunny’s Ni confirmed to Celestron’s then-CEO David Anderson and directors, David

                                             6   Shen, Laurence Huen, Jack Chen, and Sylvia Shen, that Sunny would purchase Meade to prevent

                                             7   JOC from doing so per the parties’ discussion and indicated that Celestron and Synta should

                                             8   provide the financial support to Sunny.

                                             9

                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW
                          M OUNTAIN V IEW




                                            12

                                            13

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25          99.    The Orion Litigation jury subsequently found that Sunny and Synta conspired to

                                            26   acquire Meade. Synta made substantial payments and loans to Sunny to facilitate the Meade

                                            27   acquisition. Celestron took equity in its competitor, Meade, as part of this unlawful arrangement

                                            28   between Sunny and Synta.


                                                                                              - 22 -                   CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         26 of27
                                                                                                               102
                                                                                                                 of 103



                                             1          100.    Additionally, Sheppard Mullin, which represented Ningbo Sunny in the acquisition

                                             2   of Meade, was ordered to take direction from Synta’s Shen and his executives, including

                                             3   Celestron’s Joe Lupica and Dave Anderson.

                                             4

                                             5

                                             6

                                             7

                                             8

                                             9

                                            10
R OBINS K APLAN LLP




                                            11          101.    Synta and Sunny engaged in collusive conduct that resulted in Lupica transitioning
            A TTORNEYS A T L AW




                                                 from CEO of Celestron, to consultant for Meade, to CEO of Meade.
                          M OUNTAIN V IEW




                                            12

                                            13          102.    When the FTC inquired into whether Synta’s Shen was involved in any way in

                                            14   Sunny’s Meade acquisition, Sheppard Mullin represented to the FTC that “except for the limited

                                            15   advice to Peter Ni regarding how to acquire a U.S. company . . . , David Shen has no role in the

                                            16   proposed acquisition of Meade.” However, David Shen and Synta had agreed to provide financial support

                                            17   to Sunny in connection with the Meade acquisition.

                                            18          103.    After Sunny acquired Meade, Sunny and Synta agreed not to compete with each

                                            19   other. For example, a December 12, 2013 email from Synta’s David Shen to Sunny’s Ni reflects a

                                            20   request to reach an understanding with Celestron’s then-CEO about not competing against

                                            21   Celestron for sales:

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28


                                                                                                - 23 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         27 of28
                                                                                                               102
                                                                                                                 of 103



                                             1          104.    In a June 13, 2014 email, Synta’s David Shen informed Sunny’s Ni and Celestron’s

                                             2   Anderson, that “[t]he best way in the future is to divide the products and sell them into different

                                             3   markets to reduce conflicts.”

                                             4

                                             5

                                             6

                                             7

                                             8

                                             9

                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW
                          M OUNTAIN V IEW




                                            12

                                            13

                                            14

                                            15          105.    Defendants and Co-Conspirators’ objective was to ensure that they were able to
                                            16   dominate the consumer telescope market in the United States. To do so, Sunny (and, as a
                                            17   consequence, Meade) agreed not to compete with Celestron. As Meade’s then-Vice President of
                                            18   Sales, Victor Aniceto, explained the strategy to Meade’s then-CEO Lupica, “Mr. Ni . . . doesn’t
                                            19   want to disrupt Synta business. However, this promo will not be disruptive to Celestron business.”
                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28


                                                                                               - 24 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         28 of29
                                                                                                               102
                                                                                                                 of 103



                                             1          106.    In addition, Celestron’s current CEO, Corey Lee, conspired with Synta and Sunny

                                             2   to steal competitors’ key business information. For example, Sunny’s James Chiu provided

                                             3   detailed data for several recent years of Orion orders to Celestron’s CEO, Lee:

                                             4

                                             5

                                             6

                                             7

                                             8

                                             9

                                            10
R OBINS K APLAN LLP




                                            11
            A TTORNEYS A T L AW
                          M OUNTAIN V IEW




                                            12

                                            13

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24          107.    Sunny and Synta also exchanged and fixed prices. They discussed and agreed on
                                            25   the amount to charge distributors. For example, Sunny and Synta discussed Sunny’s prices and
                                            26   determined they should be higher, and Synta told Sunny that Sunny’s “payment terms should be
                                            27   the same with Suzhou [Synta.]”
                                            28


                                                                                              - 25 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         29 of30
                                                                                                               102
                                                                                                                 of 103



                                             1          108.    In addition, Defendants and Co-Conspirators’ emails reveal their market allocation

                                             2   agreement. For example, Sunny wrote to Synta’s Sylvia Shen to discuss “how to avoid conflict

                                             3   with Celestron products” and stated that “[i]f the customer visits our factory and confirms their

                                             4   intention to cooperate with us, we will consider the strategy of separation from Celestron products

                                             5   or adopt different product prices to protect Celestron.”

                                             6          109.    Sunny also explained to Synta’s Sylvia Shen that Sunny “will take prompt action

                                             7   to avoid conflict in the astronomical market,” including “abandoning the small OEM customers

                                             8   so as to protect big customers.”

                                             9          110.    In sum, as Synta’s David Shen explained in an email to Sunny: “Director Ni will

                                            10   not be a competitor and is trustworthy when it comes to business.”
R OBINS K APLAN LLP




                                            11          111.    Defendants and Co-Conspirators coordinated and raised their prices because of
            A TTORNEYS A T L AW




                                                 their per se illegal agreements and understandings. They sought to avoid competition with each
                          M OUNTAIN V IEW




                                            12

                                            13   other and developed strategies to protect each other from further competition. According to Co-

                                            14   Conspirator Lupica, they did this to “dominate the telescope industry.” As Synta’s David Shen

                                            15   explained, “we do not need to wage a price war[.]”

                                            16   VI.    PLAINTIFF AND THE CLASSES SUFFERED ANTITRUST INJURY

                                            17          112.    Price competition has been restrained or eliminated in the consumer telescope

                                            18   market because Sunny and Synta agreed to fix prices, allocate the market among themselves, and

                                            19   limit supply, thereby raising consumer prices.

                                            20          113.    Competition, innovation, and consumer choice have also been restrained due to

                                            21   Sunny’s acquisition of Meade. Since Sunny acquired Meade, Meade has not significantly

                                            22   competed with Celestron. The acquisition of Meade also prevented companies that are trying to

                                            23   compete against Defendants, such as JOC, from obtaining a potential manufacturing facility and

                                            24   important intellectual property that would have increased competition.

                                            25          114.    Price competition has also been restrained or eliminated because Sunny and Synta

                                            26   allocated the consumer telescope market among themselves. Additionally, by fixing prices and

                                            27   credit terms so that unaffiliated distributors pay more than affiliated distributors, and by sharing

                                            28   independent distributors’ confidential business information with each other, Sunny and Synta have


                                                                                               - 26 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         30 of31
                                                                                                               102
                                                                                                                 of 103



                                             1   prevented independent distributors from fairly competing against their own affiliates and putting

                                             2   downward pressure on prices.

                                             3           115.      The conspiracy alleged herein had the following effects, among others:

                                             4                     a.      The number of manufacturers and distributors of consumer telescopes and

                                             5                             accessories have been reduced as a result of Synta’s acquisition of

                                             6                             Celestron and Sunny’s acquisition of Meade;

                                             7                     b.      There have been no new entrants into the consumer telescope market for a

                                             8                             decade and many independent manufacturers and distributors have gone

                                             9                             out of business as a result of Synta and Sunny’s collusion;

                                            10                     c.      Price competition has been restrained or eliminated with respect to
R OBINS K APLAN LLP




                                            11                             consumer telescopes;
            A TTORNEYS A T L AW




                                                                   d.      The prices of consumer telescopes have been fixed, raised, maintained, or
                          M OUNTAIN V IEW




                                            12

                                            13                             stabilized at artificially inflated levels;

                                            14                     e.      Indirect purchasers of telescopes have been deprived of free and open

                                            15                             competition; and

                                            16                     f.      Indirect purchasers of telescopes paid artificially inflated prices.

                                            17           116.      As a result of Defendants’ anticompetitive conspiracy, Plaintiff and the members

                                            18   of the Classes paid supra-competitive prices for telescopes during the Class Period. Telescope

                                            19   distributors and retailers passed on inflated prices to Plaintiff and the members of the Classes.

                                            20   Those overcharges unjustly enriched Defendants. Telescopes follow a traceable physical chain of

                                            21   distribution from Defendants to Plaintiff and members of the Classes, and any cost changes

                                            22   attributable to telescopes can be traced through the chain of distribution to Plaintiff and members

                                            23   of the Classes.

                                            24           117.      Just as telescopes can be physically traced through the supply chain, so can their

                                            25   prices be traced to show that changes in the prices paid by direct purchasers affect prices paid by

                                            26   indirect purchasers. Here, the inflated prices of telescopes resulting from Defendants’ price-fixing

                                            27   conspiracy have been passed on to Plaintiff and members of the Classes by distributors and

                                            28   retailers.


                                                                                                   - 27 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         31 of32
                                                                                                               102
                                                                                                                 of 103



                                             1           118.    The economic and legal literature has recognized that unlawful overcharges in a

                                             2   multiple-level distribution chain normally result in higher prices for those at the bottom of the

                                             3   distribution chain. Two antitrust scholars – Professors Robert G. Harris (Professor Emeritus and

                                             4   former Chair of the Business and Public Policy Group at the Haas School of Business at the

                                             5   University of California at Berkeley) and the late Lawrence A. Sullivan (Professor of Law

                                             6   Emeritus at Southwestern Law School and author of the Handbook of the Law of Antitrust) – have

                                             7   observed that “in a multiple- level chain of distribution, passing on monopoly overcharges is not

                                             8   the exception: it is the rule.” 6

                                             9           119.    As Professor Jeffrey K. MacKie-Mason (Arthur W. Burks Professor for

                                            10   Information and Computer Science and Professor of Economics and Public Policy at the
R OBINS K APLAN LLP




                                            11   University of Michigan), an expert who presented evidence in a number of the indirect purchaser
            A TTORNEYS A T L AW




                                                 cases involving Microsoft Corporation, said (in a passage quoted in the judicial decision in that
                          M OUNTAIN V IEW




                                            12

                                            13   case granting class certification):

                                            14           As is well known in economic theory and practice, at least some of the overcharge
                                                         will be passed on by distributors to end consumers. When the distribution markets
                                            15           are highly competitive, as they are here, all or nearly the entire overcharge will be
                                                         passed on through to ultimate consumers . . . . Both of Microsoft’s experts also agree
                                            16           upon the economic phenomenon of cost pass through, and how it works in
                                                         competitive markets. This general phenomenon of cost pass through is well
                                            17           established in antitrust law and economics as well. 7
                                            18           120.    The purpose of Defendants’ conspiratorial conduct was to raise, fix, rig or stabilize

                                            19   the price of telescopes. Economists use regression analysis to isolate and understand the

                                            20   relationship between one “explanatory” variable and a “dependent” variable in those cases when

                                            21   changes in the dependent variable are explained by changes in a multitude of variables, even when

                                            22   all such variables may be changing simultaneously.

                                            23           121.    Regression analysis is commonly used to determine the impact of a price increase

                                            24   on one cost upon another, making it possible to isolate and identify only the impact of an increase

                                            25   in the price of telescopes to distributors and retailers on the price of telescopes to consumers while

                                            26
                                                 6
                                                   Robert G. Harris & Lawrence A. Sullivan, Passing on the Monopoly Overcharge: A
                                            27   Comprehensive Policy Analysis, 128 U. PA. L. REV. 268, 275 (1979).
                                                 7
                                                   Order re: Class Certification at 13-14, Coordination Proceedings Special Title (Rule 1550(b))
                                            28   Microsoft I-V Cases, No. J.C.C.P. No. 4106 (Cal. Sup. Ct. Aug. 29, 2000).

                                                                                                - 28 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         32 of33
                                                                                                               102
                                                                                                                 of 103



                                             1   controlling for the impact of other price-determining factors. Accordingly, the precise amount of

                                             2   the overcharge affecting the prices of telescopes can be measured and quantified. Commonly used

                                             3   and well-accepted economic models can be used to measure both the extent and the amount of the

                                             4   supra-competitive charge passed through the chain of distribution. Thus, the economic harm to

                                             5   Plaintiff and members of the Classes can be quantified.

                                             6          122.    By reason of the violations of the antitrust, consumer protection, and unjust

                                             7   enrichment laws alleged herein, Plaintiff and the members of the Classes have sustained injury to

                                             8   their business and property, having paid higher prices for telescopes than they would have paid in

                                             9   the absence of Defendants’ illegal contract, combination, or conspiracy, and, as a result, have

                                            10   suffered damages in an amount presently undetermined. Plaintiff and members of the classes
R OBINS K APLAN LLP




                                            11   suffered antitrust injury of the type that the antitrust laws were meant to punish and prevent.
            A TTORNEYS A T L AW




                                                 VII.   CLASS ACTION ALLEGATIONS
                          M OUNTAIN V IEW




                                            12

                                            13          A.      Class Definitions
                                            14          123.    Plaintiff brings this action on behalf of himself and as a class action under Rule

                                            15   23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, seeking equitable and injunctive

                                            16   relief pursuant to Sections 1 and 2 of the Sherman Act (15 U.S.C. §§ 1, 2), on behalf of the

                                            17   following class (the “Nationwide Injunctive Relief Class”):

                                            18          All persons and entities that indirectly purchased in the United States a consumer
                                                        telescope for their own use and not for resale that was manufactured or sold by the
                                            19          Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                                        during the Class Period.
                                            20

                                            21          124.    Plaintiff also brings this action on behalf of himself and as a class action under

                                            22   Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, seeking damages pursuant

                                            23   to California state antitrust and consumer protection laws, as well as the common law of unjust

                                            24   enrichment on behalf of the following class (“Damages Class”):

                                            25          All persons and entities that indirectly purchased in one of the Indirect Purchaser
                                                        States a consumer telescope for their own use and not for resale that was
                                            26          manufactured or sold by the Defendants or their Co-Conspirators, or any current or
                                                        former affiliate thereof, during the Class Period.
                                            27

                                            28          125.    The “Indirect Purchaser States” refers to: Arizona, Arkansas, California,


                                                                                               - 29 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         33 of34
                                                                                                               102
                                                                                                                 of 103



                                             1   Connecticut, District of Columbia, Florida, Hawaii, Illinois, Iowa, Kansas, Maine, Maryland,

                                             2   Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New

                                             3   Hampshire, New Mexico, New York, North Carolina, North Dakota, Oregon, Rhode Island, South

                                             4   Carolina, South Dakota, Tennessee, Utah, Vermont, Virginia, West Virginia, and Wisconsin.

                                             5          126.    As an alternative to the Damages Class, in the event California law is not applied

                                             6   to Class members’ claims residing in states that recognize a form of indirect purchaser cause of

                                             7   action, Plaintiff will seek certification of the following classes (“State Damages Classes”):

                                             8          Arizona: All persons and entities that indirectly purchased in Arizona a consumer
                                                        telescope for their own use and not for resale that was manufactured or sold by the
                                             9          Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                                        during the Class Period.
                                            10
                                                        Arkansas: All persons and entities that indirectly purchased in Arkansas a consumer
R OBINS K APLAN LLP




                                            11          telescope for their own use and not for resale that was manufactured or sold by the
            A TTORNEYS A T L AW




                                                        Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                          M OUNTAIN V IEW




                                            12          during the Class Period.
                                            13          California: All persons and entities that indirectly purchased in California a
                                                        consumer telescope for their own use and not for resale that was manufactured or
                                            14          sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                                        thereof, during the Class Period.
                                            15
                                                        Connecticut: All persons and entities that indirectly purchased in Connecticut a
                                            16          consumer telescope for their own use and not for resale that was manufactured or
                                                        sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                            17          thereof, during the Class Period.
                                            18          District of Columbia: All persons and entities that indirectly purchased in the
                                                        District of Columbia a consumer telescope for their own use and not for resale that
                                            19          was manufactured or sold by the Defendants or their Co-Conspirators, or any current
                                                        or former affiliate thereof, during the Class Period.
                                            20
                                                        Florida: All persons and entities that indirectly purchased in Florida a consumer
                                            21          telescope for their own use and not for resale that was manufactured or sold by the
                                                        Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                            22          during the Class Period.
                                            23          Hawaii: All persons and entities that indirectly purchased in Hawaii a consumer
                                                        telescope for their own use and not for resale that was manufactured or sold by the
                                            24          Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                                        during the Class Period.
                                            25
                                                        Illinois: All persons and entities that indirectly purchased in Illinois a consumer
                                            26          telescope for their own use and not for resale that was manufactured or sold by the
                                                        Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                            27          during the Class Period.
                                            28          Iowa: All persons and entities that indirectly purchased in Iowa a consumer

                                                                                               - 30 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         34 of35
                                                                                                               102
                                                                                                                 of 103



                                             1         telescope for their own use and not for resale that was manufactured or sold by the
                                                       Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                             2         during the Class Period.

                                             3         Kansas: All persons and entities that indirectly purchased in Kansas a consumer
                                                       telescope for their own use and not for resale that was manufactured or sold by the
                                             4         Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                                       during the Class Period.
                                             5
                                                       Maine: All persons and entities that indirectly purchased in Maine a consumer
                                             6         telescope for their own use and not for resale that was manufactured or sold by the
                                                       Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                             7         during the Class Period.

                                             8         Maryland: All persons and entities that indirectly purchased in Maryland a
                                                       consumer telescope for their own use and not for resale that was manufactured or
                                             9         sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                            10         thereof, during the Class Period.
R OBINS K APLAN LLP




                                            11         Massachusetts: All persons and entities that indirectly purchased in Massachusetts
                                                       a consumer telescope for their own use and not for resale that was manufactured or
            A TTORNEYS A T L AW




                                                       sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                          M OUNTAIN V IEW




                                            12
                                                       thereof, during the Class Period.
                                            13
                                                       Michigan: All persons and entities that indirectly purchased in Michigan a
                                            14         consumer telescope for their own use and not for resale that was manufactured or
                                                       sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                            15         thereof, during the Class Period.

                                            16         Minnesota: All persons and entities that indirectly purchased in Minnesota a
                                                       consumer telescope for their own use and not for resale that was manufactured or
                                            17         sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                                       thereof, during the Class Period.
                                            18
                                                       Mississippi: All persons and entities that indirectly purchased in Mississippi a
                                            19         consumer telescope for their own use and not for resale that was manufactured or
                                                       sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                            20         thereof, during the Class Period.

                                            21         Missouri: All persons and entities that indirectly purchased in Missouri a consumer
                                                       telescope for their own use and not for resale that was manufactured or sold by the
                                            22         Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                                       during the Class Period.
                                            23
                                                       Montana: All persons and entities that indirectly purchased in Montana a consumer
                                            24         telescope for their own use and not for resale that was manufactured or sold by the
                                                       Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                            25         during the Class Period.

                                            26         Nebraska: All persons and entities that indirectly purchased in Nebraska a
                                                       consumer telescope for their own use and not for resale that was manufactured or
                                            27         sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                                       thereof, during the Class Period.
                                            28


                                                                                            - 31 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         35 of36
                                                                                                               102
                                                                                                                 of 103



                                             1         Nevada: All persons and entities that indirectly purchased in Nevada a consumer
                                                       telescope for their own use and not for resale that was manufactured or sold by the
                                             2         Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                                       during the Class Period.
                                             3
                                                       New Hampshire: All persons and entities that indirectly purchased in New
                                             4         Hampshire a consumer telescope for their own use and not for resale that was
                                                       manufactured or sold by the Defendants or their Co-Conspirators, or any current or
                                             5         former affiliate thereof, during the Class Period.

                                             6         New Mexico: All persons and entities that indirectly purchased in New Mexico a
                                                       consumer telescope for their own use and not for resale that was manufactured or
                                             7         sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                                       thereof, during the Class Period.
                                             8
                                                       New York: All persons and entities that indirectly purchased in New York a
                                             9         consumer telescope for their own use and not for resale that was manufactured or
                                                       sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                            10         thereof, during the Class Period.
R OBINS K APLAN LLP




                                            11         North Carolina: All persons and entities that indirectly purchased in North Carolina
            A TTORNEYS A T L AW




                                                       a consumer telescope for their own use and not for resale that was manufactured or
                                                       sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                          M OUNTAIN V IEW




                                            12
                                                       thereof, during the Class Period.
                                            13
                                                       North Dakota: All persons and entities that indirectly purchased in North Dakota a
                                            14         consumer telescope for their own use and not for resale that was manufactured or
                                                       sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                            15         thereof, during the Class Period.

                                            16         Oregon: All persons and entities that indirectly purchased in Oregon a consumer
                                                       telescope for their own use and not for resale that was manufactured or sold by the
                                            17         Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                                       during the Class Period.
                                            18
                                                       Rhode Island: All persons and entities that indirectly purchased in Rhode Island a
                                            19         consumer telescope for their own use and not for resale that was manufactured or
                                                       sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                            20         thereof, during the Class Period.

                                            21         South Carolina: All persons and entities that indirectly purchased in South Carolina
                                                       a consumer telescope for their own use and not for resale that was manufactured or
                                            22         sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                                       thereof, during the Class Period.
                                            23
                                                       South Dakota: All persons and entities that indirectly purchased in South Dakota a
                                            24         consumer telescope for their own use and not for resale that was manufactured or
                                                       sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                            25         thereof, during the Class Period.

                                            26         Tennessee: All persons and entities that indirectly purchased in Tennessee a
                                                       consumer telescope for their own use and not for resale that was manufactured or
                                            27         sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                                       thereof, during the Class Period.
                                            28


                                                                                             - 32 -                   CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         36 of37
                                                                                                               102
                                                                                                                 of 103



                                             1          Utah: All persons and entities that indirectly purchased in Utah a consumer
                                                        telescope for their own use and not for resale that was manufactured or sold by the
                                             2          Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                                        during the Class Period.
                                             3
                                                        Vermont: All persons and entities that indirectly purchased in Vermont a consumer
                                             4          telescope for their own use and not for resale that was manufactured or sold by the
                                                        Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                             5          during the Class Period.

                                             6          Virginia: All persons and entities that indirectly purchased in Virginia a consumer
                                                        telescope for their own use and not for resale that was manufactured or sold by the
                                             7          Defendants or their Co-Conspirators, or any current or former affiliate thereof,
                                             8          during the Class Period.

                                             9          West Virginia: All persons and entities that indirectly purchased in West Virginia
                                                        a consumer telescope for their own use and not for resale that was manufactured or
                                            10          sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                                        thereof, during the Class Period.
R OBINS K APLAN LLP




                                            11
                                                        Wisconsin: All persons and entities that indirectly purchased in Wisconsin a
            A TTORNEYS A T L AW




                                                        consumer telescope for their own use and not for resale that was manufactured or
                          M OUNTAIN V IEW




                                            12
                                                        sold by the Defendants or their Co-Conspirators, or any current or former affiliate
                                            13          thereof, during the Class Period.

                                            14          127.    Excluded from the Classes are Defendants and their employees, affiliates, parents,

                                            15   and subsidiaries, whether or not named in this Complaint, as well as all federal governmental

                                            16   entities and instrumentalities of the federal government, states and their subdivisions, agencies

                                            17   and instrumentalities.

                                            18          128.    The Classes are so numerous and geographically dispersed across the country such

                                            19   that joinder of all members is impracticable. While the exact number of members of the Classes

                                            20   is unknown to Plaintiff at this time, based on the nature of the trade and commerce involved,

                                            21   Plaintiff reasonably believes that there are at least thousands of members in the Classes and that

                                            22   their identities can be identified from records in Defendants’ possession, custody, or control.

                                            23          129.    Plaintiff’s claims are typical of the claims of the other members of the Classes.

                                            24   There are questions of law and fact common to the Classes that relate to the existence of the

                                            25   anticompetitive conduct alleged, and the type and common pattern of injury sustained as a result

                                            26   thereof, including, but not limited to:

                                            27                   a.       Whether Defendants and their co-conspirators engaged in a combination

                                            28                            and conspiracy among themselves to fix, raise, maintain or stabilize the


                                                                                               - 33 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         37 of38
                                                                                                               102
                                                                                                                 of 103



                                             1                      prices of telescopes and accessories sold in the United States;

                                             2                b.    The identity of the participants of the alleged conspiracy;

                                             3                c.    The duration of the alleged conspiracy and the acts carried out by

                                             4                      Defendants and their co-conspirators in furtherance of the conspiracy;

                                             5                d.    Whether the consumer telescope market constitutes a relevant product

                                             6                      market;

                                             7                e.    Whether the United States constitutes a relevant geographic market for

                                             8                      consumer telescopes;

                                             9                f.    Whether Defendants possess market or monopoly power in the U.S.

                                            10                      consumer telescope market;
R OBINS K APLAN LLP




                                            11                g.    Whether Defendants and their alleged horizontal competitors agreed or
            A TTORNEYS A T L AW




                                                                    combined to restrain competition and exclude competitors from the
                          M OUNTAIN V IEW




                                            12

                                            13                      consumer telescope market;

                                            14                h.    Whether Defendants entered into concerted refusals to deal to foreclose

                                            15                      competition and exclude competitors from the consumer telescope market;

                                            16                i.    Whether the alleged conspiracy violated the Sherman Act;

                                            17                j.    Whether the alleged monopoly violated the Sherman Act;

                                            18                k.    Whether the alleged attempt to monopolize violated the Sherman Act;

                                            19                l.    Whether the Meade Acquisition violated Section 7 of the Clayton Act;

                                            20                m.    Whether Defendants’ conduct violated the state antitrust laws;

                                            21                n.    Whether Defendants’ conduct violated the state consumer protection laws;

                                            22                o.    Whether Defendants unjustly enriched themselves to the detriment of the

                                            23                      Plaintiff and the members of the Classes;

                                            24                p.    Whether the conduct of Defendants and their co-conspirators caused injury

                                            25                      to the business and property of Plaintiff and the members of the Classes;

                                            26                q.    The effect of the alleged conspiracy on the prices of consumer telescopes

                                            27                      and accessories sold in the United States during the Class Period;

                                            28                r.    Whether Plaintiff and members of the Classes had any reason to know or


                                                                                           - 34 -                   CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         38 of39
                                                                                                               102
                                                                                                                 of 103



                                             1                           suspect the conspiracy, or any means to discover the conspiracy;

                                             2                   s.      Whether Defendants and their co-conspirators fraudulently concealed the

                                             3                           conspiracy’s existence from Plaintiff and the members of the Classes;

                                             4                   t.      The appropriate injunctive and related equitable relief for the Nationwide

                                             5                           Class; and

                                             6                   u.      The appropriate class-wide measure of damages for the Damages Class,

                                             7                           or, alternatively, the State Damages Classes.

                                             8           130.    Like all members of the Classes, Plaintiff purchased a telescope indirectly from

                                             9   one or more Defendants at supra-competitive prices set by and through Defendants’

                                            10   anticompetitive conduct. Plaintiff’s interests are coincident with and not antagonistic to those of
R OBINS K APLAN LLP




                                            11   the other members of the Classes. Plaintiff is a member of the Classes, has claims that are typical
            A TTORNEYS A T L AW




                                                 of the claims of the Class members, and will fairly and adequately protect the interests of the
                          M OUNTAIN V IEW




                                            12

                                            13   Classes. In addition, Plaintiff is represented by counsel who are competent and experienced in the

                                            14   prosecution of antitrust and class action litigation.

                                            15           131.    The prosecution of separate actions by individual members of the Classes would

                                            16   create a risk of inconsistent or varying adjudications.

                                            17           B.      California Law Should Be Applied to Establish the Damages Class
                                            18           132.    California law should apply to a class of indirect purchaser plaintiffs from the

                                            19   Indirect Purchaser States because many of the parties involved were located in California and

                                            20   carried out acts in furtherance of the conspiracy in the state; because certain targets of Defendants’

                                            21   anticompetitive conduct can be found in the state and because Defendants targeted the state; and

                                            22   because anticompetitive conduct was coordinated in California.

                                            23           133.    Aside from the foreign entities, the most critical corporate entities furthering the

                                            24   conspiracy alleged herein were incorporated in or carried out their principal place of business in

                                            25   California. For example, Defendants Celestron and SW Technology are headquartered and have

                                            26   their principal places of business in California, and carried out acts in furtherance of the conspiracy

                                            27   within the state.

                                            28           134.    Co-Conspirator Meade is also headquartered in Irvine, California, and carried out


                                                                                                 - 35 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         39 of40
                                                                                                               102
                                                                                                                 of 103



                                             1   acts in furtherance of the conspiracy in California. According to an April 11, 2014 memorandum

                                             2   from Lupica to Ni, when Sunny acquired Meade in 2013, Meade had over 10 legal entities formed

                                             3   in California.

                                             4          135.      David Shen regularly comes to this District and other places in the U.S. to meet

                                             5   with United States distributors of Synta products, and carried out acts in furtherance of the

                                             6   conspiracy in California.

                                             7          136.      Lupica and Lee reside in California and carried out acts in furtherance of the

                                             8   conspiracy from the state.

                                             9          137.      Sheppard Mullin, the law firm that helped facilitate the conspiracy, did so from

                                            10   California. For example, Sheppard Mullin’s engagement letter with Sunny in connection with
R OBINS K APLAN LLP




                                            11   Sunny’s acquisition of Meade specifies that “this agreement will be governed by the laws of
            A TTORNEYS A T L AW




                                                 California without regard to its conflict rules,” and lawyers involved in the structuring and
                          M OUNTAIN V IEW




                                            12

                                            13   negotiation of the acquisition were based in California.

                                            14          138.      Defendants and their co-conspirators directed their conduct at persons and

                                            15   activities within California. For example, Orion, the plaintiff in the Orion Litigation, has corporate

                                            16   offices in Watsonville, California and retail locations in both Watsonville and Cupertino,

                                            17   California. In addition, there are also at least 73 amateur astronomy clubs in California that feature

                                            18   meetings, viewing nights, star parties, and stargazing programs, and whose members have likely

                                            19   been affected by Defendants’ anticompetitive conduct.

                                            20          139.      Defendants have violated California antitrust and consumer protection laws, and

                                            21   California has an interest in protecting its own consumers and in punishing businesses like

                                            22   Defendants that operate within its borders. Accordingly, the Court should certify the Damages

                                            23   Class. Alternatively, however, the Court may certify the State Damages Classes.

                                            24   VIII. THE STATUTE OF LIMITATIONS DOES NOT BAR PLAINTIFF’S CLAIMS

                                            25          A.        The Statute of Limitations Did Not Begin to Run Because Plaintiff Did Not
                                                                  and Could Not Discover Plaintiff’s Claims
                                            26

                                            27          140.      The discovery rule tolled any statute of limitations otherwise applicable to the

                                            28   claims asserted herein.


                                                                                                - 36 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         40 of41
                                                                                                               102
                                                                                                                 of 103



                                             1          141.    Plaintiff and members of the Classes did not discover, and could not have

                                             2   discovered through the exercise of reasonable diligence, that Defendants engaged in

                                             3   anticompetitive conduct, until at least September 2019, when evidence of Defendants’ conduct

                                             4   was first made public in the Orion Litigation.

                                             5          142.    Plaintiff and members of the Classes had no knowledge of the anticompetitive

                                             6   conduct or conspiracy alleged herein, or of facts sufficient to place them on inquiry notice of the

                                             7   claims set forth.

                                             8          143.    Defendants’ conspiracy was elaborate and concealed. No information concerning

                                             9   the conspiracy was in the public domain or available to Plaintiff and members of the Classes.

                                            10          144.    For these reasons, the statute of limitations as to the claims of Plaintiff and the
R OBINS K APLAN LLP




                                            11   Classes did not begin to run until, at the earliest, September 2019.
            A TTORNEYS A T L AW
                          M OUNTAIN V IEW




                                            12          B.      Fraudulent Concealment Tolled the Statute of Limitations
                                            13          145.    In the alternative, Defendants’ fraudulent concealment tolled the statute of

                                            14   limitations on the claims asserted by Plaintiff and the Classes.

                                            15          146.    Under the fraudulent concealment doctrine, the claims of Plaintiff and members of

                                            16   the Classes only accrue upon discovery of Defendants’ anticompetitive conspiracy and conduct.

                                            17          147.    Plaintiff and members of the Classes were kept ignorant by Defendants of crucial

                                            18   information required for the prosecution of their claims, without any fault or lack of diligence on

                                            19   their part. Plaintiff and members of the Classes did not discover, and could not discover through

                                            20   the exercise of reasonable diligence, the existence of the conspiracy alleged.

                                            21          148.    Plaintiff and members of the Classes were unaware of Defendants’ unlawful

                                            22   conduct, and did not know that they were paying supra-competitive prices for consumer telescopes

                                            23   in the United States during the Class Period. No information, actual or constructive, was ever made

                                            24   available to Plaintiff and members of the Classes that they were being injured by Defendants’

                                            25   unlawful conduct.

                                            26          149.    The affirmative acts of Defendants alleged herein, including acts in furtherance of

                                            27   the conspiracy, were wrongfully concealed and carried out in a manner that precluded detection.

                                            28          150.    For example, Synta and Sunny concealed the existence of their transactions in


                                                                                                  - 37 -                 CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         41 of42
                                                                                                               102
                                                                                                                 of 103



                                             1   connection with Sunny’s acquisition of Meade. In a December 12, 2013 email, David Anderson

                                             2   revealed that “Since July Celestron has made $10 million in anticipated payments to Sunny. This

                                             3   represents a majority of the monies that will be paid to Sunny this year. If Celestron continues

                                             4   with this payment pattern it will need to disclose this arrangement to its auditors and its bank.

                                             5   Though we see this as temporary an outside group (such as the bank or auditing firm) will interpret

                                             6   it as a significant change due to the fact that the majority of payments for the last 7 months were

                                             7   made in anticipation with no discernable benefit to Celestron.”

                                             8          151.    Additionally, when the FTC inquired into whether Synta’s David Shen was

                                             9   involved in Sunny’s Meade acquisition, Sheppard Mullin responded in an August 22, 2013 email

                                            10   that “except for the limited advice to Peter Ni regarding how to acquire a U.S. company. . . , David
R OBINS K APLAN LLP




                                            11   Shen has no role in the proposed acquisition of Meade[.]” This statement was false.
            A TTORNEYS A T L AW




                                                        152.    Furthermore, as part of Synta and Sunny’s collusion regarding Meade, Celestron
                          M OUNTAIN V IEW




                                            12

                                            13   took equity in Meade, which is memorialized in Defendants and Co-Conspirators’ shadow books.

                                            14          153.    Defendants and their Co-Conspirators made affirmative public misrepresentations

                                            15   concerning fair competition in the market for consumer telescopes. For example, in Forms 10-K

                                            16   filed with the U.S. Securities and Exchange Commission each year from 2006 through 2013, Co-

                                            17   Conspirator Meade stated:

                                            18          We face intense competition, including competition from companies with
                                                        significantly greater resources, and, if we are unable to compete effectively with
                                            19          these competitors, our market share may decline and our business could be harmed.
                                            20          We face intense competition from other established companies. A number of our
                                                        competitors have significantly greater financial, technological, engineering,
                                            21          manufacturing, marketing and distribution resources than we do. Their greater
                                                        capabilities in these areas may enable them to better withstand periodic downturns
                                            22          in the consumer optics market, compete more effectively on the basis of price and
                                                        production and more quickly develop new products. In addition, new companies
                                            23          may enter the markets in which we compete, further increasing competition in the
                                                        consumer optics industry.
                                            24

                                            25   These statements were materially false and misleading. Rather than face intense competition,

                                            26   compete on the basis of price or production, or expect new market entrants, Meade knew that its

                                            27   anticompetitive conduct and that of its co-conspirators precluded fair competition.

                                            28          154.    By its very nature, Defendants’ and their co-conspirators’ anticompetitive conduct


                                                                                               - 38 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         42 of43
                                                                                                               102
                                                                                                                 of 103



                                             1   and conspiracy was inherently self-concealing. Consumer telescopes are not exempt from antitrust

                                             2   regulation and, thus, Plaintiff and members of the Classes reasonably considered the consumer

                                             3   telescope industry to be a competitive industry. Accordingly, a reasonable person under the

                                             4   circumstances would not have been alerted to begin to investigate the legitimacy of Defendants’

                                             5   prices for consumer telescopes.

                                             6          155.    Because the alleged conspiracy was self-concealing and affirmatively concealed

                                             7   by Defendants and their co-conspirators, Plaintiff and members of the Classes had no knowledge

                                             8   of the alleged conspiracy, or of any facts or information that would have caused a reasonably

                                             9   diligent person to investigate whether a conspiracy existed until at least September 2019, when

                                            10   evidence of Defendants’ conduct was first made public in the Orion Litigation. Indeed, the Orion
R OBINS K APLAN LLP




                                            11   Litigation defendants previously denied many of the allegations made against them, even going
            A TTORNEYS A T L AW




                                                 so far as to call Orion’s claims “baseless.” 8
                          M OUNTAIN V IEW




                                            12

                                            13          156.    For these reasons, the statute of limitations applicable to the claims of Plaintiff and

                                            14   the Classes was tolled and did not begin to run.

                                            15   IX.    CAUSES OF ACTION
                                            16                                        First Cause of Action
                                                                    Violation of Section 1 of the Sherman Act (15 U.S.C. § 1)
                                            17                 Restraint of Trade (on behalf of Plaintiff and the Nationwide Class)

                                            18          157.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

                                            19          158.    Defendants and co-conspirators, both named and unnamed, entered into and

                                            20   engaged in a contract, combination, or conspiracy in unreasonable restraint of trade in violation of

                                            21   Section 1 of the Sherman Act (15 U.S.C. § 1).

                                            22          159.    The acts done by Defendants as part of, and in furtherance of, its and its co-

                                            23   conspirators’ contract, combination, or conspiracy were authorized, ordered, or done by their

                                            24   officers, agents, employees, or representatives while actively engaged in the management of their

                                            25
                                                 8
                                                   See Answer of Defendant Ningbo Sunny Electronic Co., Ltd., Sunny Optics, Inc., and Meade
                                            26   Instruments Corp. to Plaintiff’s First Amended Complaint, Orion Litigation, (N.D. Cal. April 19,
                                                 2019), ECF No. 234; Defendants’ Notice of Motion and Cross-Motion for Summary Judgment,
                                            27   Opposition to Plaintiff’s Motion for Summary Judgment, and Memorandum of Points and
                                                 Authorities in Support Thereof at 1, Orion Litigation (N.D. Cal. Aug. 8, 2019), ECF No. 270
                                            28   (calling Orion’s claims “baseless”).

                                                                                                  - 39 -                  CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         43 of44
                                                                                                               102
                                                                                                                 of 103



                                             1   affairs.

                                             2              160.   During the Class Period, Defendants and their co-conspirators entered into a

                                             3   continuing agreement, understanding and conspiracy in restraint of trade to artificially fix, raise,

                                             4   stabilize, and control prices for consumer telescopes, thereby creating anticompetitive effects.

                                             5              161.   The anticompetitive acts were intentionally directed at the United States market for

                                             6   consumer telescopes and had a substantial and foreseeable effect on interstate commerce by

                                             7   raising and fixing prices for consumer telescopes throughout the United States.

                                             8              162.   The conspiratorial acts and combinations have caused unreasonable restraints in the

                                             9   market for consumer telescopes.

                                            10              163.   As a result of Defendants’ unlawful conduct, Plaintiff and members of the Class
R OBINS K APLAN LLP




                                            11   who purchased consumer telescopes have been harmed by being forced to pay inflated, supra-
            A TTORNEYS A T L AW




                                                 competitive prices.
                          M OUNTAIN V IEW




                                            12

                                            13              164.   In formulating and carrying out the alleged agreement, understanding and

                                            14   conspiracy, Defendants and their co-conspirators did those things that they combined and

                                            15   conspired to do, including but not limited to the acts, practices and course of conduct set forth

                                            16   herein.

                                            17              165.   Defendants and their co-conspirators’ conspiracy had, among others, the following

                                            18   effects:

                                            19                     a.      Price competition in the market for consumer telescopes and accessories

                                            20                             has been restrained, suppressed, and/or eliminated in the United States;

                                            21                     b.      Prices for consumer telescopes and accessories sold by Defendants and

                                            22                             their co-conspirators have been fixed, raised, maintained, and stabilized at

                                            23                             artificially high, non- competitive levels in the United States; and

                                            24                     c.      Plaintiff and members of the Class who purchased consumer telescopes

                                            25                             indirectly from Defendants and their co-conspirators have been deprived

                                            26                             of the benefits of free and open competition.

                                            27              166.   As a direct and proximate result of Defendants’ anticompetitive conduct, Plaintiff

                                            28   and members of the Class have been injured and will continue to be injured in their business or


                                                                                                  - 40 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         44 of45
                                                                                                               102
                                                                                                                 of 103



                                             1   property by paying more for consumer telescopes than they would have paid and will pay in the

                                             2   absence of the conspiracy.

                                             3           167.      The alleged contract, combination, or conspiracy is a per se violation of the federal

                                             4   antitrust laws.

                                             5           168.      Plaintiff and members of the Class are entitled to injunctive and equitable relief

                                             6   against Defendants, preventing and restraining the violations alleged herein.

                                             7                                        Second Cause of Action
                                                                     Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
                                             8                     Monopolization (on behalf of Plaintiff and the Nationwide Class)
                                             9           169.      Plaintiff incorporates by reference the allegations in the preceding paragraphs.

                                            10           170.      Defendants and Co-Conspirators have obtained monopoly power in the consumer
R OBINS K APLAN LLP




                                            11   telescope market in the United States through:
            A TTORNEYS A T L AW




                                                                    a.     Synta’s acquisition of Celestron in 2005;
                          M OUNTAIN V IEW




                                            12

                                            13                      b.     Synta facilitating Sunny’s acquisition of Meade in 2013, thereby

                                            14                             eliminating Meade as a competing manufacturer and distributor and

                                            15                             increasing market concentration;

                                            16                      c.     Synta and Sunny agreeing to allocate the consumer telescope market such

                                            17                             that Synta manufacturers higher-end products and Sunny manufacturers

                                            18                             lower-end products;

                                            19                      d.     Synta and Sunny agreeing to not bid on RFQs for each other’s product

                                            20                             offerings;

                                            21                      e.     Synta and Sunny exchanging their intellectual property and material, non-

                                            22                             public information with each other, thereby enabling them to coordinate

                                            23                             prices and strategies; and

                                            24                      f.     Synta and Sunny exchanging their competitors’ (e.g., Orion’s) intellectual

                                            25                             property and material, non-public information with each other, thereby

                                            26                             enabling them to coordinate prices and strategies.

                                            27           171.      Defendants and Co-Conspirators have willfully acquired or maintained their

                                            28   monopoly in the consumer telescope market in the United States through the aforementioned


                                                                                                  - 41 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         45 of46
                                                                                                               102
                                                                                                                 of 103



                                             1   conduct plus:

                                             2                       a.   Colluding to prevent JOC from acquiring Meade;

                                             3                       b.   Making false representations to the FTC regarding Synta’s involvement in

                                             4                            Sunny’s acquisition of Meade; and

                                             5                       c.   Colluding to sabotage Orion’s acquisition of the Hayneedle Assets.

                                             6             172.   Defendants’ acquisition or maintenance of its monopoly in the consumer telescope

                                             7   market in the United States is not a result of growth or development as a consequence of a superior

                                             8   product, business acumen, or historic accident, but is the result of the unlawful conduct alleged

                                             9   herein.

                                            10             173.   There is no procompetitive justification for Defendants’ anticompetitive conduct
R OBINS K APLAN LLP




                                            11   that outweighs its anticompetitive effects; namely, the foreclosure of competition in the consumer
            A TTORNEYS A T L AW




                                                 telescope market. Any possible procompetitive benefits for such conduct could have been obtained
                          M OUNTAIN V IEW




                                            12

                                            13   by less restrictive alternatives.

                                            14             174.   Defendants’ willful acquisition or maintenance of its monopoly in the consumer

                                            15   telescope market in the United States injured, and continues to injure, Plaintiff and members of the

                                            16   Class in their business or property by:

                                            17                       a.   Restricting output and limiting consumer choice in the consumer telescope

                                            18                            market; and

                                            19                       b.   Forcing Plaintiff and members of the Class to pay artificially high, supra-

                                            20                            competitive prices for consumer telescopes.

                                            21             175.   The injury to Plaintiff and members of the Class was a foreseeable consequence of

                                            22   Defendants’ willful acquisition or maintenance of its monopoly in the consumer telescope market.

                                            23             176.   Plaintiff and members of the Class have suffered irreparable harm and do not have

                                            24   an adequate remedy at law. Accordingly, Plaintiff and members of the Class seek injunctive and

                                            25   equitable relief.

                                            26

                                            27

                                            28


                                                                                                - 42 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         46 of47
                                                                                                               102
                                                                                                                 of 103



                                             1                                         Third Cause of Action
                                                                     Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
                                             2                                      Attempted Monopolization
                                                                         (on behalf of Plaintiff and the Nationwide Class)
                                             3

                                             4          177.   Plaintiff incorporates by reference the allegations in the preceding paragraphs.

                                             5          178.   Defendants have attempted to monopolize the consumer telescope market in the

                                             6   United States through:

                                             7                  a.        Synta’s acquisition of Celestron in 2005;

                                             8                  b.        Synta facilitating Sunny’s acquisition of Meade in 2013, thereby

                                             9                            eliminating Meade as a competitor manufacturer and distributor and

                                            10                            increasing market concentration;
R OBINS K APLAN LLP




                                            11                  c.        Synta and Sunny agreeing to allocate the consumer telescope market such
            A TTORNEYS A T L AW




                                                                          that Synta manufacturers higher-end products and Sunny manufacturers
                          M OUNTAIN V IEW




                                            12

                                            13                            lower-end products;

                                            14                  d.        Synta and Sunny agreeing to not bid on RFQs for each other’s product

                                            15                            offerings;

                                            16                  e.        Synta and Sunny exchanging their intellectual property and material, non-

                                            17                            public information with each other, thereby enabling them to coordinate

                                            18                            prices and strategies; and

                                            19                  f.        Synta and Sunny exchanging their competitors’ (e.g., Orion’s) intellectual

                                            20                            property and material, non-public information with each other, thereby

                                            21                            enabling them to coordinate prices and strategies.

                                            22          179.   Defendants have willfully engaged in anticompetitive conduct with the specific

                                            23   intent of monopolizing the consumer telescope market in the United States through the

                                            24   aforementioned conduct plus:

                                            25                  a.        Colluding to prevent JOC from acquiring Meade;

                                            26                  b.        Making false representations to the FTC regarding Synta’s involvement in

                                            27                            Sunny’s acquisition of Meade; and

                                            28                  c.        Colluding to sabotage Orion’s acquisition of the Hayneedle Assets.


                                                                                                - 43 -                   CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         47 of48
                                                                                                               102
                                                                                                                 of 103



                                             1           180.    The anticompetitive conduct undertaken by Defendants creates a dangerous

                                             2   probability that Defendants will achieve monopoly power in the consumer telescope market in the

                                             3   United States. Any possible procompetitive benefits for such conduct could have been obtained

                                             4   by less restrictive alternatives.

                                             5           181.    Defendants’ anticompetitive conduct, which was done with the intent of

                                             6   monopolizing the consumer telescope market in the United States, injured, and continues to injure,

                                             7   Plaintiff and members of the Class in their business or property by:

                                             8                       a.       Restricting output and limiting choice in the consumer telescope market;

                                             9                                and

                                            10                       b.       Forcing Plaintiff and members of the Class to pay artificially high, supra-
R OBINS K APLAN LLP




                                            11                                competitive prices for telescopes.
            A TTORNEYS A T L AW




                                                         182.    The injury to Plaintiff and members of the Class was a foreseeable consequence of
                          M OUNTAIN V IEW




                                            12

                                            13   Defendants’ unlawful conduct and was done with the specific intent of monopolizing the consumer

                                            14   telescope market.

                                            15           183.    Plaintiff and members of the Class have suffered irreparable harm and do not have

                                            16   an adequate remedy at law. Accordingly, Plaintiff and members of the Class seek injunctive and

                                            17   equitable relief.

                                            18                                             Fourth Cause of Action
                                                                          Violation of Section 7 of the Clayton Act (15 U.S.C. § 18)
                                            19                                (on behalf of Plaintiff and the Nationwide Class)
                                            20           184.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

                                            21           185.    As a result of Sunny’s acquisition of Meade and Synta’s facilitation thereof, Synta

                                            22   and Sunny have been able to exercise market power in the consumer telescope market. The

                                            23   acquisition further established large syndicates of telescope manufacturers and distributors,

                                            24   increasing concentration in the consumer telescope market.

                                            25           186.    It is unlikely that entry into the market would remedy, in a timely manner, the

                                            26   anticompetitive effects from Sunny’s acquisition of Meade in 2013. Entry is difficult and likely to

                                            27   take years because of the intellectual property needed to manufacture telescopes, the time required

                                            28   to plan for and to complete manufacturing facilities, and the time required to plan for and establish


                                                                                                    - 44 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         48 of49
                                                                                                               102
                                                                                                                 of 103



                                             1   the distribution channels.

                                             2          187.    The effect of the mergers substantially lessens competition in violation of Section

                                             3   7 of the Clayton Act, as amended, 15 U.S.C. § 18, in the following ways:

                                             4                   a.      Eliminating actual, direct, and substantial competition between Synta and

                                             5                           Sunny in the consumer telescope market;

                                             6                   b.      Increasing the ability of the merged entities to unilaterally raise prices of

                                             7                           consumer telescopes and accessories;

                                             8                   c.      Eliminating Meade as a substantial and independent competitor in the

                                             9                           consumer telescope manufacturing and distribution market;

                                            10                   d.      Eliminating the diversity of product offerings by Defendants;
R OBINS K APLAN LLP




                                            11                   e.      Increasing the prices of telescopes to consumers; and
            A TTORNEYS A T L AW




                                                                 f.      Reducing incentives to improve product quality.
                          M OUNTAIN V IEW




                                            12

                                            13          188.    Sunny’s acquisition of Meade has substantially lessened competition in the

                                            14   consumer telescope market in violation of Section 7 of the Clayton Act, as amended, 15 U.S.C. §

                                            15   18, decreased telescope product options and increased telescope prices.

                                            16          189.    As a direct and proximate result of Defendants’ anticompetitive conduct, Plaintiff

                                            17   and members of the Class have been injured in their business or property and will continue to be

                                            18   injured in their business or property by paying more for consumer telescopes than they would have

                                            19   paid and will pay in the absence of Sunny’s unlawful acquisition of Meade.

                                            20                                        Fifth Cause of Action
                                                                               Violation of State Antitrust Statutes
                                            21    (on behalf of Plaintiff and the Damages Class, or Alternatively, the State Damages Classes)
                                            22          190.    Plaintiff asserts these state law claims on behalf of the Damages Class, or

                                            23   alternatively, the State Damages Classes.

                                            24          191.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

                                            25          192.    During the Class Period, Defendants and their co-conspirators engaged in a

                                            26   continuing contract, combination, or conspiracy with respect to the sale of consumer telescopes in

                                            27   unreasonable restraint of trade and commerce and in violation of the state antitrust and other

                                            28   statutes set forth below.


                                                                                                - 45 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         49 of50
                                                                                                               102
                                                                                                                 of 103



                                             1           193.    The contract, combination, or conspiracy consisted of an agreement among

                                             2   Defendants and their co-conspirators to fix, raise, inflate, stabilize, and/or maintain at artificially

                                             3   supra-competitive levels the prices for consumer telescopes and to allocate customers for these

                                             4   products in the United States.

                                             5           194.    In formulating and effectuating this conspiracy, Defendants and their co-

                                             6   conspirators performed acts in furtherance of the combination and conspiracy, including:

                                             7   participating in meetings and conversations among themselves in the United States and elsewhere

                                             8   during which they exchanged pricing information and agreed to price consumer telescopes at

                                             9   certain levels, and otherwise to fix, increase, inflate, maintain, or stabilize effective prices paid by

                                            10   Plaintiff and members of the Classes with respect to consumer telescopes sold in the United States;
R OBINS K APLAN LLP




                                            11   allocating customers and markets for consumer telescopes sold in, or for delivery to, the United
            A TTORNEYS A T L AW




                                                 States in furtherance of their agreements; and participating in meetings and conversations among
                          M OUNTAIN V IEW




                                            12

                                            13   themselves in the United States and elsewhere to implement, adhere to, and police the unlawful

                                            14   agreements they reached.

                                            15           195.    Defendants and their co-conspirators engaged in the actions described above for

                                            16   the purpose of carrying out their unlawful agreements to fix, maintain, increase, or stabilize prices

                                            17   and to allocate customers with respect to consumer telescopes.

                                            18           196.    Defendants’ anticompetitive acts described above were knowing and willful and

                                            19   constitute violations or flagrant violations of the following state antitrust statutes.

                                            20           197.    Plaintiff incorporates and realleges each and every allegation set forth in the

                                            21   preceding paragraphs of this Complaint and further alleges the following violation of Arizona

                                            22   law:

                                            23                   a.      Defendants entered into an unlawful agreement in restraint of trade in

                                            24                           violation of the Arizona Revised Statutes, §§ 44-1401, et seq.

                                            25                   b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                            26                           consumer telescope price competition was restrained, suppressed, and

                                            27                           eliminated throughout Arizona; (2) consumer telescope prices were raised,

                                            28                           fixed, maintained and stabilized at artificially high levels throughout


                                                                                                 - 46 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         50 of51
                                                                                                               102
                                                                                                                 of 103



                                             1                          Arizona; (3) Plaintiff and relevant Class members were deprived of free

                                             2                          and open competition; and (4) Plaintiff and relevant Class members paid

                                             3                          supra-competitive, artificially inflated prices for consumer telescopes.

                                             4                  c.      During the Class Period, Defendants’ illegal conduct substantially affected

                                             5                          Arizona commerce.

                                             6                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                             7                          and relevant Class members were injured in their business and property

                                             8                          and are threatened with further injury.

                                             9                  e.      Accordingly, Plaintiff and relevant Class members seek all forms of relief

                                            10                          available under Ariz. Rev. Stat. §§ 44-1401, et seq.
R OBINS K APLAN LLP




                                            11          198.   Plaintiff incorporates and realleges each and every allegation set forth in the
            A TTORNEYS A T L AW




                                                 preceding paragraphs of this Complaint and further alleges the following violation of California
                          M OUNTAIN V IEW




                                            12

                                            13   law:

                                            14                  a.      Defendants entered into an unlawful agreement in restraint of trade in

                                            15                          violation of the California Cartwright Act, California Business and

                                            16                          Professions Code, §§ 16700, et seq.

                                            17                  b.      During the Class Period, Defendants and their co-conspirators entered into

                                            18                          and engaged in a continuing unlawful trust in restraint of the trade and

                                            19                          commerce described above in violation of Section 16720, California

                                            20                          Business and Professions Code. Each Defendant has acted in violation of

                                            21                          Section 16720 to fix, raise, stabilize, and maintain prices of, and allocate

                                            22                          markets for, consumer telescopes at supra-competitive levels.

                                            23                  c.      The aforesaid violations of Section 16720, California Business and

                                            24                          Professions Code, consisted, without limitation, of a continuing unlawful

                                            25                          trust and concert of action among Defendants and their co-conspirators,

                                            26                          the substantial terms of which were to fix, raise, maintain, and stabilize the

                                            27                          prices of, and to allocate markets for, consumer telescopes.

                                            28                  d.      For the purpose of forming and effectuating the unlawful trust, Defendants


                                                                                               - 47 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         51 of52
                                                                                                               102
                                                                                                                 of 103



                                             1                          and their co-conspirators have done those things which they combined and

                                             2                          conspired to do, including but not limited to the acts, practices and course

                                             3                          of conduct set forth above and the following: (1) fixing, raising, stabilizing,

                                             4                          and pegging the price of consumer telescopes; and (2) allocating among

                                             5                          themselves the production of consumer telescopes.

                                             6                   e.     The combination and conspiracy alleged herein has had, inter alia, the

                                             7                          following effects: (1) price competition in the sale of consumer telescopes

                                             8                          has been restrained, suppressed, and/or eliminated in the State of

                                             9                          California; (2) prices for consumer telescopes sold by Defendants and their

                                            10                          co-conspirators have been fixed, raised, stabilized, and pegged at
R OBINS K APLAN LLP




                                            11                          artificially high, non-competitive levels in the State of California and
            A TTORNEYS A T L AW




                                                                        throughout the United States; and (3) those who purchased consumer
                          M OUNTAIN V IEW




                                            12

                                            13                          telescopes have been deprived of the benefit of free and open competition.

                                            14                   f.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            15                          and relevant Class members were injured in their business and property in

                                            16                          that they paid more for consumer telescopes than they otherwise would

                                            17                          have paid in the absence of Defendants’ unlawful conduct. As a result of

                                            18                          Defendants’ violation of the Cartwright Act, Plaintiff and relevant Class

                                            19                          members seek treble damages and their cost of suit, including a reasonable

                                            20                          attorney’s fee, pursuant to Section 16750(a) of the California Business and

                                            21                          Professions Code.

                                            22          199.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            23   preceding paragraphs of this Complaint and further alleges the following violation of District of

                                            24   Columbia law:

                                            25                   a.     Defendants entered into an unlawful agreement in restraint of trade in

                                            26                          violation of the District of Columbia Code Annotated §§ 28-4501, et seq.

                                            27                   b.     Defendants’ combinations or conspiracies had the following effects: (1)

                                            28                          consumer telescope price competition was restrained, suppressed, and


                                                                                               - 48 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         52 of53
                                                                                                               102
                                                                                                                 of 103



                                             1                          eliminated throughout the District of Columbia; (2) consumer telescope

                                             2                          prices were raised, fixed, maintained and stabilized at artificially high

                                             3                          levels throughout the District of Columbia; (3) Plaintiff and relevant Class

                                             4                          members were deprived of free and open competition; and (4) Plaintiff and

                                             5                          relevant Class members paid supra-competitive, artificially inflated prices

                                             6                          for consumer telescopes.

                                             7                  c.      During the Class Period, Defendants’ illegal conduct substantially affected

                                             8                          District of Columbia commerce.

                                             9                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            10                          and relevant Class members were injured in their business and property
R OBINS K APLAN LLP




                                            11                          and are threatened with further injury.
            A TTORNEYS A T L AW




                                                                e.      Accordingly, Plaintiff and relevant Class members seek all forms of relief
                          M OUNTAIN V IEW




                                            12

                                            13                          available under District of Columbia Code Ann. §§ 28-4501, et seq.

                                            14          200.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            15   preceding paragraphs of this Complaint and further alleges the following violation of Hawaii law:

                                            16                  a.      Defendants entered into an unlawful agreement in restraint of trade in

                                            17                          violation of the Hawaii Antitrust Act, Haw. Rev. Stat. § 480-4.

                                            18                  b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                            19                          consumer telescope price competition was restrained, suppressed, and

                                            20                          eliminated throughout Hawaii; (2) consumer telescope prices were raised,

                                            21                          fixed, maintained and stabilized at artificially high levels throughout

                                            22                          Hawaii; (3) Plaintiff and relevant Class members were deprived of free and

                                            23                          open competition; and (4) Plaintiff and members of the relevant Class paid

                                            24                          supra-competitive, artificially inflated prices for consumer telescopes.

                                            25                  c.      During the Class Period, Defendants’ illegal conduct substantially affected

                                            26                          Hawaii commerce.

                                            27                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            28                          and relevant Class members were injured in their business and property


                                                                                              - 49 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         53 of54
                                                                                                               102
                                                                                                                 of 103



                                             1                          and are threatened with further injury.

                                             2                  e.      Accordingly, Plaintiff and relevant Class members seek all forms of relief

                                             3                          available under the Hawaii Antitrust Act.

                                             4          201.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                             5   preceding paragraphs of this Complaint and further alleges the following violation of Iowa law:

                                             6                  a.      Defendants entered into an unlawful agreement in restraint of trade in

                                             7                          violation of the Iowa Code §§ 553.1, et seq.

                                             8                  b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                             9                          consumer telescope price competition was restrained, suppressed, and

                                            10                          eliminated throughout Iowa; (2) consumer telescope prices were raised,
R OBINS K APLAN LLP




                                            11                          fixed, maintained and stabilized at artificially high levels throughout Iowa;
            A TTORNEYS A T L AW




                                                                        (3) Plaintiff and relevant Class members were deprived of free and open
                          M OUNTAIN V IEW




                                            12

                                            13                          competition; and (4) Plaintiff and relevant Class members paid supra-

                                            14                          competitive, artificially inflated prices for consumer telescopes.

                                            15                  c.      During the Class Period, Defendants’ illegal conduct substantially affected

                                            16                          Iowa commerce.

                                            17                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            18                          and relevant Class members were injured in their business and property

                                            19                          and are threatened with further injury.

                                            20                  e.      Accordingly, Plaintiff and relevant Class members seek all forms of relief

                                            21                          available under Iowa Code §§ 553.1, et seq.

                                            22          202.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            23   preceding paragraphs of this Complaint and further alleges the following violation of Kansas law:

                                            24                  a.      Defendants entered into an unlawful agreement in restraint of trade in

                                            25                          violation of the Kansas Statutes Annotated, §§ 50-101, et seq.

                                            26                  b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                            27                          consumer telescope price competition was restrained, suppressed, and

                                            28                          eliminated throughout Kansas; (2) consumer telescope prices were raised,


                                                                                               - 50 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         54 of55
                                                                                                               102
                                                                                                                 of 103



                                             1                          fixed, maintained and stabilized at artificially high levels throughout

                                             2                          Kansas; (3) Plaintiff and relevant Class members were deprived of free and

                                             3                          open competition; and (4) Plaintiff and relevant Class members paid supra-

                                             4                          competitive, artificially inflated prices for consumer telescopes.

                                             5                  c.      During the Class Period, Defendants’ illegal conduct substantially affected

                                             6                          Kansas commerce.

                                             7                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                             8                          and relevant Class members were injured in their business and property

                                             9                          and are threatened with further injury.

                                            10                  e.      Accordingly, Plaintiff and relevant Class members seek all forms of relief
R OBINS K APLAN LLP




                                            11                          available under Kansas Stat. Ann. §§ 50-101, et seq.
            A TTORNEYS A T L AW




                                                        203.   Plaintiff incorporates and realleges each and every allegation set forth in the
                          M OUNTAIN V IEW




                                            12

                                            13   preceding paragraphs of this Complaint and further alleges the following violation of Maine law:

                                            14                  a.      Defendants entered into an unlawful agreement in restraint of trade in

                                            15                          violation of the Maine Revised Statutes, Maine Rev. Stat. Ann. tit. 10, §§

                                            16                          1101, et seq.

                                            17                  b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                            18                          consumer telescope price competition was restrained, suppressed, and

                                            19                          eliminated throughout Maine; (2) consumer telescope prices were raised,

                                            20                          fixed, maintained and stabilized at artificially high levels throughout

                                            21                          Maine; (3) Plaintiff and relevant Class members were deprived of free and

                                            22                          open competition; and (4) Plaintiff and relevant Class members paid supra-

                                            23                          competitive, artificially inflated prices for consumer telescopes.

                                            24                  c.      During the Class Period, Defendants’ illegal conduct substantially affected

                                            25                          Maine commerce.

                                            26                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            27                          and relevant Class members were injured in their business and property

                                            28                          and are threatened with further injury.


                                                                                              - 51 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         55 of56
                                                                                                               102
                                                                                                                 of 103



                                             1                  e.     Accordingly, Plaintiff and relevant Class members seek all relief available

                                             2                         under Maine Rev. Stat. Ann. tit. 10, §§ 1101, et seq.

                                             3          204.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                             4   preceding paragraphs of this Complaint and further alleges the following violation of Maryland

                                             5   law:

                                             6                  a.     Defendants entered into an unlawful agreement in restraint of trade in

                                             7                         violation of the Maryland Antitrust Act, Md. Code. Ann., Com. Law § 11-

                                             8                         201, et seq.

                                             9                  b.     Defendants’ combinations or conspiracies had the following effects: (1)

                                            10                         consumer telescope price competition was restrained, suppressed, and
R OBINS K APLAN LLP




                                            11                         eliminated throughout Maryland; (2) consumer telescope prices were
            A TTORNEYS A T L AW




                                                                       raised, fixed, maintained and stabilized at artificially high levels
                          M OUNTAIN V IEW




                                            12

                                            13                         throughout Maryland; (3) Plaintiff and relevant Class members were

                                            14                         deprived of free and open competition; and (4) Plaintiff and relevant Class

                                            15                         members paid supra-competitive, artificially inflated prices for consumer

                                            16                         telescopes.

                                            17                  c.     During the Class Period, Defendants’ illegal conduct substantially affected

                                            18                         Maryland commerce.

                                            19                  d.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            20                         and relevant Class members were injured in their business and property

                                            21                         and are threatened with further injury.

                                            22                  e.     Accordingly, Plaintiff and relevant Class members seek all relief available

                                            23                         under Md. Code Ann., Com. Law § 11-201, et seq.

                                            24          205.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            25   preceding paragraphs of this Complaint and further alleges the following violation of Michigan

                                            26   law:

                                            27                  a.     Defendants entered into an unlawful agreement in restraint of trade in

                                            28                         violation of the Michigan Compiled Laws Annotated §§ 445.771, et seq.


                                                                                             - 52 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         56 of57
                                                                                                               102
                                                                                                                 of 103



                                             1                  b.     Defendants’ combinations or conspiracies had the following effects: (1)

                                             2                         consumer telescope price competition was restrained, suppressed, and

                                             3                         eliminated throughout Michigan; (2) consumer telescope prices were

                                             4                         raised, fixed, maintained and stabilized at artificially high levels

                                             5                         throughout Michigan; (3) Plaintiff and relevant Class members were

                                             6                         deprived of free and open competition; and (4) Plaintiff and relevant Class

                                             7                         members paid supra-competitive, artificially inflated prices for consumer

                                             8                         telescopes.

                                             9                  c.     During the Class Period, Defendants’ illegal conduct substantially affected

                                            10                         Michigan commerce.
R OBINS K APLAN LLP




                                            11                  d.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff
            A TTORNEYS A T L AW




                                                                       and relevant Class members were injured in their business and property
                          M OUNTAIN V IEW




                                            12

                                            13                         and are threatened with further injury.

                                            14                  e.     Accordingly, Plaintiff and relevant Class members seek all relief available

                                            15                         under Michigan Comp. Laws Ann. §§ 445.771, et seq.

                                            16          206.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            17   preceding paragraphs of this Complaint and further alleges the following violation of Minnesota

                                            18   law:

                                            19                  a.     Defendants entered into an unlawful agreement in restraint of trade in

                                            20                         violation of the Minnesota Annotated Statutes §§ 325D.49, et seq.

                                            21                  b.     Defendants’ combinations or conspiracies had the following effects: (1)

                                            22                         consumer telescope price competition was restrained, suppressed, and

                                            23                         eliminated throughout Minnesota; (2) consumer telescope prices were

                                            24                         raised, fixed, maintained and stabilized at artificially high levels

                                            25                         throughout Minnesota; (3) Plaintiff and relevant Class members were

                                            26                         deprived of free and open competition; and (4) Plaintiff and relevant Class

                                            27                         members paid supra-competitive, artificially inflated prices for consumer

                                            28                         telescopes.


                                                                                             - 53 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         57 of58
                                                                                                               102
                                                                                                                 of 103



                                             1                  c.      During the Class Period, Defendants’ illegal conduct substantially affected

                                             2                          Minnesota commerce.

                                             3                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                             4                          and relevant Class members were injured in their business and property

                                             5                          and are threatened with further injury.

                                             6                  e.      Accordingly, Plaintiff and relevant Class members seek all relief available

                                             7                          under Minnesota Stat. §§ 325D.49, et seq.

                                             8          207.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                             9   preceding paragraphs of this Complaint and further alleges the following violation of Mississippi

                                            10   law:
R OBINS K APLAN LLP




                                            11                  a.      Defendants entered into an unlawful agreement in restraint of trade in
            A TTORNEYS A T L AW




                                                                        violation of the Mississippi Code Annotated §§ 75-21-1, et seq.
                          M OUNTAIN V IEW




                                            12

                                            13                  b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                            14                          consumer telescope price competition was restrained, suppressed, and

                                            15                          eliminated throughout Mississippi; (2) consumer telescope prices were

                                            16                          raised, fixed, maintained and stabilized at artificially high levels

                                            17                          throughout Mississippi; (3) Plaintiff and relevant Class members were

                                            18                          deprived of free and open competition; and (4) Plaintiff and relevant Class

                                            19                          members paid supra-competitive, artificially inflated prices for consumer

                                            20                          telescopes.

                                            21                  c.      During the Class Period, Defendants’ illegal conduct substantially affected

                                            22                          Mississippi commerce.

                                            23                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            24                          and relevant Class members were injured in their business and property

                                            25                          and are threatened with further injury.

                                            26                  e.      Accordingly, Plaintiff and relevant Class members seek all relief available

                                            27                          under Mississippi Code Ann. §§ 75-21-1, et seq.

                                            28          208.   Plaintiff incorporates and realleges each and every allegation set forth in the


                                                                                              - 54 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         58 of59
                                                                                                               102
                                                                                                                 of 103



                                             1   preceding paragraphs of this Complaint and further alleges the following violation of Nebraska

                                             2   law:

                                             3                  a.      Defendants entered into an unlawful agreement in restraint of trade in

                                             4                          violation of the Nebraska Revised Statutes §§ 59-801, et seq.

                                             5                  b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                             6                          consumer telescope price competition was restrained, suppressed, and

                                             7                          eliminated throughout Nebraska; (2) consumer telescope prices were

                                             8                          raised, fixed, maintained and stabilized at artificially high levels

                                             9                          throughout Nebraska; (3) Plaintiff and relevant Class members were

                                            10                          deprived of free and open competition; and (4) Plaintiff and relevant Class
R OBINS K APLAN LLP




                                            11                          members paid supra-competitive, artificially inflated prices for consumer
            A TTORNEYS A T L AW




                                                                        telescopes.
                          M OUNTAIN V IEW




                                            12

                                            13                  c.      During the Class Period, Defendants’ illegal conduct substantially affected

                                            14                          Nebraska commerce.

                                            15                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            16                          and relevant Class members were injured in their business and property

                                            17                          and are threatened with further injury.

                                            18                  e.      Accordingly, Plaintiff and relevant Class members seek all relief available

                                            19                          under Nebraska Revised Statutes §§ 59-801, et seq.

                                            20          209.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            21   preceding paragraphs of this Complaint and further alleges the following violation of Nevada law:

                                            22                  a.      Defendants entered into an unlawful agreement in restraint of trade in

                                            23                          violation of the Nevada Revised Statutes Annotated §§ 598A.010, et seq.

                                            24                  b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                            25                          consumer telescope price competition was restrained, suppressed, and

                                            26                          eliminated throughout Nevada; (2) consumer telescope prices were raised,

                                            27                          fixed, maintained and stabilized at artificially high levels throughout

                                            28                          Nevada; (3) Plaintiff and relevant Class members were deprived of free


                                                                                              - 55 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         59 of60
                                                                                                               102
                                                                                                                 of 103



                                             1                        and open competition; and (4) Plaintiff and relevant Class members paid

                                             2                        supra-competitive, artificially inflated prices for consumer telescopes.

                                             3                 c.     During the Class Period, Defendants’ illegal conduct substantially affected

                                             4                        Nevada commerce.

                                             5                 d.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                             6                        and relevant Class members were injured in their business and property

                                             7                        and are threatened with further injury.

                                             8                 e.     Accordingly, Plaintiff and relevant Class members seek all relief available

                                             9                        under Nevada Rev. Stat. Ann. §§ 598A.010, et seq.

                                            10         210.   Plaintiff incorporates and realleges each and every allegation set forth in the
R OBINS K APLAN LLP




                                            11   preceding paragraphs of this Complaint and further alleges the following violation of New
            A TTORNEYS A T L AW




                                                 Hampshire law:
                          M OUNTAIN V IEW




                                            12

                                            13                 a.     Defendants entered into an unlawful agreement in restraint of trade in

                                            14                        violation of the New Hampshire Revised Statutes §§ 356:1, et seq.

                                            15                 b.     Defendants’ combinations or conspiracies had the following effects: (1)

                                            16                        consumer telescope price competition was restrained, suppressed, and

                                            17                        eliminated throughout New Hampshire; (2) consumer telescope prices

                                            18                        were raised, fixed, maintained and stabilized at artificially high levels

                                            19                        throughout New Hampshire; (3) Plaintiff and relevant Class members were

                                            20                        deprived of free and open competition; and (4) Plaintiff and relevant Class

                                            21                        members paid supra-competitive, artificially inflated prices for consumer

                                            22                        telescopes.

                                            23                 c.     During the Class Period, Defendants’ illegal conduct substantially affected

                                            24                        New Hampshire commerce.

                                            25                 d.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            26                        and relevant Class members were injured in their business and property

                                            27                        and are threatened with further injury.

                                            28                 e.     Accordingly, Plaintiff and relevant Class members seek all relief available


                                                                                            - 56 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         60 of61
                                                                                                               102
                                                                                                                 of 103



                                             1                          under New Hampshire Rev. Stat. Ann. §§ 356:1, et seq.

                                             2          211.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                             3   preceding paragraphs of this Complaint and further alleges the following violation of New Mexico

                                             4   law:

                                             5                  a.      Defendants entered into an unlawful agreement in restraint of trade in

                                             6                          violation of the New Mexico Statutes Annotated §§ 57-1-1, et seq.

                                             7                  b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                             8                          consumer telescope price competition was restrained, suppressed, and

                                             9                          eliminated throughout New Mexico; (2) consumer telescope prices were

                                            10                          raised, fixed, maintained and stabilized at artificially high levels
R OBINS K APLAN LLP




                                            11                          throughout New Mexico; (3) Plaintiff and relevant Class members were
            A TTORNEYS A T L AW




                                                                        deprived of free and open competition; and (4) Plaintiff and relevant Class
                          M OUNTAIN V IEW




                                            12

                                            13                          members paid supra-competitive, artificially inflated prices for consumer

                                            14                          telescopes.

                                            15                  c.      During the Class Period, Defendants’ illegal conduct substantially affected

                                            16                          New Mexico commerce.

                                            17                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            18                          and relevant Class members were injured in their business and property

                                            19                          and are threatened with further injury.

                                            20                  e.      Accordingly, Plaintiff and relevant Class members seek all relief available

                                            21                          under New Mexico Stat. Ann. §§ 57-1-1, et seq.

                                            22          212.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            23   preceding paragraphs of this Complaint and further alleges the following violation of New York

                                            24   law:

                                            25                  a.      Defendants entered into an unlawful agreement in restraint of trade in

                                            26                          violation of the New York General Business Laws §§ 340, et seq.

                                            27                  b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                            28                          consumer telescope price competition was restrained, suppressed, and


                                                                                              - 57 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         61 of62
                                                                                                               102
                                                                                                                 of 103



                                             1                           eliminated throughout New York; (2) consumer telescope prices were

                                             2                           raised, fixed, maintained and stabilized at artificially high levels

                                             3                           throughout New York; (3) Plaintiff and relevant Class members were

                                             4                           deprived of free and open competition; and (4) Plaintiff and relevant Class

                                             5                           members paid supra-competitive, artificially inflated prices for consumer

                                             6                           telescopes.

                                             7                   c.      During the Class Period, Defendants’ illegal conduct substantially affected

                                             8                           New York commerce.

                                             9                   d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            10                           and relevant Class members were injured in their business and property
R OBINS K APLAN LLP




                                            11                           and are threatened with further injury.
            A TTORNEYS A T L AW




                                                                 e.      The conduct set forth above is a per se violation of the Act. Accordingly,
                          M OUNTAIN V IEW




                                            12

                                            13                           Plaintiff and relevant Class members seek all relief available under New

                                            14                           York Gen. Bus. Law §§ 340, et seq.

                                            15          213.     Plaintiff incorporates and realleges each and every allegation set forth in the

                                            16   preceding paragraphs of this Complaint and further alleges the following violation of North

                                            17   Carolina law:

                                            18                   a.      Defendants entered into an unlawful agreement in restraint of trade in

                                            19                           violation of the North Carolina General Statutes §§ 75-1, et seq.

                                            20                   b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                            21                           consumer telescope price competition was restrained, suppressed, and

                                            22                           eliminated throughout North Carolina; (2) consumer telescope prices were

                                            23                           raised, fixed, maintained and stabilized at artificially high levels

                                            24                           throughout North Carolina; (3) Plaintiff and relevant Class members were

                                            25                           deprived of free and open competition; and (4) Plaintiff and relevant Class

                                            26                           members paid supra-competitive, artificially inflated prices for consumer

                                            27                           telescopes.

                                            28                   c.      During the Class Period, Defendants’ illegal conduct substantially affected


                                                                                               - 58 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         62 of63
                                                                                                               102
                                                                                                                 of 103



                                             1                          North Carolina commerce.

                                             2                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                             3                          and relevant Class members were injured in their business and property

                                             4                          and are threatened with further injury.

                                             5                  e.      Accordingly, Plaintiff and relevant Class members seek all relief available

                                             6                          under North Carolina Gen. Stat. §§ 75-1, et seq.

                                             7          214.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                             8   preceding paragraphs of this Complaint and further alleges the following violation of North

                                             9   Dakota law:

                                            10                  a.      Defendants entered into an unlawful agreement in restraint of trade in
R OBINS K APLAN LLP




                                            11                          violation of the North Dakota Century Code §§ 51-08.1-01, et seq.
            A TTORNEYS A T L AW




                                                                b.      Defendants’ combinations or conspiracies had the following effects: (1)
                          M OUNTAIN V IEW




                                            12

                                            13                          consumer telescope price competition was restrained, suppressed, and

                                            14                          eliminated throughout North Dakota; (2) consumer telescope prices were

                                            15                          raised, fixed, maintained and stabilized at artificially high levels

                                            16                          throughout North Dakota; (3) Plaintiff and relevant Class members were

                                            17                          deprived of free and open competition; and (4) Plaintiff and relevant Class

                                            18                          members paid supra-competitive, artificially inflated prices for consumer

                                            19                          telescopes.

                                            20                  c.      During the Class Period, Defendants’ illegal conduct had a substantial

                                            21                          effect on North Dakota commerce.

                                            22                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            23                          and relevant Class members were injured in their business and property

                                            24                          and are threatened with further injury.

                                            25                  e.      Accordingly, Plaintiff and relevant Class members seek all relief available

                                            26                          under North Dakota Cent. Code §§ 51-08.1-01, et seq.

                                            27          215.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            28   preceding paragraphs of this Complaint and further alleges the following violation of Oregon law:


                                                                                              - 59 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         63 of64
                                                                                                               102
                                                                                                                 of 103



                                             1                 a.      Defendants entered into an unlawful agreement in restraint of trade in

                                             2                         violation of the Oregon Revised Statutes §§ 646.705, et seq.

                                             3                 b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                             4                         consumer telescope price competition was restrained, suppressed, and

                                             5                         eliminated throughout Oregon; (2) consumer telescope prices were raised,

                                             6                         fixed, maintained and stabilized at artificially high levels throughout

                                             7                         Oregon; (3) Plaintiff and relevant Class members were deprived of free

                                             8                         and open competition; and (4) Plaintiff and relevant Class members paid

                                             9                         supra-competitive, artificially inflated prices for consumer telescopes.

                                            10                 c.      During the Class Period, Defendants’ illegal conduct had a substantial
R OBINS K APLAN LLP




                                            11                         effect on Oregon commerce.
            A TTORNEYS A T L AW




                                                               d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff
                          M OUNTAIN V IEW




                                            12

                                            13                         and relevant Class members were injured in their business and property

                                            14                         and are threatened with further injury.

                                            15                 e.      Accordingly, Plaintiff and relevant Class members seek all relief available

                                            16                         under Oregon Revised Statutes §§ 646.705, et seq.

                                            17          216.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            18   preceding paragraphs of this Complaint and further alleges the following violation of Rhode

                                            19   Island law:

                                            20                 a.      Defendants entered into an unlawful agreement in restraint of trade in

                                            21                         violation of the Rhode Island Antitrust Act, R.I. Gen. Laws §§ 6-36-1, et

                                            22                         seq.

                                            23                 b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                            24                         consumer telescope price competition was restrained, suppressed, and

                                            25                         eliminated throughout Rhode Island; (2) consumer telescope prices were

                                            26                         raised, fixed, maintained and stabilized at artificially high levels

                                            27                         throughout Rhode Island; (3) Plaintiff and relevant Class members were

                                            28                         deprived of free and open competition; and (4) Plaintiff and relevant Class


                                                                                             - 60 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         64 of65
                                                                                                               102
                                                                                                                 of 103



                                             1                         members paid supra-competitive, artificially inflated prices for consumer

                                             2                         telescopes.

                                             3                 c.      During the Class Period, Defendants’ illegal conduct had a substantial

                                             4                         effect on Rhode Island commerce.

                                             5                 d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                             6                         and relevant Class members were injured in their business and property

                                             7                         and are threatened with further injury.

                                             8                 e.      Accordingly, Plaintiff and relevant Class members seek all relief available

                                             9                         under R.I. Gen. Laws §§ 6-36-1, et seq.

                                            10          217.   Plaintiff incorporates and realleges each and every allegation set forth in the
R OBINS K APLAN LLP




                                            11   preceding paragraphs of this Complaint and further alleges the following violation of South
            A TTORNEYS A T L AW




                                                 Dakota law:
                          M OUNTAIN V IEW




                                            12

                                            13                 a.      Defendants entered into an unlawful agreement in restraint of trade in

                                            14                         violation of the South Dakota Codified Laws §§ 37-1-3.1, et seq.

                                            15                 b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                            16                         consumer telescope price competition was restrained, suppressed, and

                                            17                         eliminated throughout South Dakota; (2) consumer telescope prices were

                                            18                         raised, fixed, maintained and stabilized at artificially high levels

                                            19                         throughout South Dakota; (3) Plaintiff and relevant Class members were

                                            20                         deprived of free and open competition; and (4) Plaintiff and relevant Class

                                            21                         members paid supra-competitive, artificially inflated prices for consumer

                                            22                         telescopes.

                                            23                 c.      During the Class Period, Defendants’ illegal conduct had a substantial

                                            24                         effect on South Dakota commerce.

                                            25                 d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            26                         and relevant Class members were injured in their business and property

                                            27                         and are threatened with further injury.

                                            28                 e.      Accordingly, Plaintiff and relevant Class members seek all relief available


                                                                                             - 61 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         65 of66
                                                                                                               102
                                                                                                                 of 103



                                             1                          under S.D. Codified Laws Ann. §§ 37-1, et seq.

                                             2          218.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                             3   preceding paragraphs of this Complaint and further alleges the following violation of Tennessee

                                             4   law:

                                             5                  a.      Defendants entered into an unlawful agreement in restraint of trade in

                                             6                          violation of the Tennessee Code Annotated §§ 47-25-101, et seq.

                                             7                  b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                             8                          consumer telescope price competition was restrained, suppressed, and

                                             9                          eliminated throughout Tennessee; (2) consumer telescope prices were

                                            10                          raised, fixed, maintained and stabilized at artificially high levels
R OBINS K APLAN LLP




                                            11                          throughout Tennessee; (3) Plaintiff and relevant Class members were
            A TTORNEYS A T L AW




                                                                        deprived of free and open competition; and (4) Plaintiff and relevant Class
                          M OUNTAIN V IEW




                                            12

                                            13                          members paid supra-competitive, artificially inflated prices for consumer

                                            14                          telescopes.

                                            15                  c.      During the Class Period, Defendants’ illegal conduct had a substantial

                                            16                          effect on Tennessee commerce.

                                            17                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            18                          and relevant Class members were injured in their business and property

                                            19                          and are threatened with further injury.

                                            20                  e.      Accordingly, Plaintiff and relevant Class members seek all relief available

                                            21                          under Tennessee Code Ann. §§ 47-25-101, et seq.

                                            22          219.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            23   preceding paragraphs of this Complaint and further alleges the following violation of Utah law:

                                            24                  a.      Defendants entered into an unlawful agreement in restraint of trade in

                                            25                          violation of the Utah Code Annotated §§ 76-10-3101, et seq.

                                            26                  b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                            27                          consumer telescope price competition was restrained, suppressed, and

                                            28                          eliminated throughout Utah; (2) consumer telescope prices were raised,


                                                                                              - 62 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         66 of67
                                                                                                               102
                                                                                                                 of 103



                                             1                         fixed, maintained and stabilized at artificially high levels throughout Utah;

                                             2                         (3) Plaintiff and relevant Class members were deprived of free and open

                                             3                         competition; and (4) Plaintiff and relevant Class members paid supra-

                                             4                         competitive, artificially inflated prices for consumer telescopes.

                                             5                  c.     During the Class Period, Defendants’ illegal conduct had a substantial

                                             6                         effect on Utah commerce.

                                             7                  d.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                             8                         and relevant Class members were injured in their business and property

                                             9                         and are threatened with further injury.

                                            10                  e.     Accordingly, Plaintiff and relevant Class members seek all relief available
R OBINS K APLAN LLP




                                            11                         under Utah Code Annotated §§ 76-10-3101, et seq.
            A TTORNEYS A T L AW




                                                        220.   Plaintiff incorporates and realleges each and every allegation set forth in the
                          M OUNTAIN V IEW




                                            12

                                            13   preceding paragraphs of this Complaint and further alleges the following violation of Vermont

                                            14   law:

                                            15                  a.     Defendants entered into an unlawful agreement in restraint of trade in

                                            16                         violation of the Vermont Stat. Ann. 9 §§ 2453, et seq.

                                            17                  b.     Defendants’ combinations or conspiracies had the following effects: (1)

                                            18                         consumer telescope price competition was restrained, suppressed, and

                                            19                         eliminated throughout Vermont; (2) consumer telescope prices were

                                            20                         raised, fixed, maintained and stabilized at artificially high levels

                                            21                         throughout Vermont; (3) Plaintiff and relevant Class members were

                                            22                         deprived of free and open competition; and (4) Plaintiff and relevant Class

                                            23                         members paid supra-competitive, artificially inflated prices for consumer

                                            24                         telescopes.

                                            25                  c.     During the Class Period, Defendants’ illegal conduct had a substantial

                                            26                         effect on Vermont commerce.

                                            27                  d.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            28                         and relevant Class members were injured in their business and property


                                                                                              - 63 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         67 of68
                                                                                                               102
                                                                                                                 of 103



                                             1                           and are threatened with further injury.

                                             2                   e.      Accordingly, Plaintiff and relevant Class members seek all relief available

                                             3                           under Vermont Stat. Ann. 9 §§ 2453, et seq.

                                             4          221.     Plaintiff incorporates and realleges each and every allegation set forth in the

                                             5   preceding paragraphs of this Complaint and further alleges the following violation of West

                                             6   Virginia law:

                                             7                   a.      Defendants entered into an unlawful agreement in restraint of trade in

                                             8                           violation of the West Virginia Code §§ 47-18-1, et seq.

                                             9                   b.      Defendants’ combinations or conspiracies had the following effects: (1)

                                            10                           consumer telescope price competition was restrained, suppressed, and
R OBINS K APLAN LLP




                                            11                           eliminated throughout West Virginia; (2) consumer telescope prices were
            A TTORNEYS A T L AW




                                                                         raised, fixed, maintained and stabilized at artificially high levels
                          M OUNTAIN V IEW




                                            12

                                            13                           throughout West Virginia; (3) Plaintiff and relevant Class members were

                                            14                           deprived of free and open competition; and (4) Plaintiff and relevant Class

                                            15                           members paid supra-competitive, artificially inflated prices for consumer

                                            16                           telescopes.

                                            17                   c.      During the Class Period, Defendants’ illegal conduct had a substantial

                                            18                           effect on West Virginia commerce.

                                            19                   d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            20                           and relevant Class members were injured in their business and property

                                            21                           and are threatened with further injury.

                                            22                   e.      Accordingly, Plaintiff and relevant Class members seek all relief available

                                            23                           under West Virginia Code §§ 47-18-1, et seq.

                                            24          222.     Plaintiff incorporates and realleges each and every allegation set forth in the

                                            25   preceding paragraphs of this Complaint and further alleges the following violation of Wisconsin

                                            26   law:

                                            27                   a.      Defendants entered into an unlawful agreement in restraint of trade in

                                            28                           violation of the Wisconsin Statutes §§ 133.01, et seq.


                                                                                               - 64 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         68 of69
                                                                                                               102
                                                                                                                 of 103



                                             1                   b.     Defendants’ combinations or conspiracies had the following effects: (1)

                                             2                          consumer telescope price competition was restrained, suppressed, and

                                             3                          eliminated throughout Wisconsin; (2) consumer telescope prices were

                                             4                          raised, fixed, maintained and stabilized at artificially high levels

                                             5                          throughout Wisconsin; (3) Plaintiff and relevant Class members were

                                             6                          deprived of free and open competition; and (4) Plaintiff and relevant Class

                                             7                          members paid supra-competitive, artificially inflated prices for consumer

                                             8                          telescopes.

                                             9                   c.     During the Class Period, Defendants’ illegal conduct had a substantial

                                            10                          effect on Wisconsin commerce.
R OBINS K APLAN LLP




                                            11                   d.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff
            A TTORNEYS A T L AW




                                                                        and relevant Class members were injured in their business and property
                          M OUNTAIN V IEW




                                            12

                                            13                          and are threatened with further injury.

                                            14                   e.     Accordingly, Plaintiff and relevant Class members seek all relief available

                                            15                          under Wisconsin Stat. §§ 133.01, et seq.

                                            16          223.    Plaintiff and relevant Class members in each of the above states were injured in

                                            17   their business and property by Defendants’ unlawful combination, contract, conspiracy and

                                            18   agreement. Plaintiff and relevant Class members paid more for consumer telescopes than they

                                            19   otherwise would have paid in the absence of Defendants’ unlawful conduct. This injury is of the

                                            20   type the antitrust laws of the above states were designed to prevent and flows from that which

                                            21   makes Defendants’ conduct unlawful.

                                            22          224.    In addition, Defendants have profited significantly from the aforementioned

                                            23   conspiracy. Defendants’ profits are derived from their anticompetitive conduct and come at the

                                            24   expense and detriment of Plaintiff and relevant Class members.

                                            25          225.    Accordingly, Plaintiff and relevant Class members in each of the above

                                            26   jurisdictions seek damages (including statutory damages where applicable), to be trebled or

                                            27   otherwise increased as permitted by a particular jurisdiction’s antitrust law, and costs of suit,

                                            28   including reasonable attorneys’ fees, to the extent permitted by the above state laws.


                                                                                               - 65 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         69 of70
                                                                                                               102
                                                                                                                 of 103



                                             1                                         Sixth Cause of Action
                                                                         Violation of State Consumer Protection Statutes
                                             2    (on behalf of Plaintiff and the Damages Class, or Alternatively, the State Damages Classes)

                                             3          226.    Plaintiff assert these state law claims on behalf of the Damages Class, or

                                             4   alternatively, the State Damages Classes.

                                             5          227.    Plaintiff incorporates by reference the allegations in the preceding paragraphs.

                                             6          228.    Defendants engaged in unfair competition or unfair, unconscionable, deceptive or

                                             7   fraudulent acts or practices in violation of the state consumer protection and unfair competition

                                             8   statutes listed below.

                                             9          229.    Plaintiff incorporates and realleges each and every allegation set forth in the

                                            10   preceding paragraphs of this Complaint and further alleges the following violation of Arkansas
R OBINS K APLAN LLP




                                            11   law:
            A TTORNEYS A T L AW




                                                                 a.       Defendants have engaged in deceptive and unconscionable acts or
                          M OUNTAIN V IEW




                                            12

                                            13                            practices in violation of the Arkansas Code Annotated, § 4-88-101, et seq.

                                            14                   b.       Defendants knowingly agreed to, and did in fact, act in restraint of trade or

                                            15                            commerce by affecting, fixing, controlling, and/or maintaining at non-

                                            16                            competitive and artificially inflated levels, the prices at which consumer

                                            17                            telescopes were sold, distributed, or obtained in Arkansas and took efforts

                                            18                            to conceal their agreements from Plaintiff and relevant Class members.

                                            19                   c.       The aforementioned conduct on the part of Defendants constituted

                                            20                            “unconscionable” and “deceptive” acts or practices in violation of

                                            21                            Arkansas Code Annotated, § 4-88-107(a)(10).

                                            22                   d.       Defendants’ unlawful conduct had the following effects: (1) consumer

                                            23                            telescope price competition was restrained, suppressed, and eliminated

                                            24                            throughout Arkansas; (2) consumer telescope prices were raised, fixed,

                                            25                            maintained, and stabilized at artificially high levels throughout Arkansas;

                                            26                            (3) Plaintiff and relevant Class members were deprived of free and open

                                            27                            competition; and (4) Plaintiff and relevant Class members paid supra-

                                            28                            competitive, artificially inflated prices for consumer telescopes.


                                                                                                 - 66 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         70 of71
                                                                                                               102
                                                                                                                 of 103



                                             1                  e.      During the Class Period, Defendants’ illegal conduct substantially affected

                                             2                          Arkansas commerce and consumers.

                                             3                  f.      As a direct and proximate result of the unlawful conduct of Defendants,

                                             4                          Plaintiff and relevant Class members were injured in their business and

                                             5                          property and are threatened with further injury.

                                             6                  g.      Accordingly, Plaintiff and relevant Class members seek all relief available

                                             7                          under that statute.

                                             8          230.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                             9   preceding paragraphs of this Complaint and further alleges the following violation of California

                                            10   law:
R OBINS K APLAN LLP




                                            11                  a.      Defendants have engaged in unfair competition or unfair, unconscionable,
            A TTORNEYS A T L AW




                                                                        deceptive or fraudulent acts or practices in violation of California Business
                          M OUNTAIN V IEW




                                            12

                                            13                          and Professions Code § 17200, et seq.

                                            14                  b.      During the Class Period, Defendants marketed, sold, or distributed

                                            15                          consumer telescopes in California, and committed and continue to commit

                                            16                          acts of unfair competition, as defined by Sections 17200, et seq. of the

                                            17                          California Business and Professions Code, by engaging in the acts and

                                            18                          practices specified above.

                                            19                  c.      This claim is instituted pursuant to Sections 17203 and 17204 of the

                                            20                          California Business and Professions Code, to obtain restitution from these

                                            21                          Defendants for acts, as alleged herein, that violated Section 17200 of the

                                            22                          California Business and Professions Code, commonly known as the Unfair

                                            23                          Competition Law (the “UCL”).

                                            24                  d.      Defendants’ conduct as alleged herein violates the UCL. The acts,

                                            25                          omissions,    misrepresentations,   practices    and   non-disclosures    of

                                            26                          Defendants, as alleged herein, constituted a common, continuous, and

                                            27                          continuing course of conduct of unfair competition by means of unfair,

                                            28                          unlawful, and/or fraudulent business acts or practices within the meaning


                                                                                               - 67 -                      CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         71 of72
                                                                                                               102
                                                                                                                 of 103



                                             1                      of the UCL, including, but not limited to the following: (1) the violations

                                             2                      of Section 1 of the Sherman Act, as set forth above; (2) the violations of

                                             3                      Section 16720, et seq., of the California Business and Professions Code,

                                             4                      set forth above.

                                             5                e.    Defendants’ acts, omissions, misrepresentations, practices, and non-

                                             6                      disclosures, as described above, whether or not in violation of Section

                                             7                      16720, et seq., of the California Business and Professions Code, and

                                             8                      whether or not concerted or independent acts, are otherwise unfair,

                                             9                      unconscionable, unlawful or fraudulent.

                                            10                f.    Defendants’ acts or practices are unfair to consumers of consumer
R OBINS K APLAN LLP




                                            11                      telescopes in California within the meaning of Section 17200, California
            A TTORNEYS A T L AW




                                                                    Business and Professions Code.
                          M OUNTAIN V IEW




                                            12

                                            13                g.    Defendants’ acts and practices are fraudulent or deceptive within the

                                            14                      meaning of Section 17200 of the California Business and Professions

                                            15                      Code.

                                            16                h.    Plaintiff and relevant Class members are entitled to full restitution and/or

                                            17                      disgorgement of all revenues, earnings, profits, compensation, and benefits

                                            18                      that were obtained by Defendants as a result of such business acts or

                                            19                      practices.

                                            20                i.    The illegal conduct alleged herein is continuing and there is no indication

                                            21                      that Defendants will not continue such activity into the future.

                                            22                j.    The unlawful and unfair business practices of Defendants, each of them,

                                            23                      have caused and continue to cause Plaintiff and relevant Class members to

                                            24                      pay supra-competitive and artificially-inflated prices for consumer

                                            25                      telescopes. Plaintiff and relevant Class members suffered injury in fact and

                                            26                      lost money or property as a result of such unfair competition.

                                            27                k.    As alleged in this Complaint, Defendants and their co-conspirators have

                                            28                      been unjustly enriched as a result of their wrongful conduct and by


                                                                                          - 68 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         72 of73
                                                                                                               102
                                                                                                                 of 103



                                             1                          Defendants’ unfair competition. Plaintiff and relevant Class members are

                                             2                          accordingly entitled to equitable relief including restitution and/or

                                             3                          disgorgement of all revenues, earnings, profits, compensation, and benefits

                                             4                          that were obtained by Defendants as a result of such business practices,

                                             5                          pursuant to the California Business and Professions Code, Sections 17203

                                             6                          and 17204.

                                             7          231.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                             8   preceding paragraphs of this Complaint and further alleges the following violation of District of

                                             9   Columbia law:

                                            10                   a.     Defendants have engaged in unfair competition or unfair, unconscionable,
R OBINS K APLAN LLP




                                            11                          or deceptive acts or practices in violation of District of Columbia Code §
            A TTORNEYS A T L AW




                                                                        28-3901, et seq.
                          M OUNTAIN V IEW




                                            12

                                            13                   b.     Defendants agreed to, and did in fact, act in restraint of trade or commerce

                                            14                          by affecting, fixing, controlling and/or maintaining, at artificial and/or

                                            15                          non-competitive levels, the prices at which consumer telescopes were sold,

                                            16                          distributed or obtained in the District of Columbia.

                                            17                   c.     The foregoing conduct constitutes “unlawful trade practices,” within the

                                            18                          meaning of D.C. Code § 28-3904. Plaintiff was not aware of Defendants’

                                            19                          price-fixing conspiracy and was therefore unaware that he was being

                                            20                          unfairly and illegally overcharged. There was a gross disparity of

                                            21                          bargaining power between the parties with respect to the price charged by

                                            22                          Defendants for consumer telescopes. Defendants had the sole power to set

                                            23                          that price and Plaintiff had no power to negotiate a lower price. Moreover,

                                            24                          Plaintiff lacked any meaningful choice in purchasing consumer telescopes

                                            25                          because he was unaware of the unlawful overcharge and there was no

                                            26                          alternative source of supply through which Plaintiff could avoid the

                                            27                          overcharges. Defendants’ conduct with regard to sales of consumer

                                            28                          telescopes, including their illegal conspiracy to secretly fix the price of


                                                                                              - 69 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         73 of74
                                                                                                               102
                                                                                                                 of 103



                                             1                          consumer telescopes at supra-competitive levels and overcharge

                                             2                          consumers, was substantively unconscionable because it was one-sided

                                             3                          and unfairly benefited Defendants at the expense of Plaintiff and the

                                             4                          public. Defendants took grossly unfair advantage of Plaintiff. The

                                             5                          suppression of competition that has resulted from Defendants’ conspiracy

                                             6                          has ultimately resulted in unconscionably higher prices for consumers so

                                             7                          that there was a gross disparity between the price paid and the value

                                             8                          received for consumer telescopes.

                                             9                  d.      Defendants’ unlawful conduct had the following effects: (1) consumer

                                            10                          telescope price competition was restrained, suppressed, and eliminated
R OBINS K APLAN LLP




                                            11                          throughout the District of Columbia; (2) consumer telescope prices were
            A TTORNEYS A T L AW




                                                                        raised, fixed, maintained, and stabilized at artificially high levels
                          M OUNTAIN V IEW




                                            12

                                            13                          throughout the District of Columbia; (3) Plaintiff and relevant Class

                                            14                          members were deprived of free and open competition; and (4) Plaintiff and

                                            15                          relevant Class members paid supra-competitive, artificially inflated prices

                                            16                          for consumer telescopes.

                                            17                  e.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            18                          and relevant Class members were injured and are threatened with further

                                            19                          injury. Accordingly, Plaintiff and relevant Class members seek all relief

                                            20                          available under that statute.

                                            21          232.    Plaintiff incorporates and realleges each and every allegation set forth in the

                                            22   preceding paragraphs of this Complaint and further alleges the following violation of Florida law:

                                            23                  a.      Defendants have engaged in unfair competition or unfair, unconscionable,

                                            24                          or deceptive acts or practices in violation of the Florida Deceptive and

                                            25                          Unfair Trade Practices Act, Fla. Stat. §§ 501.201, et seq.

                                            26                  b.      Defendants agreed to, and did in fact, act in restraint of trade or commerce

                                            27                          by affecting, fixing, controlling and/or maintaining, at artificial and/or

                                            28                          non-competitive levels, the prices at which consumer telescopes were sold,


                                                                                               - 70 -                   CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         74 of75
                                                                                                               102
                                                                                                                 of 103



                                             1                          distributed or obtained in Florida.

                                             2                  c.      Defendants’ unlawful conduct had the following effects: (1) consumer

                                             3                          telescope price competition was restrained, suppressed, and eliminated

                                             4                          throughout Florida; (2) consumer telescope prices were raised, fixed,

                                             5                          maintained, and stabilized at artificially high levels throughout Florida; (3)

                                             6                          Plaintiff and relevant Class members were deprived of free and open

                                             7                          competition; and (4) Plaintiff and relevant Class members paid supra-

                                             8                          competitive, artificially inflated prices for consumer telescopes.

                                             9                  d.      During the Class Period, Defendants’ illegal conduct substantially affected

                                            10                          Florida commerce and consumers.
R OBINS K APLAN LLP




                                            11                  e.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff
            A TTORNEYS A T L AW




                                                                        and relevant Class members were injured and are threatened with further
                          M OUNTAIN V IEW




                                            12

                                            13                          injury. Accordingly, Plaintiff and relevant Class members seek all relief

                                            14                          available under that statute.

                                            15          233.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            16   preceding paragraphs of this Complaint and further alleges the following violation of Hawaii law:

                                            17                  a.      Defendants have engaged in “unfair methods of competition and unfair or

                                            18                          deceptive acts or practices in the conduct of any trade or commerce” within

                                            19                          the meaning of Hawaii Rev. Stat. § 480-2. Defendants agreed to, and did

                                            20                          in fact, act in restraint of trade or commerce by affecting, fixing,

                                            21                          controlling and/or maintaining, at artificial and/or non-competitive levels,

                                            22                          the prices at which consumer telescopes were sold, distributed or obtained

                                            23                          in Hawaii.

                                            24                  b.      Defendants’ unlawful conduct had the following effects: (1) consumer

                                            25                          telescope price competition was restrained, suppressed, and eliminated

                                            26                          throughout Hawaii; (2) consumer telescope prices were raised, fixed,

                                            27                          maintained, and stabilized at artificially high levels throughout Hawaii; (3)

                                            28                          Plaintiff and relevant Class members were deprived of free and open


                                                                                               - 71 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         75 of76
                                                                                                               102
                                                                                                                 of 103



                                             1                        competition; and (4) Plaintiff and relevant Class members paid supra-

                                             2                        competitive, artificially inflated prices for consumer telescopes.

                                             3                 c.     During the Class Period, Defendants’ illegal conduct substantially affected

                                             4                        Hawaii commerce and consumers.

                                             5                 d.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                             6                        and relevant Class members were injured and are threatened with further

                                             7                        injury. Accordingly, Plaintiff and relevant Class members seek all relief

                                             8                        available under the statute.

                                             9         234.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            10   preceding paragraphs of this Complaint and further alleges the following violation of
R OBINS K APLAN LLP




                                            11   Massachusetts law:
            A TTORNEYS A T L AW




                                                               a.     Defendants have engaged in unfair competition or unfair, unconscionable,
                          M OUNTAIN V IEW




                                            12

                                            13                        or deceptive acts or practices in violation of Massachusetts G.L. c. 93A,

                                            14                        §2.

                                            15                 b.     Defendants were engaged in trade or commerce as defined by G.L. c. 93A.

                                            16                 c.     Defendants agreed to, and did in fact, act in restraint of trade or commerce

                                            17                        in a market which includes Massachusetts, by affecting, fixing, controlling

                                            18                        and/or maintaining at artificial and non-competitive levels, the prices at

                                            19                        which consumer telescopes were sold, distributed, or obtained in

                                            20                        Massachusetts and took efforts to conceal their agreements from Plaintiff

                                            21                        and relevant Class members.

                                            22                 d.     Defendants’ unlawful conduct had the following effects: (1) consumer

                                            23                        telescope price competition was restrained, suppressed, and eliminated

                                            24                        throughout Massachusetts; (2) consumer telescope prices were raised,

                                            25                        fixed, maintained, and stabilized at artificially high levels throughout

                                            26                        Massachusetts; (3) Plaintiff and relevant Class members were deprived of

                                            27                        free and open competition; and (4) Plaintiff and relevant Class members

                                            28                        paid supra-competitive, artificially inflated prices for consumer telescopes.


                                                                                             - 72 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         76 of77
                                                                                                               102
                                                                                                                 of 103



                                             1                  e.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                             2                         and relevant Class members were injured and are threatened with further

                                             3                         injury.

                                             4                  f.     Certain of Defendants have or will be served with a demand letter in

                                             5                         accordance with G.L. c. 93A, § 9, or, upon information and belief, such

                                             6                         service of a demand letter was unnecessary due to the defendant not

                                             7                         maintaining a place of business within the Commonwealth of

                                             8                         Massachusetts or not keeping assets within the Commonwealth.

                                             9                  g.     Defendants’ and their co-conspirators’ violations of Chapter 93A were

                                            10                         knowing or willful, entitling Plaintiff and relevant Class members to
R OBINS K APLAN LLP




                                            11                         multiple damages.
            A TTORNEYS A T L AW




                                                        235.   Plaintiff incorporates and realleges each and every allegation set forth in the
                          M OUNTAIN V IEW




                                            12

                                            13   preceding paragraphs of this Complaint and further alleges the following violation of Michigan

                                            14   law:

                                            15                  a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                                            16                         or deceptive acts or practices in violation of the Michigan Consumer

                                            17                         Protection Act, Mich. Comp. Laws Ann. § 445.901, et seq.

                                            18                  b.     Defendants engaged in the conduct described in this Complaint in

                                            19                         connection with the sale of consumer telescopes in trade or commerce in a

                                            20                         market that includes Michigan.

                                            21                  c.     Defendants and their co-conspirators agreed to, and did in fact affect, fix,

                                            22                         control, and/or maintain, at artificial and non-competitive levels, the prices

                                            23                         at which consumer telescopes were sold, distributed, or obtained in

                                            24                         Michigan. This conduct constituted unfair practices in that it was unlawful

                                            25                         under federal and state law, violated public policy, was unethical,

                                            26                         oppressive and unscrupulous, and caused substantial injury to Plaintiff and

                                            27                         relevant Class members.

                                            28                  d.     Defendants concealed, suppressed, omitted, and failed to disclose material


                                                                                              - 73 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         77 of78
                                                                                                               102
                                                                                                                 of 103



                                             1                         facts to Plaintiff and relevant Class members concerning Defendants’

                                             2                         unlawful activities and artificially inflated prices for consumer telescopes.

                                             3                         The concealed, suppressed, and omitted facts would have been important

                                             4                         to Plaintiff and relevant Class members as they related to the cost of

                                             5                         consumer telescopes they purchased.

                                             6                  e.     Defendants misrepresented the real cause of price increases and/or the

                                             7                         absence of price reductions in consumer telescopes by making public

                                             8                         statements that were not in accord with the facts.

                                             9                  f.     Defendants’ statements and conduct concerning the price of consumer

                                            10                         telescopes were deceptive as they had the tendency or capacity to mislead
R OBINS K APLAN LLP




                                            11                         Plaintiff and relevant Class members to believe that they were purchasing
            A TTORNEYS A T L AW




                                                                       consumer telescopes at prices established by a free and fair market.
                          M OUNTAIN V IEW




                                            12

                                            13                  g.     Defendants’ unlawful conduct had the following effects: (1) consumer

                                            14                         telescope price competition was restrained, suppressed, and eliminated

                                            15                         throughout Michigan; (2) consumer telescope prices were raised, fixed,

                                            16                         maintained, and stabilized at artificially high levels throughout Michigan;

                                            17                         (3) Plaintiff and relevant Class members were deprived of free and open

                                            18                         competition; and (4) Plaintiff and relevant Class members paid supra-

                                            19                         competitive, artificially inflated prices for consumer telescopes.

                                            20                  h.     As a direct and proximate result of the above-described unlawful practices,

                                            21                         Plaintiff and relevant Class members suffered ascertainable loss of money

                                            22                         or property. Accordingly, Plaintiff and relevant Class members seek all

                                            23                         relief available under the Michigan Consumer Protection Act.

                                            24          236.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            25   preceding paragraphs of this Complaint and further alleges the following violation of Minnesota

                                            26   law:

                                            27                  a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                                            28                         or deceptive acts or practices in violation of the Minnesota Consumer


                                                                                              - 74 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         78 of79
                                                                                                               102
                                                                                                                 of 103



                                             1                      Fraud Act, Minn. Stat. § 325F.68, et seq.

                                             2                b.    Defendants engaged in the conduct described in this Complaint in

                                             3                      connection with the sale of consumer telescopes in trade or commerce in a

                                             4                      market that includes Minnesota.

                                             5                c.    Defendants and their co-conspirators agreed to, and did in fact affect, fix,

                                             6                      control, and/or maintain, at artificial and non-competitive levels, the prices

                                             7                      at which consumer telescopes were sold, distributed, or obtained in

                                             8                      Minnesota. This conduct constituted unfair practices in that it was

                                             9                      unlawful under federal and state law, violated public policy, was unethical,

                                            10                      oppressive and unscrupulous, and caused substantial injury to Plaintiff and
R OBINS K APLAN LLP




                                            11                      relevant Class members.
            A TTORNEYS A T L AW




                                                              d.    Defendants concealed, suppressed, omitted, and failed to disclose material
                          M OUNTAIN V IEW




                                            12

                                            13                      facts to Plaintiff and relevant Class members concerning Defendants’

                                            14                      unlawful activities and artificially inflated prices for consumer telescopes.

                                            15                      The concealed, suppressed, and omitted facts would have been important

                                            16                      to Plaintiff and relevant Class members as they related to the cost of

                                            17                      consumer telescopes they purchased.

                                            18                e.    Defendants misrepresented the real cause of price increases and/or the

                                            19                      absence of price reductions in consumer telescopes by making public

                                            20                      statements that were not in accord with the facts.

                                            21                f.    Defendants’ statements and conduct concerning the price of consumer

                                            22                      telescopes were deceptive as they had the tendency or capacity to mislead

                                            23                      Plaintiff and relevant Class members to believe that they were purchasing

                                            24                      consumer telescopes at prices established by a free and fair market.

                                            25                g.    Defendants’ unlawful conduct had the following effects: (1) consumer

                                            26                      telescope price competition was restrained, suppressed, and eliminated

                                            27                      throughout Minnesota; (2) consumer telescope prices were raised, fixed,

                                            28                      maintained, and stabilized at artificially high levels throughout Minnesota;


                                                                                           - 75 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         79 of80
                                                                                                               102
                                                                                                                 of 103



                                             1                         (3) Plaintiff and relevant Class members were deprived of free and open

                                             2                         competition; and (4) Plaintiff and relevant Class members paid supra-

                                             3                         competitive, artificially inflated prices for consumer telescopes.

                                             4                  h.     As a direct and proximate result of the above-described unlawful practices,

                                             5                         Plaintiff and relevant Class members suffered ascertainable loss of money

                                             6                         or property. Accordingly, Plaintiff and relevant Class members seek all

                                             7                         relief available under the Minnesota Consumer Fraud Act.

                                             8          237.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                             9   preceding paragraphs of this Complaint and further alleges the following violation of Missouri

                                            10   law:
R OBINS K APLAN LLP




                                            11                  a.     Defendants have engaged in unfair competition or unfair, unconscionable,
            A TTORNEYS A T L AW




                                                                       or deceptive acts or practices in violation of the Missouri Merchandising
                          M OUNTAIN V IEW




                                            12

                                            13                         Practices Act, Mo. Rev. Stat. § 407.010, et seq.

                                            14                  b.     Plaintiff and relevant Class members purchased consumer telescopes for

                                            15                         personal, family, or household purposes.

                                            16                  c.     Defendants engaged in the conduct described herein in connection with the

                                            17                         sale of consumer telescopes in trade or commerce in a market that includes

                                            18                         Missouri.

                                            19                  d.     Defendants and their co-conspirators agreed to, and did in fact affect, fix,

                                            20                         control, and/or maintain, at artificial and non-competitive levels, the prices

                                            21                         at which consumer telescopes were sold, distributed, or obtained in

                                            22                         Missouri. This conduct constituted unfair practices in that it was unlawful

                                            23                         under federal and state law, violated public policy, was unethical,

                                            24                         oppressive and unscrupulous, and caused substantial injury to Plaintiff and

                                            25                         relevant Class members.

                                            26                  e.     Defendants concealed, suppressed, omitted, and failed to disclose material

                                            27                         facts to Plaintiff and relevant Class members concerning Defendants’

                                            28                         unlawful activities and artificially inflated prices for consumer telescopes.


                                                                                              - 76 -                      CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         80 of81
                                                                                                               102
                                                                                                                 of 103



                                             1                      The concealed, suppressed, and omitted facts would have been important

                                             2                      to Plaintiff and relevant Class members as they related to the cost of

                                             3                      consumer telescopes they purchased.

                                             4                f.    Defendants misrepresented the real cause of price increases and/or the

                                             5                      absence of price reductions in consumer telescopes by making public

                                             6                      statements that were not in accord with the facts.

                                             7                g.    Defendants’ statements and conduct concerning the price of consumer

                                             8                      telescopes were deceptive as they had the tendency or capacity to mislead

                                             9                      Plaintiff and relevant Class members to believe that they were purchasing

                                            10                      consumer telescopes at prices established by a free and fair market.
R OBINS K APLAN LLP




                                            11                h.    Defendants’ unlawful conduct had the following effects: (1) consumer
            A TTORNEYS A T L AW




                                                                    telescope price competition was restrained, suppressed, and eliminated
                          M OUNTAIN V IEW




                                            12

                                            13                      throughout Missouri; (2) consumer telescope prices were raised, fixed,

                                            14                      maintained, and stabilized at artificially high levels throughout Missouri;

                                            15                      (3) Plaintiff and relevant Class members were deprived of free and open

                                            16                      competition; and (4) Plaintiff and relevant Class members paid supra-

                                            17                      competitive, artificially inflated prices for consumer telescopes.

                                            18                i.    As a direct and proximate result of the above-described unlawful practices,

                                            19                      Plaintiff and relevant Class members suffered ascertainable loss of money

                                            20                      or property.

                                            21                j.    Accordingly, Plaintiff and relevant Class members seek all relief available

                                            22                      under Missouri’s Merchandising Practices Act, specifically Mo. Rev. Stat.

                                            23                      § 407.020, which prohibits “the act, use or employment by any person of

                                            24                      any deception, fraud, false pretense, false promise, misrepresentation,

                                            25                      unfair practice or the concealment, suppression, or omission of any

                                            26                      material fact in connection with the sale or advertisement of any

                                            27                      merchandise in trade or commerce . . . ,” as further interpreted by the

                                            28                      Missouri Code of State Regulations, 15 CSR 60-7.010, et seq., 15 CSR 60-


                                                                                          - 77 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         81 of82
                                                                                                               102
                                                                                                                 of 103



                                             1                         8.010, et seq., and 15 CSR 60-9.010, et seq., and Mo. Rev. Stat. § 407.025,

                                             2                         which provides for the relief sought in this count.

                                             3          238.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                             4   preceding paragraphs of this Complaint and further alleges the following violation of Montana

                                             5   law:

                                             6                  a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                                             7                         or deceptive acts or practices in violation of the Montana Consumer

                                             8                         Protection Act of 1973, Mont. Code, §§ 30-14-101, et seq.

                                             9                  b.     Defendants’ unlawful conduct had the following effects: (1) consumer

                                            10                         telescope price competition was restrained, suppressed, and eliminated
R OBINS K APLAN LLP




                                            11                         throughout Montana; (2) consumer telescope prices were raised, fixed,
            A TTORNEYS A T L AW




                                                                       maintained, and stabilized at artificially high levels throughout Montana;
                          M OUNTAIN V IEW




                                            12

                                            13                         (3) Plaintiff and relevant Class members were deprived of free and open

                                            14                         competition; and (4) Plaintiff and relevant Class members paid supra-

                                            15                         competitive, artificially inflated prices for consumer telescopes.

                                            16                  c.     During the Class Period, Defendants’ illegal conduct substantially affected

                                            17                         Montana commerce and consumers.

                                            18                  d.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            19                         and relevant Class members were injured and are threatened with further

                                            20                         injury. Accordingly, Plaintiff and relevant Class members seek all relief

                                            21                         available under that statute.

                                            22          239.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            23   preceding paragraphs of this Complaint and further alleges the following violation of Nebraska

                                            24   law:

                                            25                  a.     Defendants have engaged in unfair methods of competition and unfair or

                                            26                         deceptive acts or practices in the conduct of trade or commerce in violation

                                            27                         of the Nebraska Consumer Protection Act, Neb. Rev. Stat. § 59-1602, et

                                            28                         seq.


                                                                                              - 78 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         82 of83
                                                                                                               102
                                                                                                                 of 103



                                             1                  b.      Defendants’ unlawful conduct had the following effects: (1) consumer

                                             2                          telescope price competition was restrained, suppressed, and eliminated

                                             3                          throughout Nebraska; (2) consumer telescope prices were raised, fixed,

                                             4                          maintained, and stabilized at artificially high levels throughout Nebraska;

                                             5                          (3) Plaintiff and relevant Class members were deprived of free and open

                                             6                          competition; and (4) Plaintiff and relevant Class members paid supra-

                                             7                          competitive, artificially inflated prices for consumer telescopes.

                                             8                  c.      During the Class Period, Defendants’ illegal conduct substantially affected

                                             9                          Nebraska commerce and consumers.

                                            10                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff
R OBINS K APLAN LLP




                                            11                          and relevant Class members were injured and are threatened with further
            A TTORNEYS A T L AW




                                                                        injury. Accordingly, Plaintiff and relevant Class members seek all relief
                          M OUNTAIN V IEW




                                            12

                                            13                          available under that statute.

                                            14          240.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            15   preceding paragraphs of this Complaint and further alleges the following violation of Nevada law:

                                            16                  a.      Defendants have engaged in deceptive trade practices in violation of the

                                            17                          Nevada Deceptive Trade Practices Act, Nev. Rev. Stat. § 598.0903, et seq.

                                            18                  b.      Defendants engaged in the conduct described herein in connection with the

                                            19                          sale of consumer telescopes in trade or commerce in a market that includes

                                            20                          Nevada.

                                            21                  c.      Defendants and their co-conspirators agreed to, and did in fact affect, fix,

                                            22                          control, and/or maintain, at artificial and non-competitive levels, the prices

                                            23                          at which consumer telescopes were sold, distributed or obtained in Nevada.

                                            24                          This conduct constituted unfair practices in that it was unlawful under

                                            25                          federal and state law, violated public policy, was unethical, oppressive and

                                            26                          unscrupulous, and caused substantial injury to Plaintiff and relevant Class

                                            27                          members.

                                            28                  d.      Defendants concealed, suppressed, omitted, and failed to disclose material


                                                                                               - 79 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         83 of84
                                                                                                               102
                                                                                                                 of 103



                                             1                        facts to Plaintiff and relevant Class members concerning Defendants’

                                             2                        unlawful activities and artificially inflated prices for consumer telescopes.

                                             3                        The concealed, suppressed, and omitted facts would have been important

                                             4                        to Plaintiff and relevant Class members as they related to the cost of

                                             5                        consumer telescopes they purchased.

                                             6                 e.     Defendants misrepresented the real cause of price increases and/or the

                                             7                        absence of price reductions in consumer telescopes by making public

                                             8                        statements that were not in accord with the facts.

                                             9                 f.     Defendants’ statements and conduct concerning the price of consumer

                                            10                        telescopes were deceptive as they had the tendency or capacity to mislead
R OBINS K APLAN LLP




                                            11                        Plaintiff and relevant Class members to believe that they were purchasing
            A TTORNEYS A T L AW




                                                                      consumer telescopes at prices established by a free and fair market.
                          M OUNTAIN V IEW




                                            12

                                            13                 g.     Defendants’ unlawful conduct had the following effects: (1) consumer

                                            14                        telescope price competition was restrained, suppressed, and eliminated

                                            15                        throughout Nevada; (2) consumer telescope prices were raised, fixed,

                                            16                        maintained, and stabilized at artificially high levels throughout Nevada;

                                            17                        (3) Plaintiff and relevant Class members were deprived of free and open

                                            18                        competition; and (4) Plaintiff and relevant Class members paid supra-

                                            19                        competitive, artificially inflated prices for consumer telescopes. As a direct

                                            20                        and proximate result of the above-described unlawful practices, Plaintiff

                                            21                        and relevant Class members suffered ascertainable loss of money or

                                            22                        property. Accordingly, Plaintiff and relevant Class members seek all relief

                                            23                        available under Nev. Rev. Stat. § 598.0993.

                                            24         241.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            25   preceding paragraphs of this Complaint and further alleges the following violation of New

                                            26   Hampshire law:

                                            27                 a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                                            28                        or deceptive acts or practices in violation of the New Hampshire Consumer


                                                                                             - 80 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         84 of85
                                                                                                               102
                                                                                                                 of 103



                                             1                          Protection Act, N.H. Rev. Stat. Ann. tit. XXXI, § 358-A, et seq.

                                             2                  b.      Defendants’ unlawful conduct had the following effects: (1) consumer

                                             3                          telescope price competition was restrained, suppressed, and eliminated

                                             4                          throughout New Hampshire; (2) consumer telescope prices were raised,

                                             5                          fixed, maintained, and stabilized at artificially high levels throughout New

                                             6                          Hampshire; (3) Plaintiff and relevant Class members were deprived of free

                                             7                          and open competition; and (4) Plaintiff and relevant Class members paid

                                             8                          supra-competitive, artificially inflated prices for consumer telescopes.

                                             9                  c.      During the Class Period, Defendants’ illegal conduct substantially affected

                                            10                          New Hampshire commerce and consumers.
R OBINS K APLAN LLP




                                            11                  d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff
            A TTORNEYS A T L AW




                                                                        and relevant Class members were injured and are threatened with further
                          M OUNTAIN V IEW




                                            12

                                            13                          injury. Accordingly, Plaintiff and relevant Class members seek all relief

                                            14                          available under N.H. Rev. Stat. Ann. tit. XXXI § 358-A:10 and 358A:10-a.

                                            15          242.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            16   preceding paragraphs of this Complaint and further alleges the following violation of New Mexico

                                            17   law:

                                            18                  a.      Defendants have engaged in unfair competition or unfair, unconscionable,

                                            19                          or deceptive acts or practices in violation of New Mexico Stat. § 57-12-1,

                                            20                          et seq.

                                            21                  b.      Defendants and their co-conspirators agreed to, and did in fact, act in

                                            22                          restraint of trade or commerce by affecting, fixing, controlling and/or

                                            23                          maintaining at non-competitive and artificially inflated levels, the prices at

                                            24                          which consumer telescopes were sold, distributed or obtained in New

                                            25                          Mexico and took efforts to conceal their agreements from Plaintiff and

                                            26                          relevant Class members.

                                            27                  c.      The aforementioned conduct on the part of Defendants constituted

                                            28                          “unconscionable trade practices,” in violation of N.M.S.A. Stat. § 57-12-


                                                                                               - 81 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         85 of86
                                                                                                               102
                                                                                                                 of 103



                                             1                      3, in that such conduct, inter alia, resulted in a gross disparity between the

                                             2                      value received by Plaintiff and relevant Class members and the prices paid

                                             3                      by them for consumer telescopes as set forth in N.M.S.A., § 57-12-2E.

                                             4                      Plaintiff was not aware of Defendants’ price-fixing conspiracy and was

                                             5                      therefore unaware that he was being unfairly and illegally overcharged.

                                             6                      There was a gross disparity of bargaining power between the parties with

                                             7                      respect to the price charged by Defendants for consumer telescopes.

                                             8                      Defendants had the sole power to set that price and Plaintiff had no power

                                             9                      to negotiate a lower price. Moreover, Plaintiff lacked any meaningful

                                            10                      choice in purchasing consumer telescopes because they were unaware of
R OBINS K APLAN LLP




                                            11                      the unlawful overcharge and there was no alternative source of supply
            A TTORNEYS A T L AW




                                                                    through which Plaintiff could avoid the overcharges. Defendants’ conduct
                          M OUNTAIN V IEW




                                            12

                                            13                      with regard to sales of consumer telescopes, including their illegal

                                            14                      conspiracy to secretly fix the price of consumer telescopes at supra-

                                            15                      competitive levels and overcharge consumers, was substantively

                                            16                      unconscionable because it was one-sided and unfairly benefited

                                            17                      Defendants at the expense of Plaintiff and the public. Defendants took

                                            18                      grossly unfair advantage of Plaintiff. The suppression of competition that

                                            19                      has resulted from Defendants’ conspiracy has ultimately resulted in

                                            20                      unconscionably higher prices for consumers so that there was a gross

                                            21                      disparity between the price paid and the value received for consumer

                                            22                      telescopes.

                                            23                d.    Defendants’ unlawful conduct had the following effects: (1) consumer

                                            24                      telescope price competition was restrained, suppressed, and eliminated

                                            25                      throughout New Mexico; (2) consumer telescope prices were raised, fixed,

                                            26                      maintained, and stabilized at artificially high levels throughout New

                                            27                      Mexico; (3) Plaintiff and relevant Class members were deprived of free

                                            28                      and open competition; and (4) Plaintiff and relevant Class members paid


                                                                                           - 82 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         86 of87
                                                                                                               102
                                                                                                                 of 103



                                             1                         supra-competitive, artificially inflated prices for consumer telescopes.

                                             2                  e.     During the Class Period, Defendants’ illegal conduct substantially affected

                                             3                         New Mexico commerce and consumers.

                                             4                  f.     As a direct and proximate result of the unlawful conduct of Defendants,

                                             5                         Plaintiff and relevant Class members were injured and are threatened with

                                             6                         further injury. Accordingly, Plaintiff and relevant Class members seek all

                                             7                         relief available under that statute.

                                             8          243.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                             9   preceding paragraphs of this Complaint and further alleges the following violation of New York

                                            10   law:
R OBINS K APLAN LLP




                                            11                  a.     Defendants have engaged in unfair competition or unfair, unconscionable,
            A TTORNEYS A T L AW




                                                                       or deceptive acts or practices in violation of New York Gen. Bus. Law §
                          M OUNTAIN V IEW




                                            12

                                            13                         349, et seq.

                                            14                  b.     Defendants agreed to, and did in fact, act in restraint of trade or commerce

                                            15                         by affecting, fixing, controlling and/or maintaining, at artificial and non-

                                            16                         competitive levels, the prices at which consumer telescopes were sold,

                                            17                         distributed or obtained in New York and took efforts to conceal their

                                            18                         agreements from Plaintiff and relevant Class members.

                                            19                  c.     Defendants and their co-conspirators made public statements about the

                                            20                         prices of consumer telescopes that Defendants knew would be seen by

                                            21                         New York consumers; such statements either omitted material information

                                            22                         that rendered the statements that they made materially misleading or

                                            23                         affirmatively misrepresented the real cause of price increases for consumer

                                            24                         telescopes; and Defendants alone possessed material information that was

                                            25                         relevant to consumers, but failed to provide the information.

                                            26                  d.     Because of Defendants’ unlawful trade practices in New York, Plaintiff

                                            27                         and relevant Class members who indirectly purchased consumer

                                            28                         telescopes were misled to believe that they were paying a fair price for


                                                                                              - 83 -                   CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         87 of88
                                                                                                               102
                                                                                                                 of 103



                                             1                      consumer telescopes or the price increases for consumer telescopes were

                                             2                      for valid business reasons; and similarly situated consumers were

                                             3                      potentially affected by Defendants’ conspiracy.

                                             4                e.    Defendants knew that their unlawful trade practices with respect to pricing

                                             5                      consumer telescopes would have an impact on New York consumers and

                                             6                      not just Defendants’ direct customers.

                                             7                f.    Defendants knew that their unlawful trade practices with respect to pricing

                                             8                      consumer telescopes would have a broad impact, causing consumer class

                                             9                      members who indirectly purchased consumer telescopes to be injured by

                                            10                      paying more for consumer telescopes than they would have paid in the
R OBINS K APLAN LLP




                                            11                      absence of Defendants’ unlawful trade acts and practices.
            A TTORNEYS A T L AW




                                                              g.    The conduct of Defendants described herein constitutes consumer-oriented
                          M OUNTAIN V IEW




                                            12

                                            13                      deceptive acts or practices within the meaning of N.Y. Gen. Bus. Law §

                                            14                      349, which resulted in consumer injury and broad adverse impact on the

                                            15                      public at large, and harmed the public interest of New York State in an

                                            16                      honest marketplace in which economic activity is conducted in a

                                            17                      competitive manner.

                                            18                h.    Defendants’ unlawful conduct had the following effects: (1) consumer

                                            19                      telescope price competition was restrained, suppressed, and eliminated

                                            20                      throughout New York; (2) consumer telescope prices were raised, fixed,

                                            21                      maintained, and stabilized at artificially high levels throughout New York;

                                            22                      (3) Plaintiff and relevant Class members were deprived of free and open

                                            23                      competition; and (4) Plaintiff and relevant Class members paid supra-

                                            24                      competitive, artificially inflated prices for consumer telescopes.

                                            25                i.    During the Class Period, Defendants marketed, sold, or distributed

                                            26                      consumer telescopes in New York, and Defendants’ illegal conduct

                                            27                      substantially affected New York commerce and consumers.

                                            28                j.    During the Class Period, each Defendant, directly, or indirectly and


                                                                                          - 84 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         88 of89
                                                                                                               102
                                                                                                                 of 103



                                             1                           through affiliates, dominated and controlled, manufactured, sold and/or

                                             2                           distributed consumer telescopes in New York.

                                             3                   k.      Plaintiff and relevant Class members seek all relief available pursuant to

                                             4                           N.Y. Gen. Bus. Law § 349(h).

                                             5          244.     Plaintiff incorporates and realleges each and every allegation set forth in the

                                             6   preceding paragraphs of this Complaint and further alleges the following violation of North

                                             7   Carolina law:

                                             8                   a.      Defendants have engaged in unfair competition or unfair, unconscionable,

                                             9                           or deceptive acts or practices in violation of North Carolina Gen. Stat. §

                                            10                           75-1.1, et seq.
R OBINS K APLAN LLP




                                            11                   b.      Defendants agreed to, and did in fact, act in restraint of trade or commerce
            A TTORNEYS A T L AW




                                                                         by affecting, fixing, controlling and/or maintaining, at artificial and non-
                          M OUNTAIN V IEW




                                            12

                                            13                           competitive levels, the prices at which consumer telescopes were sold,

                                            14                           distributed or obtained in North Carolina and took efforts to conceal their

                                            15                           agreements from Plaintiff and relevant Class members.

                                            16                   c.      Defendants’ price-fixing conspiracy could not have succeeded absent

                                            17                           deceptive conduct by Defendants to cover up their illegal acts. Secrecy was

                                            18                           integral to the formation, implementation and maintenance of Defendants’

                                            19                           price-fixing conspiracy. Defendants committed inherently deceptive and

                                            20                           self-concealing actions, of which Plaintiff could not possibly have been

                                            21                           aware. Defendants and their co-conspirators publicly provided pre-textual

                                            22                           and false justifications regarding their price increases. Defendants’ public

                                            23                           statements concerning the price of consumer telescopes created the illusion

                                            24                           of competitive pricing controlled by market forces rather than supra-

                                            25                           competitive pricing driven by Defendants’ illegal conspiracy. Moreover,

                                            26                           Defendants deceptively concealed their unlawful activities by mutually

                                            27                           agreeing not to divulge the existence of the conspiracy to outsiders,

                                            28                           conducting meetings and conversations in secret, confining the plan to a


                                                                                               - 85 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         89 of90
                                                                                                               102
                                                                                                                 of 103



                                             1                         small group of higher-level officials at each company and avoiding the

                                             2                         creation of documents which would reveal the antitrust violations.

                                             3                 d.      The conduct of Defendants described herein constitutes consumer-oriented

                                             4                         deceptive acts or practices within the meaning of North Carolina law,

                                             5                         which resulted in consumer injury and broad adverse impact on the public

                                             6                         at large, and harmed the public interest of North Carolina consumers in an

                                             7                         honest marketplace in which economic activity is conducted in a

                                             8                         competitive manner.

                                             9                 e.      Defendants’ unlawful conduct had the following effects: (1) consumer

                                            10                         telescope price competition was restrained, suppressed, and eliminated
R OBINS K APLAN LLP




                                            11                         throughout North Carolina; (2) consumer telescope prices were raised,
            A TTORNEYS A T L AW




                                                                       fixed, maintained, and stabilized at artificially high levels throughout
                          M OUNTAIN V IEW




                                            12

                                            13                         North Carolina; (3) Plaintiff and relevant Class members were deprived of

                                            14                         free and open competition; and (4) Plaintiff and relevant Class members

                                            15                         paid supra-competitive, artificially inflated prices for consumer telescopes.

                                            16                 f.      During the Class Period, Defendants marketed, sold, or distributed

                                            17                         consumer telescopes in North Carolina, and Defendants’ illegal conduct

                                            18                         substantially affected North Carolina commerce and consumers.

                                            19                 g.      During the Class Period, each Defendant, directly, or indirectly and

                                            20                         through affiliates, dominated and controlled, manufactured, sold and/or

                                            21                         distributed consumer telescopes in North Carolina.

                                            22                 h.      Plaintiff and relevant Class members seek actual damages for their injuries

                                            23                         caused by these violations in an amount to be determined at trial and are

                                            24                         threatened with further injury and seek all relief available under that

                                            25                         statute.

                                            26          245.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            27   preceding paragraphs of this Complaint and further alleges the following violation of North

                                            28   Dakota law:


                                                                                              - 86 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         90 of91
                                                                                                               102
                                                                                                                 of 103



                                             1                a.    Defendants have engaged in unfair competition or unfair, unconscionable,

                                             2                      or deceptive acts or practices in violation of the North Dakota Unfair Trade

                                             3                      Practices Law, N.D. Cent. Code § 51-10, et seq.

                                             4                b.    Defendants engaged in the conduct described in this Complaint in

                                             5                      connection with the sale of consumer telescopes in trade or commerce in a

                                             6                      market that includes North Dakota.

                                             7                c.    Defendants and their co-conspirators agreed to, and did in fact affect, fix,

                                             8                      control, and/or maintain, at artificial and non-competitive levels, the prices

                                             9                      at which consumer telescopes were sold, distributed, or obtained in North

                                            10                      Dakota. This conduct constituted a fraudulent or deceptive act or practice
R OBINS K APLAN LLP




                                            11                      and caused substantial injury to Plaintiff and relevant Class members.
            A TTORNEYS A T L AW




                                                              d.    Defendants concealed, suppressed, omitted, and failed to disclose
                          M OUNTAIN V IEW




                                            12

                                            13                      materials facts to Plaintiff and relevant Class members concerning

                                            14                      Defendants’ unlawful activities and artificially inflated prices for

                                            15                      consumer telescopes. The concealed, suppressed, and omitted facts would

                                            16                      have been important to Plaintiff and relevant Class members as they

                                            17                      related to the cost of consumer telescopes they purchased.

                                            18                e.    Defendants misrepresented the real cause of price increases and/or the

                                            19                      absence of price reductions in consumer telescopes by making public

                                            20                      statements that were not in accord with the facts.

                                            21                f.    Defendants’ statements and conduct concerning the price of consumer

                                            22                      telescopes were deceptive as they had the tendency or capacity to mislead

                                            23                      Plaintiff and relevant Class members to believe that they were purchasing

                                            24                      consumer telescopes at prices established by a free and fair market.

                                            25                g.    Defendants’ unlawful conduct had the following effects: (1) consumer

                                            26                      telescope price competition was restrained, suppressed, and eliminated

                                            27                      throughout North Dakota; (2) consumer telescope prices were raised,

                                            28                      fixed, maintained, and stabilized at artificially high levels throughout


                                                                                           - 87 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         91 of92
                                                                                                               102
                                                                                                                 of 103



                                             1                          North Dakota; (3) Plaintiff and relevant Class members were deprived of

                                             2                          free and open competition; and (4) Plaintiff and relevant Class members

                                             3                          paid supra-competitive, artificially inflated prices for consumer telescopes.

                                             4                  h.      As a direct and proximate result of the above-described unlawful practices,

                                             5                          Plaintiff and relevant Class members suffered ascertainable loss of money

                                             6                          or property. Accordingly, Plaintiff and relevant Class members seek all

                                             7                          relief available under N.D. Cent. Code § 51-10-06.

                                             8          246.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                             9   preceding paragraphs of this Complaint and further alleges the following violation of Oregon law:

                                            10                  a.      Defendants have engaged in unfair competition or unfair, unconscionable,
R OBINS K APLAN LLP




                                            11                          or deceptive acts or practices in violation of the Oregon Unlawful Trade
            A TTORNEYS A T L AW




                                                                        Practices Act, Or. Rev. Stat. § 646.605, et seq.
                          M OUNTAIN V IEW




                                            12

                                            13                  b.      Defendants engaged in the conduct described in this Complaint in

                                            14                          connection with the sale of consumer telescopes in trade or commerce in a

                                            15                          market that includes Oregon.

                                            16                  c.      Defendants and their co-conspirators agreed to, and did in fact affect, fix,

                                            17                          control, and/or maintain, at artificial and non-competitive levels, the prices

                                            18                          at which consumer telescopes were sold, distributed, or obtained in

                                            19                          Oregon. This conduct constituted unlawful trade practices by employing

                                            20                          unconscionable tactics in connection with the sale of consumer telescopes,

                                            21                          and caused substantial injury to Plaintiff and relevant Class members.

                                            22                  d.      Defendants concealed, suppressed, omitted, and failed to disclose material

                                            23                          facts to Plaintiff and relevant Class members concerning Defendants

                                            24                          unlawful activities and artificially inflated prices for consumer telescopes.

                                            25                          The concealed, suppressed, and omitted facts would have been important

                                            26                          to Plaintiff and relevant Class members as they related to the cost of

                                            27                          consumer telescopes they purchased.

                                            28                  e.      Defendants misrepresented the real cause of price increases and/or the


                                                                                               - 88 -                      CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         92 of93
                                                                                                               102
                                                                                                                 of 103



                                             1                         absence of price reductions in consumer telescopes by making public

                                             2                         statements that were not in accord with the facts.

                                             3                 f.      Defendants’ statements and conduct concerning the price of consumer

                                             4                         telescopes were deceptive as they had the tendency or capacity to mislead

                                             5                         Plaintiff and relevant Class members to believe that they were purchasing

                                             6                         consumer telescopes at prices established by a free and fair market.

                                             7                 g.      Defendants’ unlawful conduct had the following effects: (1) consumer

                                             8                         telescope price competition was restrained, suppressed, and eliminated

                                             9                         throughout Oregon; (2) consumer telescope prices were raised, fixed,

                                            10                         maintained, and stabilized at artificially high levels throughout Oregon; (3)
R OBINS K APLAN LLP




                                            11                         Plaintiff and relevant Class members were deprived of free and open
            A TTORNEYS A T L AW




                                                                       competition; and (4) Plaintiff and relevant Class members paid supra-
                          M OUNTAIN V IEW




                                            12

                                            13                         competitive, artificially inflated prices for consumer telescopes.

                                            14                 h.      As a direct and proximate result of the above-described unlawful practices,

                                            15                         Plaintiff and relevant Class members suffered ascertainable loss of money

                                            16                         or property. Accordingly, Plaintiff and relevant Class members seek all

                                            17                         relief available under Or. Rev. Stat. § 646.638.

                                            18          247.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            19   preceding paragraphs of this Complaint and further alleges the following violation of Rhode

                                            20   Island law:

                                            21                 a.      Defendants have engaged in unfair competition or unfair, unconscionable,

                                            22                         or deceptive acts or practices in violation of the Rhode Island Unfair Trade

                                            23                         Practice and Consumer Protection Act, R.I. Gen. Laws §§ 6-13.1-1, et seq.

                                            24                 b.      Plaintiff and relevant Class members purchased consumer telescopes for

                                            25                         personal, family, or household purposes.

                                            26                 c.      Defendants agreed to, and did in fact, act in restraint of trade or commerce

                                            27                         in a market that includes Rhode Island, by affecting, fixing, controlling,

                                            28                         and/or maintaining, at artificial and non-competitive levels, the prices at


                                                                                              - 89 -                      CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         93 of94
                                                                                                               102
                                                                                                                 of 103



                                             1                      which consumer telescopes were sold, distributed, or obtained in Rhode

                                             2                      Island.

                                             3                d.    Defendants deliberately failed to disclose material facts to Plaintiff and

                                             4                      relevant Class members concerning Defendants’ unlawful activities and

                                             5                      artificially inflated prices for consumer telescopes. Defendants owed a

                                             6                      duty to disclose such facts, and considering the relative lack of

                                             7                      sophistication of the average, non-business consumer, Defendants

                                             8                      breached that duty by their silence. Defendants misrepresented to all

                                             9                      consumers during the Class Period that Defendants’ prices for consumer

                                            10                      telescopes were competitive and fair.
R OBINS K APLAN LLP




                                            11                e.    Defendants’ unlawful conduct had the following effects: (1) consumer
            A TTORNEYS A T L AW




                                                                    telescope price competition was restrained, suppressed, and eliminated
                          M OUNTAIN V IEW




                                            12

                                            13                      throughout Rhode Island; (2) consumer telescope prices were raised, fixed,

                                            14                      maintained, and stabilized at artificially high levels throughout Rhode

                                            15                      Island; (3) Plaintiff and relevant Class members were deprived of free and

                                            16                      open competition; and (4) Plaintiff and relevant Class members paid supra-

                                            17                      competitive, artificially inflated prices for consumer telescopes.

                                            18                f.    As a direct and proximate result of Defendants’ violations of law, Plaintiff

                                            19                      and relevant Class members suffered an ascertainable loss of money or

                                            20                      property as a result of Defendants’ use or employment of unconscionable

                                            21                      and deceptive commercial practices as set forth above. That loss was

                                            22                      caused by Defendants’ willful and deceptive conduct, as described herein.

                                            23                g.    Defendants’ deception, including their affirmative misrepresentations and

                                            24                      omissions concerning the price of consumer telescopes, likely misled all

                                            25                      consumers acting reasonably under the circumstances to believe that they

                                            26                      were purchasing consumer telescopes at prices set by a free and fair

                                            27                      market. Defendants’ affirmative misrepresentations and omissions

                                            28                      constitute information important to Plaintiff and relevant Class members


                                                                                          - 90 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         94 of95
                                                                                                               102
                                                                                                                 of 103



                                             1                           as they related to the cost of consumer telescopes they purchased.

                                             2                   h.      Accordingly, Plaintiff and relevant Class members seek all relief available

                                             3                           under that statute.

                                             4          248.     Plaintiff incorporates and realleges each and every allegation set forth in the

                                             5   preceding paragraphs of this Complaint and further alleges the following violation of South

                                             6   Carolina law:

                                             7                   a.      Defendants have engaged in unfair competition or unfair, unconscionable,

                                             8                           or deceptive acts or practices in violation of South Carolina Unfair Trade

                                             9                           Practices Act, S.C. Code Ann. §§ 39-5-10, et seq.

                                            10                   b.      Defendants’ combinations or conspiracies had the following effects: (1)
R OBINS K APLAN LLP




                                            11                           consumer telescope price competition was restrained, suppressed, and
            A TTORNEYS A T L AW




                                                                         eliminated throughout South Carolina; (2) consumer telescope prices were
                          M OUNTAIN V IEW




                                            12

                                            13                           raised, fixed, maintained, and stabilized at artificially high levels

                                            14                           throughout South Carolina; (3) Plaintiff and relevant Class members were

                                            15                           deprived of free and open competition; and (4) Plaintiff and relevant Class

                                            16                           members paid supra-competitive, artificially inflated prices for consumer

                                            17                           telescopes.

                                            18                   c.      During the Class Period, Defendants’ illegal conduct had a substantial

                                            19                           effect on South Carolina commerce.

                                            20                   d.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff

                                            21                           and relevant Class members were injured in their business and property

                                            22                           and are threatened with further injury. Accordingly, Plaintiff and the

                                            23                           relevant Class members seek all relief available under that statute.

                                            24          249.     Plaintiff incorporates and realleges each and every allegation set forth in the

                                            25   preceding paragraphs of this Complaint and further alleges the following violation of South

                                            26   Dakota law:

                                            27                   a.      Defendants have engaged in unfair competition or unfair, unconscionable,

                                            28                           or deceptive acts or practices in violation of the South Dakota Deceptive


                                                                                               - 91 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         95 of96
                                                                                                               102
                                                                                                                 of 103



                                             1                      Trade Practices and Consumer Protection Law, S.D. Codified Laws § 37-

                                             2                      24, et seq.

                                             3                b.    Defendants engaged in the conduct described in this Complaint in

                                             4                      connection with the sale of consumer telescopes in trade or commerce in a

                                             5                      market that includes South Dakota.

                                             6                c.    Defendants and their co-conspirators agreed to, and did in fact affect, fix,

                                             7                      control, and/or maintain, at artificial and non-competitive levels, the prices

                                             8                      at which consumer telescopes were sold, distributed, or obtained in South

                                             9                      Dakota. This conduct constituted a deceptive act or practice, and caused

                                            10                      substantial injury to Plaintiff and relevant Class members.
R OBINS K APLAN LLP




                                            11                d.    Defendants concealed, suppressed, omitted, and failed to disclose material
            A TTORNEYS A T L AW




                                                                    facts to Plaintiff and relevant Class members concerning Defendants’
                          M OUNTAIN V IEW




                                            12

                                            13                      unlawful activities and artificially inflated prices for consumer telescopes.

                                            14                      The concealed, suppressed, and omitted facts would have been important

                                            15                      to Plaintiff and relevant Class members as they related to the cost of

                                            16                      consumer telescopes they purchased.

                                            17                e.    Defendants misrepresented the real cause of price increases and/or the

                                            18                      absence of price reductions in consumer telescopes by making public

                                            19                      statements that were not in accord with the facts.

                                            20                f.    Defendants’ statements and conduct concerning the price of consumer

                                            21                      telescopes were deceptive as they had the tendency or capacity to mislead

                                            22                      Plaintiff and relevant Class members to believe that they were purchasing

                                            23                      consumer telescopes at prices established by a free and fair market.

                                            24                g.    Defendants’ unlawful conduct had the following effects: (1) consumer

                                            25                      telescope price competition was restrained, suppressed, and eliminated

                                            26                      throughout South Dakota; (2) consumer telescope prices were raised,

                                            27                      fixed, maintained, and stabilized at artificially high levels throughout

                                            28                      South Dakota; (3) Plaintiff and relevant Class members were deprived of


                                                                                           - 92 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         96 of97
                                                                                                               102
                                                                                                                 of 103



                                             1                          free and open competition; and (4) Plaintiff and relevant Class members

                                             2                          paid supra-competitive, artificially inflated prices for consumer telescopes.

                                             3                  h.      As a direct and proximate result of the above-described unlawful practices,

                                             4                          Plaintiff and relevant Class members suffered ascertainable loss of money

                                             5                          or property. Accordingly, Plaintiff and relevant Class members seek all

                                             6                          relief available under S.D. Codified Laws § 37-24-31.

                                             7          250.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                             8   preceding paragraphs of this Complaint and further alleges the following violation of Utah law:

                                             9                  a.      Defendants have engaged in unfair competition or unfair, unconscionable,

                                            10                          or deceptive acts or practices in violation of the Utah Consumer Sales
R OBINS K APLAN LLP




                                            11                          Practices Act, Utah Code Ann. § 13-11-1, et seq.
            A TTORNEYS A T L AW




                                                                b.      Defendants engaged in the conduct described in this Complaint in
                          M OUNTAIN V IEW




                                            12

                                            13                          connection with the sale of consumer telescopes in trade or commerce in a

                                            14                          market that includes Utah.

                                            15                  c.      Defendants and their co-conspirators agreed to, and did in fact affect, fix,

                                            16                          control, and/or maintain, at artificial and non-competitive levels, the prices

                                            17                          at which consumer telescopes were sold, distributed, or obtained in Utah.

                                            18                          This conduct constituted unfair practices in that it was unlawful under

                                            19                          federal and state law, violated public policy, was unethical, oppressive and

                                            20                          unscrupulous, and caused substantial injury to Plaintiff and relevant Class

                                            21                          members.

                                            22                  d.      Defendants concealed, suppressed, omitted, and failed to disclose material

                                            23                          facts to Plaintiff and relevant Class members concerning Defendants’

                                            24                          unlawful activities and artificially inflated prices for consumer telescopes.

                                            25                          The concealed, suppressed, and omitted facts would have been important

                                            26                          to Plaintiff and relevant Class members as they related to the cost of

                                            27                          consumer telescopes they purchased.

                                            28                  e.      Defendants misrepresented the real cause of price increases and/or the


                                                                                               - 93 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         97 of98
                                                                                                               102
                                                                                                                 of 103



                                             1                         absence of price reductions in consumer telescopes by making public

                                             2                         statements that were not in accord with the facts.

                                             3                  f.     Defendants’ statements and conduct concerning the price of consumer

                                             4                         telescopes were deceptive as they had the tendency or capacity to mislead

                                             5                         Plaintiff and relevant Class members to believe that they were purchasing

                                             6                         consumer telescopes at prices established by a free and fair market.

                                             7                  g.     Defendants’ unlawful conduct had the following effects: (1) consumer

                                             8                         telescope price competition was restrained, suppressed, and eliminated

                                             9                         throughout Utah; (2) consumer telescope prices were raised, fixed,

                                            10                         maintained, and stabilized at artificially high levels throughout Utah; (3)
R OBINS K APLAN LLP




                                            11                         Plaintiff and relevant Class members were deprived of free and open
            A TTORNEYS A T L AW




                                                                       competition; and (4) Plaintiff and relevant Class members paid supra-
                          M OUNTAIN V IEW




                                            12

                                            13                         competitive, artificially inflated prices for consumer telescopes.

                                            14                  h.     As a direct and proximate result of the above-described unlawful practices,

                                            15                         Plaintiff and relevant Class members suffered ascertainable loss of money

                                            16                         or property. Accordingly, Plaintiff and relevant Class members seek all

                                            17                         relief available under Utah Code Ann. § 13-11-19(5) and 13-11-20.

                                            18          251.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                            19   preceding paragraphs of this Complaint and further alleges the following violation of Vermont

                                            20   law:

                                            21                  a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                                            22                         or deceptive acts or practices in violation of the Vermont Consumer Fraud

                                            23                         Act, Vt. Stat. Ann. tit. 9 § 2451, et seq.

                                            24                  b.     Defendants and their co-conspirators agreed to, and did in fact, act in

                                            25                         restraint of trade or commerce in a market that includes Vermont by

                                            26                         affecting, fixing, controlling, and/or maintaining, at artificial and non-

                                            27                         competitive levels, the prices at which consumer telescopes were sold,

                                            28                         distributed, or obtained in Vermont.


                                                                                              - 94 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         98 of99
                                                                                                               102
                                                                                                                 of 103



                                             1                c.    Defendants deliberately failed to disclose material facts to Plaintiff and

                                             2                      relevant Class members concerning their unlawful activities and

                                             3                      artificially inflated prices for consumer telescopes. Defendants owed a

                                             4                      duty to disclose such facts, and considering the relative lack of

                                             5                      sophistication of the average, non-business purchaser, Defendants

                                             6                      breached that duty by their silence. Defendants misrepresented to all

                                             7                      purchasers during the Class Period that their prices for consumer

                                             8                      telescopes were competitive and fair.

                                             9                d.    Defendants’ unlawful conduct had the following effects: (1) consumer

                                            10                      telescope price competition was restrained, suppressed, and eliminated
R OBINS K APLAN LLP




                                            11                      throughout Vermont; (2) consumer telescope prices were raised, fixed,
            A TTORNEYS A T L AW




                                                                    maintained, and stabilized at artificially high levels throughout Vermont;
                          M OUNTAIN V IEW




                                            12

                                            13                      (3) Plaintiff and relevant Class members were deprived of free and open

                                            14                      competition; and (4) Plaintiff and relevant Class members paid supra-

                                            15                      competitive, artificially inflated prices for consumer telescopes.

                                            16                e.    As a direct and proximate result of Defendants’ violations of law, Plaintiff

                                            17                      and relevant Class members suffered an ascertainable loss of money or

                                            18                      property as a result of Defendants’ use or employment of unconscionable

                                            19                      and deceptive commercial practices as set forth above. That loss was

                                            20                      caused by Defendants’ willful and deceptive conduct, as described herein.

                                            21                f.    Defendants’ deception, including their omissions concerning the price of

                                            22                      consumer telescopes, likely misled all purchasers acting reasonably under

                                            23                      the circumstances to believe that they were purchasing consumer

                                            24                      telescopes at prices born by a free and fair market. Defendants’ misleading

                                            25                      conduct and unconscionable activities constitutes unfair competition or

                                            26                      unfair or deceptive acts or practices in violation of 9 Vermont § 2451, et

                                            27                      seq. Accordingly, Plaintiff and relevant Class members seek all relief

                                            28                      available under that statute.


                                                                                           - 95 -                    CLASS ACTION COMPLAINT
                                                 Case Case
                                                      5:20-cv-03639-EJD
                                                           3:20-cv-05285 Document
                                                                         Document 100-7
                                                                                  1 FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                     Page
                                                                                                        Page
                                                                                                          99 of100
                                                                                                                102of 103



                                             1           252.   Plaintiff incorporates and realleges each and every allegation set forth in the

                                             2    preceding paragraphs of this Complaint and further alleges the following violation of Virginia

                                             3    law:

                                             4                   a.     Defendants have engaged in unfair competition or unfair, unconscionable,

                                             5                          or deceptive acts or practices in violation of the Virginia Consumer

                                             6                          Protection Act, Va. Code Ann. § 59.1-196, et seq.

                                             7                   b.     Defendants engaged in the conduct described in this Complaint in

                                             8                          connection with the sale of consumer telescopes in trade or commerce in a

                                             9                          market that includes Virginia.

                                            10                   c.     Defendants and their co-conspirators agreed to, and did in fact affect, fix,
R OBINS K APLAN LLP




                                            11                          control, and/or maintain, at artificial and non-competitive levels, the prices
            A TTORNEYS A T L AW




                                                                        at which consumer telescopes were sold, distributed, or obtained in
                          M OUNTAIN V IEW




                                            12

                                            13                          Virginia. This conduct constituted unfair practices in that it was unlawful

                                            14                          under federal and state law, violated public policy, was unethical,

                                            15                          oppressive and unscrupulous, and caused substantial injury to Plaintiff and

                                            16                          relevant Class members.

                                            17                   d.     Defendants concealed, suppressed, omitted, and failed to disclose material

                                            18                          facts to Plaintiff and relevant Class members concerning Defendants’

                                            19                          unlawful activities and artificially inflated prices for consumer telescopes.

                                            20                          The concealed, suppressed, and omitted facts would have been important

                                            21                          to Plaintiff and relevant Class members as they related to the cost of

                                            22                          consumer telescopes they purchased.

                                            23                   e.     Defendants misrepresented the real cause of price increases and/or the

                                            24                          absence of price reductions in consumer telescopes by making public

                                            25                          statements that were not in accord with the facts.

                                            26                   f.     Defendants’ statements and conduct concerning the price of consumer

                                            27                          telescopes were deceptive as they had the tendency or capacity to mislead

                                            28                          Plaintiff and relevant Class members to believe that they were purchasing


                                                                                               - 96 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         100 of
                                                                                                             101102
                                                                                                                  of 103



                                             1                            consumer telescopes at prices established by a free and fair market.

                                             2                    g.      Defendants’ unlawful conduct had the following effects: (1) consumer

                                             3                            telescope price competition was restrained, suppressed, and eliminated

                                             4                            throughout Virginia; (2) consumer telescope prices were raised, fixed,

                                             5                            maintained, and stabilized at artificially high levels throughout Virginia;

                                             6                            (3) Plaintiff and relevant Class members were deprived of free and open

                                             7                            competition; and (4) Plaintiff and relevant Class members paid supra-

                                             8                            competitive, artificially inflated prices for consumer telescopes.

                                             9                    h.      As a direct and proximate result of the above-described unlawful practices,

                                            10                            Plaintiff and relevant Class members suffered ascertainable loss of money
R OBINS K APLAN LLP




                                            11                            or property. Accordingly, Plaintiff and relevant Class members seek all
            A TTORNEYS A T L AW




                                                                          relief available under Va. Code Ann. § 59.1-204(A), et seq.
                          M OUNTAIN V IEW




                                            12

                                            13                                      Seventh Cause of Action
                                                                                      Unjust Enrichment
                                            14    (on behalf of Plaintiff and the Damages Class, or Alternatively, the State Damages Classes)
                                            15             253.   Plaintiff incorporates by reference the allegations in the preceding paragraphs.

                                            16             254.   As a result of its unlawful conduct described above, Defendants have and will

                                            17    continue to be unjustly enriched. Defendants have been unjustly enriched by the receipt of, at a

                                            18    minimum, unlawfully inflated prices and unlawful profits on sales of consumer telescopes.

                                            19             255.   Defendants have benefited from their unlawful acts and it would be inequitable for

                                            20    Defendants to be permitted to retain any of the ill-gotten gains resulting from the overpayments

                                            21    made by Plaintiff and the members of the Classes for consumer telescopes.

                                            22             256.   Plaintiff and the members of the Classes are entitled to the amount of Defendants’

                                            23    ill-gotten gains resulting from its unlawful, unjust, and inequitable conduct. Plaintiff and the

                                            24    members of the Class are entitled to the establishment of a constructive trust consisting of all ill-

                                            25    gotten gains from which Plaintiff and the members of the Class may make claims on a pro rata

                                            26    basis.

                                            27             257.   Pursuit of any remedies against the firms from which Plaintiff and the members of

                                            28    the Class purchased consumer telescopes subject to Defendants’ conspiracy would have been


                                                                                                 - 97 -                    CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         101 of
                                                                                                             102102
                                                                                                                  of 103



                                             1    futile.

                                             2    X.        PRAYER FOR RELIEF
                                             3              258.   Accordingly, Plaintiff respectfully requests that:

                                             4                     a.      The Court determine that this action may be maintained as a class action

                                             5                             under Rules 23(a), (b)(2) and (b)(3) and direct that reasonable notice of

                                             6                             this action be given to each and every member of the Class as provided by

                                             7                             Rule 23(c)(2).

                                             8                     b.      That the unlawful conduct, contract, conspiracy, or combination alleged

                                             9                             herein be adjudged and decreed violations of Sections 1 and 2 of the

                                            10                             Sherman Act, Section 7 of the Clayton Act, state antitrust and consumer
R OBINS K APLAN LLP




                                            11                             protection laws, and acts of unjust enrichment;
            A TTORNEYS A T L AW




                                                                   c.      Plaintiff and the members of the Classes recover damages, to the maximum
                          M OUNTAIN V IEW




                                            12

                                            13                             extent allowed under such laws, and that a joint and several judgment in

                                            14                             favor of Plaintiff and the members of the Classes be entered against

                                            15                             Defendants in an amount to be trebled to the extent such laws permit;

                                            16                     d.      Defendants be permanently enjoined and restrained from in any manner

                                            17                             continuing, maintaining or renewing the conduct, contract, conspiracy, or

                                            18                             combination alleged herein, or from entering into any other contract,

                                            19                             conspiracy, or combination having a similar purpose or effect;

                                            20                     e.      Plaintiff and the members of the Classes be awarded restitution, including

                                            21                             disgorgement of profits Defendants obtained as a result of their acts of

                                            22                             unfair competition and acts of unjust enrichment;

                                            23                     f.      Plaintiff and the members of the Classes be awarded pre- and post-

                                            24                             judgment interest as provided by law, and that such interest be awarded at

                                            25                             the highest legal rate from and after the date of service of this Complaint;

                                            26                     g.      Plaintiff and the members of the Classes recover their costs of suit,

                                            27                             including reasonable attorneys’ fees, as provided by law; and

                                            28                     h.      Plaintiff and members of the Classes be granted such other and further


                                                                                                  - 98 -                     CLASS ACTION COMPLAINT
                                                 CaseCase
                                                      5:20-cv-03639-EJD
                                                          3:20-cv-05285 Document
                                                                        Document 1100-7
                                                                                    FiledFiled
                                                                                          07/31/20
                                                                                               09/29/20
                                                                                                    PagePage
                                                                                                         102 of
                                                                                                             103102
                                                                                                                  of 103



                                             1                            relief as the case may require and the Court deems just and proper.

                                             2    XI.     JURY DEMAND
                                             3          Plaintiff demands a jury trial on all claims so triable.

                                             4    DATED: July 31, 2020                           Respectfully submitted,
                                             5                                                   /s/Aaron M. Sheanin
                                                                                                 Aaron M. Sheanin (SBN 214472)
                                             6
                                                                                                 ROBINS KAPLAN LLP
                                             7                                                   2440 West El Camino Real, Suite 100
                                                                                                 Mountain View, CA 94040
                                             8                                                   Telephone: (650) 784-4040
                                                                                                 Facsimile: (650) 784-4041
                                             9                                                   asheanin@robinskaplan.com
                                            10                                                   Hollis Salzman (pro hac vice forthcoming)
R OBINS K APLAN LLP




                                                                                                 Kellie Lerner (pro hac vice forthcoming)
                                            11                                                   William Reiss (pro hac vice forthcoming)
            A TTORNEYS A T L AW




                                                                                                 Adam C. Mendel (pro hac vice forthcoming)
                          M OUNTAIN V IEW




                                            12                                                   ROBINS KAPLAN LLP
                                                                                                 399 Park Avenue, Suite 3600
                                            13                                                   New York, NY 10022
                                                                                                 Telephone: (212) 980-7400
                                            14                                                   Facsimile: (212) 980-7499
                                                                                                 hsalzman@robinskaplan.com
                                            15                                                   klerner@robinskaplan.com
                                                                                                 wreiss@robinskaplan.com
                                            16                                                   amendel@robinskaplan.com
                                            17                                                   K. Craig Wildfang (pro hac vice forthcoming)
                                                                                                 Thomas Undlin (pro hac vice forthcoming)
                                            18                                                   Ryan W. Marth (pro hac vice forthcoming)
                                            19                                                   ROBINS KAPLAN LLP
                                                                                                 800 LaSalle Avenue, Suite 2800
                                            20                                                   Minneapolis, MN 55402
                                                                                                 Telephone: (612) 349-8500
                                            21                                                   Facsimile: (612) 339-4181
                                                                                                 kcwildfang@robinskaplan.com
                                            22                                                   tundlin@robinskaplan.com
                                            23                                                   rmarth@robinskaplan.com

                                            24
                                                                                                  Attorneys for Plaintiff James Kaufman and the
                                            25                                                    Proposed Classes

                                            26

                                            27

                                            28


                                                                                                  - 99 -                   CLASS ACTION COMPLAINT
